Exhibit 10.1

LEASE

BETWEEN

DECIPHERA PHARMACEUTICALS, INC., AS TENANT

AND

200 SMITH NWALP PROPERTY OWNER LLC, AS LANDLORD

200 Smith Street

Waltham, Massachusetts



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE 1 BASIC DATA; DEFINITIONS

     1  

1.1

  Basic Data      1  

1.2

  Enumeration of Exhibits      4  

ARTICLE 2 PREMISES; APPURTENANT RIGHTS AND RESERVATIONS

     5  

2.1

  Lease of Premises      5  

2.2

  Appurtenant Rights and Landlord Reservations      5  

2.3

  Access/Security      8  

2.4

  Right of First Offer Space      9  

ARTICLE 3 BASIC RENT

     10  

3.1

  Payment      10  

ARTICLE 4 TERM COMMENCEMENT DATE/EXTENSION TERM(S)

     11  

4.1

  Term Commencement Date      11  

4.2

  Extension Option      11  

4.3

  Intentionally Omitted      11  

ARTICLE 5 CONDITION OF PREMISES

     11  

5.1

  Existing Conditions      11  

5.2

  Term Commencement Date      12  

5.3

  Landlord’s Work      12  

5.4

  Landlord’s Construction Documents      13  

5.5

  Landlord’s Contribution      13  

5.6

  Change Orders      14  

5.7

  Landlord’s Performance of the Work      14  

5.8

  Tenant’s Early Access      15  

5.9

  Close-Out of Initial Tenant Work      15  

5.10

  Tenant’s Authorized Representative      16  

5.11

  Tenant Delay      16  

5.12

  Additional Contribution      17  

ARTICLE 6 USE OF PREMISES

     18  

6.1

  Permitted Use      18  

6.2

  Signage      18  

6.3

  Other Requirements      18  

6.4

  Extra Hazardous Use      19  

6.5

  Hazardous Materials      19  

6.6

  Sustainability Initiative      20  

ARTICLE 7 INSTALLATIONS AND ALTERATIONS BY TENANT

     21  

7.1

  General      21  

7.2

  Requirements for Alterations      22  

7.3

  Tenant’s Removable Property      22  

7.4

  Liability; Mechanics’ Liens      22  

7.5

  Harmonious Labor      23  

 

ii



--------------------------------------------------------------------------------

ARTICLE 8 ASSIGNMENT AND SUBLETTING

     23  

8.1

  Prohibition      23  

8.2

  Additional Events Deemed to be Assignment/Sublet      24  

8.3

  Provisions Void Upon Assignment/Sublet      24  

8.4

  Provisions Incorporated Into Sublease      25  

8.5

  Collection of Rent      25  

8.6

  Excess Payments      25  

8.7

  Payment of Landlord’s Costs      26  

8.8

  Conditions to Effectiveness of Assignment/Sublet      26  

ARTICLE 9 MAINTENANCE, REPAIRS AND REPLACEMENTS

     26  

9.1

  Landlord’s Obligations      26  

9.2

  Tenant’s Obligations      28  

ARTICLE 10 UTILITIES AND OTHER SERVICES

     28  

10.1

  Heating, Ventilation and Air-Conditioning      28  

10.2

  Utilities      29  

10.3

  Other Services      31  

10.4

  Interruption of Service      31  

ARTICLE 11 REAL ESTATE TAXES

     32  

11.1

  Payments on Account of Real Estate Taxes      32  

11.2

  Abatement      33  

ARTICLE 12 OPERATING EXPENSES

     33  

12.1

  Definitions      33  

12.2

  Tenant’s Payment of Operating Expenses      34  

12.3

  Audit Rights      35  

ARTICLE 13 INDEMNITY AND INSURANCE

     36  

13.1

  Indemnity      36  

13.2

  Tenant’s Insurance      36  

13.3

  Landlord’s Insurance      38  

13.4

  Waiver of Subrogation      38  

ARTICLE 14 FIRE, EMINENT DOMAIN, ETC.

     38  

14.1

  Landlord’s Right of Termination      38  

14.2

  Restoration; Tenant’s Right of Termination      38  

14.3

  Abatement of Rent      39  

14.4

  Condemnation Award      39  

ARTICLE 15 ADDITIONAL COVENANTS

     40  

15.1

  Tenant      40  

15.2

  Landlord      40  

15.3

  As to Both Parties      40  

 

iii



--------------------------------------------------------------------------------

ARTICLE 16 HOLDING OVER; SURRENDER

     41  

16.1

  Holding Over      41  

16.2

  Surrender of Premises      41  

ARTICLE 17 RIGHTS OF MORTGAGEES

     41  

17.1

  Rights of Mortgagees      41  

17.2

  Assignment of Rents      42  

17.3

  Notice to Holder      42  

ARTICLE 18 SECURITY DEPOSIT

     42  

18.1

  Letter of Credit      42  

18.2

  Security Deposit      44  

18.3

  Application of Security Deposit      44  

ARTICLE 19 DEFAULT; REMEDIES

     45  

19.1

  Tenant’s Default      45  

19.2

  Landlord’s Remedies      48  

19.3

  Additional Rent      50  

19.4

  Remedies Cumulative      50  

19.5

  Attorneys’ Fees      50  

19.6

  Waiver      50  

19.7

  Landlord’s Default      50  

19.8

  Tenant’s Remedies      51  

19.9

  Landlord’s Liability      51  

ARTICLE 20 MISCELLANEOUS PROVISIONS

     51  

20.1

  Brokerage      51  

20.2

  Invalidity of Particular Provisions      51  

20.3

  Provisions Binding, Etc.      52  

20.4

  Notice      52  

20.5

  When Lease Becomes Binding; Entire Agreement; Modification      52  

20.6

  Headings and Interpretation of Sections      52  

20.7

  Waiver of Jury Trial      53  

20.8

  Time Is of the Essence      53  

20.9

  Multiple Counterparts      53  

20.10

  Governing Law      53  

 

 

iv



--------------------------------------------------------------------------------

L E A S E

THIS LEASE is dated as of May 29, 2018 (the “Effective Date”) between the
Landlord and the Tenant named below, and is of space in the Building described
below.

ARTICLE 1

BASIC DATA; DEFINITIONS

1.1 Basic Data. Each reference in this Lease to any of the following terms shall
be construed to incorporate the data for that term set forth in this Section:

Landlord: 200 Smith NWALP Property Owner LLC, a Delaware limited liability
company.

Landlord’s Address: c/o Anchor Line Partners, LLC, One Post Office Square, 36th
Floor, Boston, Massachusetts 02109.

Landlord’s Managing Agent: ALP 200 Manager, LLC, or such other person or entity
from time to time designated by Landlord.

Tenant: Deciphera Pharmaceuticals, Inc., a Delaware corporation

Tenant’s Address: 500 Totten Pond Road, Waltham, Massachusetts 02451.

Building: The building commonly known and numbered as 200 Smith Street, Waltham,
Massachusetts, as shown on the site plan attached hereto as Exhibit A-1.

Building Rentable Area: Agreed to be 430,000 rentable square feet.

Land: The parcel of land upon which the Building is situated.

Property: The Land together with the Building and other improvements thereon as
shown on the site plan attached hereto as Exhibit A-1.

Initial Premises: The portion of the Building shown on the location plan
attached hereto as Exhibit A-2, including without limitation, the entry doors to
the Premises, together with the related interior glass and finish work therein.

Premises: The Initial Premises, together with any First Offer Space which may be
added thereto from time to time upon exercise of Tenant’s rights under
Section 2.4.

First Offer Space: As defined in Section 2.4.

Premises Rentable Area: Agreed to be 44,256 rentable square feet as the same may
be increased from time to time to reflect any First Offer Space.

 

1



--------------------------------------------------------------------------------

Basic Rent: The Basic Rent prorated at the beginning and end of the Term if
appropriate pursuant to Section 3.1 for the Initial Term is as follows:

 

RENTAL PERIOD Months

  
ANNUAL BASIC RENT      MONTHLY
PAYMENT  

1 – 7

     None *       None * 

8 – 19

   $ 2,035,776.00      $ 169,648.00  

20 – 31

   $ 2,080,032.00      $ 173,336.00  

32 – 43

   $ 2,124,288.00      $ 177,024.00  

44 – 55

   $ 2,168,544.00      $ 180,712.00  

56 – 67

   $ 2,212,800.00      $ 184,400.00  

68 – 79

   $ 2,257,056.00      $ 188,088.00  

80 – 91

   $ 2,301,312.00      $ 191,776.00  

92 – 103

   $ 2,345,568.00      $ 195,464.00  

104 – 115

   $ 2,389,824.00      $ 199,152.00  

116 – 127

   $ 2,434,080.00      $ 202,840.00  

 

* The “Free Rent”. See Section 5.12.

If Tenant exercises an Extension Option as provided in Section 4.2, then the
Basic Rent for the applicable Extension Term shall be the “Fair Market Rent,”
meaning the Basic Rent as of the first day of the applicable Extension Term as
determined: (A) by agreement between Landlord and Tenant, negotiating in good
faith, no later than thirty (30) days after Tenant’s timely exercise of the
Extension Option; provided, however, that if Tenant exercises an Extension
Option more than one (1) year prior to the expiration of the then current Term,
then Landlord and Tenant shall reach agreement, negotiating in good faith, by
that date which is eleven (11) months prior to the expiration of the then
current Term (and Landlord shall not be required to so negotiate prior to such
date), or (B) if Landlord and Tenant shall not have agreed upon the Fair Market
Rent by said date as aforesaid (an “Impasse”), then Fair Market Rent for the
Extension Term shall be fixed by means of an Appraisers’ Determination as more
particularly described in Exhibit F hereto.

Additional Rent: All charges and sums which Tenant is obligated to pay to
Landlord pursuant to the provisions of this Lease, other than and in addition to
Basic Rent.

Rent: Basic Rent and Additional Rent.

Tenant’s Building Proportionate Share: 10.29%, as the same may be increased with
respect to the addition of First Offer Space to the Premises (which is based on
the ratio of the agreed upon (a) Premises Rentable Area to (b) Building Rentable
Area).

 

2



--------------------------------------------------------------------------------

Tenant’s Non-PO Proportionate Share: 10.71%, as the same may be increased with
respect to the addition of First Offer Space to the Premises, (which is based on
the ratio of the agreed upon (a) Premises Rentable Area to (b) the Building
Rentable Area exclusive of the rentable square footage of the portion thereof
leased to the United States Postal Service.)

Security Deposit: Any sum, including without limitation, the unapplied proceeds
of any Letter of Credit delivered to Landlord, from time to time, to secure the
payment and performance of Tenant’s obligations under this Lease. The initial
sum of the Security Deposit shall be the sum of $1,017,888.00.

Letter of Credit: A letter of credit conforming to the requirements set forth in
Section 18.1(a) in the sum of $1,017,888.00 to be held in lieu of a cash
Security Deposit and disposed of as provided in ARTICLE 18.

Term Commencement Date: See Section 4.1.

Rent Commencement Date: Seven (7) months from the Term Commencement Date,
subject to Article 5.

Expiration Date: The day immediately preceding the 127th month anniversary of
the Term Commencement Date, provided that if the Term Commencement Date is other
than the first day of a calendar month, the Expiration Date shall be the last
day of the calendar month in which such anniversary falls, and further provided
that such Expiration Date shall be extended if Tenant exercises an Extension
Option.

Term: Approximately ten (10) years and seven (7) months, commencing on the Term
Commencement Date and expiring at 11:59 p.m. on the Expiration Date. The Term
shall include any extension thereof that is expressly provided for by this Lease
and that is effected strictly in accordance with this Lease.

Lease Year: Each successive 365-day period during the Term, commencing on the
Term Commencement Date; provided, however, in the event the Term Commencement
Date does not occur on the first of a calendar month the first Lease Year shall
also include any partial month at the beginning of the Term.

Right of First Offer: Tenant’s right to add First Offer Space to the Premises as
provided in Section 2.4.

Extension Options: Tenant’s right to extend the Term hereof in accordance with
Section 4.2.

Extension Term: The extended portion of the Term resulting from Tenant’s
exercise of an Extension Option in accordance with Section 4.2.

General Liability Insurance: $3,000,000.00 per occurrence/$3,000,000.00
aggregate (combined single limit) for property damage, bodily injury and death.

Permitted Use: Executive and general office use.

 

3



--------------------------------------------------------------------------------

Landlord’s Contribution: An amount not to exceed $2,655,360 (calculated at a
rate of $60.00 per rentable square foot of the Premises), as affected by ARTICLE
5 hereof.

Initial Tenant Work: Those improvements that Landlord will make to the Premises
as identified and described in the Landlord/Tenant Work Matrix attached as
Exhibit G, as affected by ARTICLE 5 hereof.

Base Building Work: Those additional improvements that Landlord will make to the
Building and described as base building in the Landlord/Tenant Work Matrix
attached as Exhibit G, as affected by ARTICLE 5 hereof.

Broker: CBRE.

Agents: Officers, directors, members, managers, partners, employees, servants,
agents and representatives.

Force Majeure: Collectively and individually, strikes, lockouts or other labor
troubles, fire or other casualty, accidents, acts of God, governmental
preemption of priorities or other controls in connection with a national or
other public emergency, shortages of fuel, supplies or labor, or any other
cause, whether similar or dissimilar, beyond the reasonable control of the party
required to perform an obligation, excluding financial constraints of such
party.

Business Days: All days except Saturdays, Sundays, and other days when federal
or state banks in the state in which the Property is located are not open for
business.

Normal Business Hours: 8 a.m. to 6 p.m. on all Business Days.

Applicable Law: All laws, rules, regulations, statutes, orders, ordinances,
by-laws, permitting and licensing requirements, as amended from time to time,
including without limitation, the Americans With Disabilities Act of 1990
(“ADA”) and any applicable state and local regulations regarding architectural
access or comparable regulations imposed by any Governmental Authority.

Governmental Authority: All governmental or quasi-governmental bodies, agencies,
departments, boards, offices, commissions or authorities possessing or claiming
jurisdiction with regard to the Tenant or the Property.

1.2 Enumeration of Exhibits. The following Exhibits are attached hereto, and are
incorporated herein by reference.

 

 Exhibit A-1

  Site Plan of Building

 Exhibit A-2

  Plan of Premises

 Exhibit B

  Operating Expenses

 Exhibit C

  Rules and Regulations of Building

 

4



--------------------------------------------------------------------------------

 Exhibit D

  Form of Notice of Lease

 Exhibit E

  Form of Letter of Credit

 Exhibit F

  Appraiser’s Determination of Fair Market Rent

 Exhibit G

  Landlord/Tenant Work Matrix

 Exhibit H

  Cleaning Specifications

 Exhibit I

  Form of Subordination and Non-Disturbance Agreement

ARTICLE 2

PREMISES; APPURTENANT RIGHTS AND RESERVATIONS

2.1 Lease of Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Premises, to have and to hold, for the Term and upon the terms
and conditions set forth herein.

2.2 Appurtenant Rights and Landlord Reservations.

(a) Appurtenant Rights.

Subject to the matters set forth in subsection (c) below, Tenant shall have, as
appurtenant to the Premises, the non-exclusive right to use, and permit its
invitees to use in common with Landlord and others, the following areas of the
Property (collectively, the “Common Facilities”) (i) public or common lobbies,
hallways, stairways, elevators (if any) and common walkways necessary for access
to the Building and the Premises, and if the portion of the Premises on any
floor includes less than the entire floor, any corridors required for access to
the Premises and any elevator lobby of such floor; and (ii) the access roads,
driveways, parking areas (as the same may be designated or modified by Landlord
from time to time), loading areas, pedestrian sidewalks, landscaped areas, trash
and recycling enclosures and other areas or facilities, if any, which are
located in or on the Property and designated by Landlord from time to time for
the non-exclusive use of tenants and other occupants of the Building. Tenant’s
employees and invitees shall be entitled to use up to 155 of the parking spaces
located on the Property on an unreserved, non-exclusive basis, with Tenant being
entitled to its proportionate share of the parking spaces in the parking garage
serving the Building and the remaining spaces to be located in the open parking
area adjacent to the Building. Landlord shall not be liable to Tenant, and this
Lease shall not be affected, if any parking rights of Tenant hereunder are
impaired by Applicable Law.

(b) Rooftop Rights; Generator Pad.

(i) Effective as of the Term Commencement Date, Landlord agrees to grant to
Tenant a license to (x) use a portion of the roof of the Building and enjoy
24-hour access thereto (the “Rooftop License”) at a technologically sufficient
location to be proposed by Tenant and approved by Landlord in Landlord’s
reasonable discretion, consisting of approximately no more than 50 square feet
(the “Rooftop Installation

 

5



--------------------------------------------------------------------------------

Area”), with any guide wires to be located therein or within the immediate
vicinity and (y) an exterior area adjacent to the Premises in reasonable
proximity to necessary utility connections for the installation of a pad and
generator (the “Pad and Generator”) . The Rooftop Installation Area shall be
used by Tenant solely for the installation, operation, maintenance, repair and
replacement during the Term of this Lease of one or more communication antennas,
microwave dishes, minicells and other related communications equipment
(collectively, the “Equipment”). The Generator Pad shall be used solely for the
installation and operation of a generator. Tenant’s installation and operation
of the Equipment and the Pad and Generator and its obligations with respect
thereto shall be all in accordance with the terms, provisions, conditions and
agreements contained in this Lease, except the obligation to pay Rent. Once the
Equipment has been installed by Tenant, Tenant shall deliver to Landlord an ‘‘as
built” plan depicting the precise location of the Equipment, and Tenant shall
have no right to install any additional equipment on the rooftop without
Landlord’s prior written consent, which may be withheld in Landlord’s reasonable
discretion.

(ii) Tenant shall install the Equipment in the Rooftop Installation Area and the
Pad and Generator at its sole cost and expense, at such times and in such manner
as Landlord may reasonably designate and in accordance with all of the
applicable provisions of this Lease and the Tenant Work Insurance Schedule
attached hereto). Landlord shall not be obligated to perform any work or incur
any expense to prepare the Rooftop Installation Area or the area for the Pad and
Generator for Tenant’s use thereof.

(iii) Tenant shall not install or operate the Equipment or the Pad and Generator
until it receives prior written approval from Landlord, which approval Landlord
agrees shall not be unreasonably withhold, condition, or delay, provided, and on
the condition, that Tenant complies with all of the requirements of this Lease.
Prior to commencing such installation, Tenant shall provide Landlord with
(i) copies of all required permits, licenses and authorizations which Tenant
will obtain at its own expense and which Tenant will maintain at all times
during the operation of the Equipment and the Generator; and (ii) a certificate
of insurance evidencing insurance coverage as required by this Lease and any
other insurance reasonably required by Landlord in connection with the
installation and operation of the Equipment. Landlord may withhold approval if
the installation or operation of the Equipment reasonably would be expected to
damage the structural integrity of the Building. Tenant agrees to reimburse
Landlord (up to $10,000.00) for reasonable third-party out of pocket expenses
incurred in connection with the review and approval of Tenant’s plans showing
the proposed installation of the Equipment.

(iv) Tenant covenants that (i) Tenant will not do or fail to do anything which
will adversely affect any roof warranty and tenant repair any damage to the roof
of the Building caused by the installation or operation of the Equipment,
(ii) the installation and operation of the Equipment on the roof shall not cause
interference with any telecommunications, mechanical or other systems either
located or servicing the Building (belonging to or utilized by Landlord or any
other tenant, licensee or occupant of the Building) or located at or servicing
any building, premises or location in the vicinity of the Building, limited
however to that permissible under applicable FCC or other

 

6



--------------------------------------------------------------------------------

regulations to the extent that such regulations apply, and (iii) the
installation, existence, maintenance and operation of the Equipment shall not
constitute a violation of any applicable laws, ordinances, rules, order,
regulations, etc., of any Federal, State, or municipal authorities having
jurisdiction thereover, or constitute a nuisance or interfere with the use and
enjoyment of the premises of any other tenant in the Building.

(v) The term of the Rooftop License and the right to use the Pad and Generator
area shall be deemed to commence on the Term Commencement Date or such earlier
date as Tenant may be granted access in and to the Building pursuant to Article
5, and shall expire on the expiration or earlier termination of the Term of this
Lease.

(vi) Tenant covenants and agrees that the installation, operation and removal of
the Equipment and the Pad and Generator will be at its sole risk, and Tenant
assumes all responsibility for the repair and maintenance thereof. Tenant agrees
that except to the extent caused by the negligence or willful misconduct of
Landlord or any of Landlord’s employees, agents, or contractors, and subject to
that waiver of subrogation provided in Section 13.4, to indemnify and defend
Landlord, its property manager and their respective agents and employees against
all claims, actions, damages, liabilities and expenses including reasonable
attorney’s fees incurred in connection with the loss of life, personal injury,
damage to property or business or any other loss or injury or as a result of any
litigation arising out of the installation, use, operation, or removal of the
Equipment or the Pad and Generator by Tenant or its transferee, including any
liability arising out of Tenant’s violation of its obligations under this
Section (except if such liability is caused by the negligence or willful
misconduct of Landlord or its employees, agents, or contractors). Landlord
assumes no responsibility for interference with the operation of the Equipment
caused by other tenants’ or licensees’ telecommunications equipment, or for
interference with the operation of other tenants’ and licensees’
telecommunications equipment caused by the Equipment; provided, however,
Landlord shall enforce those obligations provided in this Section 2.2 as they
relate to the use and operation of telecommunications equipment in a
non-discriminatory manner as with other tenants and licensees.

(vii) At least fifteen (15) days prior to the expiration of the Lease or the
permanent termination of the operation of the Equipment or the Pad and Generator
by Tenant, or immediately upon the earlier termination of the Lease, Tenant
shall, at its sole cost and expense, (i) remove the Equipment from the Rooftop
Installation Area and the Building and the Pad and Generator in accordance with
the terms hereof, and (ii) leave the Rooftop Installation Area and the Building
and the Pad and Generator area in good order and repair, reasonable wear and
tear excepted. If Tenant does not remove the Equipment or the Pad and Generator
when so required, the Equipment and the Generator shall, at Landlord election,
become Landlord’s property and, at Landlord’s election, Landlord may remove and
dispose of the same and charge Tenant for all costs and expenses incurred as
Additional Rent. Notwithstanding that Tenant’s use of the Rooftop Installation
Area and the Pad and Generator shall be subject at all times to and shall be in
accordance with the terms, covenants, conditions and agreements contained in
this Lease, the Rooftop Installation Area and the Pad and Generator area shall
not be deemed part of the Premises. All Tenant obligations under this Section
shall survive the Term of this Lease.

 

7



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, Tenant’s rights under this
Lease shall always be subject to (a) reservations, restrictions, easements and
encumbrances of record as of the Effective Date of this Lease, (b) such
reasonable and uniformly applied rules and regulations from time to time
established by Landlord with respect to the Property pursuant to this Lease (the
“Rules and Regulations”), and (c) Landlord’s reservations set forth in
subsection (c) below or elsewhere in this Lease.

(c) Landlord Reservations.

Notwithstanding any provision herein to the contrary, Landlord reserves the
right to perform the following, so long as the same do not adversely interfere
with Tenant’s rights granted herein or materially increase the obligations of
Tenant hereunder: (i) grant, modify and terminate easements and other
encumbrances so long as the same do not adversely interfere with the Permitted
Use of the Premises by Tenant, (ii) designate and change from time to time areas
and facilities so to be used, provided that Landlord shall install and maintain
throughout the Term amenities appropriate for a first class office building like
the Building, including one or more cafés, a fitness center and shuttle service
to and from the Alewife and Waltham MBTA stations, (iii) make additions to the
Building, (iv) demolish portions of the Building and other improvements on the
Land provided such demolition does not adversely affect the Premises,
(v) construct other buildings and improvements at the Property, (vi) post “For
Sale” and “For Lease” signs on the Property at any time during the Term, and
(vii) change the name and street address of the Building. Landlord shall have
the right to place in the Premises (making reasonable efforts not to materially
interfere with Tenant’s use of the Premises) interior storm windows, sun control
devices, utility lines, cables and wiring, equipment, stacks, pipes, conduits,
ducts and the like, provided the same shall not materially reduce the rentable
square footage of the Premises or adversely affect the appearance of the
Premises.

Landlord further reserves the right to enter the Premises upon prior e-mail
notice at least 48-hours in advance (except in the event of an emergency, in
which case no notice shall be required) and at all reasonable hours for the
purpose of inspecting the Premises, doing maintenance, making repairs and
replacements, reading meters or otherwise exercising its rights or fulfilling
its obligations under this Lease, and Landlord and Landlord’s Managing Agent
also shall have the right to make access available at all reasonable hours to
prospective or existing mortgagees, purchasers or tenants (but only during the
last 12 months of the Term) of any part of the Property. If Tenant shall not be
personally present to open and permit such entry into the Premises, Landlord or
Landlord’s Agents shall nevertheless be able to gain such entry by contacting a
representative of Tenant, whose name, address and telephone number shall be
furnished by Tenant to Landlord within ten (10) days after the Term Commencement
Date, and updated from time to time as necessary.

2.3 Access/Security. Tenant shall have access to the Premises at all times,
subject to reasonable security precautions from time to time in effect (but
Landlord shall not be obligated to provide security for the Building or the
Property, or any portion thereof) and subject always to restrictions based on
emergency conditions. If and to the extent that Tenant desires to provide

 

8



--------------------------------------------------------------------------------

security for the Premises or for such persons or their property, Tenant shall be
responsible at its own expense for so doing, after having first consulted with
Landlord and after obtaining Landlord’s consent, which shall not be unreasonably
withheld, conditioned or delayed. Tenant may install, at its expense, after
having first consulted with Landlord and after obtaining Landlord’s consent,
which shall not be unreasonably withheld, conditioned or delayed, its own key
card security equipment for the Premises provided that such equipment is
confirmed by Landlord to be compatible with the Building’s security and
fire/life safety systems.

2.4 Right of First Offer Space.

(a) If Landlord shall receive an offer which it is willing to accept to lease
space adjacent to the Premises consisting of 30,000 rentable square feet or
less, Tenant shall have a one time right of first offer (the “Right of First
Offer”) to lease such space (the “First Offer Space”), subject to the rights of
other tenants in the Building and subject to the right of Landlord to extend or
renew any then current lease, whether or not such tenant has renewal or
extension rights under its lease, for the First Offer Space. If (i) Landlord
decides to lease the First Offer Space, (ii) such First Offer Space is available
for leasing, (iii) no other party has a prior right thereto, and (iv) Landlord
has not extended or renewed any then current lease thereof, then Landlord agrees
to offer the First Offer Space to Tenant (the “Offer”) first before accepting an
offer from any other person. The Basic Rent for the First Offer Space shall be
Fair Market Rent (the “First Offer Space Rent”) (which Fair Market Rent shall be
determined by taking into account the lack of Landlord contribution for Tenant
fit out of the First Offer Space), but the lease of the First Offer Space shall
otherwise be on the same terms and conditions as contained in this Lease (other
than the condition which shall be “as is” without any contribution by Landlord
for fit up of the First Offer Space), except that Tenant’s Proportionate Share
shall be adjusted proportionately to reflect the First Offer Space and except
that the Term with respect to the Premises, including without limitation, the
First Offer Space, may be extended by virtue of any acceptance of the Offer as
set forth below.

(b) The Offer shall set forth (i) Landlord’s non-binding estimate of the First
Offer Space Rent, (ii) the anticipated delivery date and (iii) the additional
letter of credit or and/or security deposit to be required, if any. The term of
the Lease for the First Office Space shall be co-terminous with the term for the
original Premises. Tenant shall have ten (10) days following receipt of the
Offer to provide Landlord with written notice that Tenant accepts or rejects the
Offer, time being of the essence. If Tenant fails to notify Landlord of its
decision within the ten (10) day period, then Tenant shall be deemed to have
rejected the Offer and Landlord shall be free thereafter to offer the First
Offer Space to any person on such terms as may be agreed to with such third
party. If Tenant timely accepts the Offer and Landlord and Tenant shall not have
agreed upon the First Offer Space Rent within ten (10) days of Tenant’s
acceptance of the Offer, the First Offer Space Rent shall be determined by
Appraiser’s Determination as set forth in Exhibit F.

(c) If Tenant accepts the Offer to add the First Offer Space to the Premises,
then Tenant shall be fully responsible, at its sole cost and expense, to
construct any desired leasehold improvements therein and to demise the same in
accordance with the terms and provisions of ARTICLE 7.

 

9



--------------------------------------------------------------------------------

(d) The right of Tenant to exercise its Right of First Offer is further
conditioned upon (i) no Default of Tenant existing either at the time of the
exercise or at the time the First Offer Space is added to the Premises;
(ii) this Lease being in force and effect., and (iii) Tenant shall not have
sublet more than one-third of the space or assigned this Lease other than to an
Affiliate.

(e) If Tenant shall fail or decline to accept any Offer, then this Right of
First Offer shall lapse and this Section 2.4 shall be void and of no further
force and effect as to all portions of the Building, including without
limitation, the First Offer Space so offered, and all other provisions of the
Lease shall remain in full force and effect as if this Section 2.4 was not
included therein. Landlord shall thereafter have the right to lease the First
Offer Space, or any portion thereof and all other portions of the Building, to
one or more third parties on the any terms and conditions.

ARTICLE 3

BASIC RENT

3.1 Payment.

(a) Tenant agrees to pay the Basic Rent and Additional Rent to Landlord, or as
directed by Landlord, commencing on the Rent Commencement Date, without offset,
abatement (except as specifically provided herein), deduction or demand. Basic
Rent shall be payable in advance in lawful money of the United States in equal
monthly installments, on the first day of each and every calendar month during
the Term. All payments of Rent shall be sent to Landlord at c/o Anchor Line
Partners, LLC, One Post Office Square, 36th Floor, Boston, Massachusetts 02109,
or at such other place as Landlord may from time to time designate by written
notice. In the event that any installment of Basic Rent or any payment of
Additional Rent is not paid when due, Tenant shall pay to Landlord, in addition
to any charges due under Section 19.2(f), an administrative fee equal to five
percent (5%) of the overdue amount; provided, however, Landlord hereby agreed to
waive such administrative fee once in any twelve (12) month period so long as
Tenant shall pay such outstanding amount within ten (10) days following
Landlord’s written notice to Tenant of such overdue payment. Landlord and Tenant
agree that all amounts due from Tenant under or with respect to this Lease,
whether labeled Basic Rent, Additional Rent or otherwise, shall be considered as
rental reserved under this Lease for all purposes, including without limitation,
regulations promulgated pursuant to the Bankruptcy Code, including without
limitation, Section 502(b) thereof.

(b) Basic Rent for any partial month falling within the Term shall be pro-rated
on a daily basis, and if the first day on which Tenant must pay Basic Rent shall
be other than the first day of a calendar month, the first payment which Tenant
shall make to Landlord shall be equal to a proportionate part of the monthly
installment of Basic Rent for the partial month from the first day on which
Tenant must pay Basic Rent to the last day of the month in which such day
occurs, plus the installment of Basic Rent for the succeeding calendar month.

 

10



--------------------------------------------------------------------------------

ARTICLE 4

TERM COMMENCEMENT DATE/EXTENSION TERM(S)

4.1 Term Commencement Date. The “Term Commencement Date” shall be the day
following the Substantial Completion Date, as defined in Article 5; provided,
however, that if the Term Commencement Date has not occurred within sixty
(60) days of the Estimated Term Commencement Date as such term is defined in
Section 5.3 (as such date shall be extended for Tenant’s Delays and Force
Majeure), then Tenant shall receive a one day credit against Basic Rent for each
day between the Estimated Term Commencement Date (as hereinafter defined) and
the Term Commencement Date. Promptly upon the occurrence of the Term
Commencement Date, Landlord shall use reasonable efforts to deliver to Tenant
written notice confirming same, but Landlord’s failure to deliver such notice
shall not constitute a default by Landlord or affect the rights and obligations
of the parties hereunder.

4.2 Extension Option. Tenant shall have the option (each, an “Extension Option”)
to extend the Term of this Lease for two (2) additional periods of five
(5) years each, commencing on the day immediately following the originally
scheduled Expiration Date or the last day of the First Extension Term, as the
case may be, and expiring on the fifth (5th) anniversary of the originally
scheduled Expiration Date or of the First Extension Term, as the case may be,
with such Extension Option to be exercised by Tenant delivering to Landlord
written notice thereof not less than twelve (12) months and not more than
fifteen (15) months prior to the originally scheduled Expiration Date. Tenant’s
right to exercise its Extension Option is conditioned upon (a) no Default of
Tenant having occurred on or before the date of exercise or the date the
Extension Term is to commence, and (b) this Lease being in full force and
effect. If Tenant exercises an Extension Option, then the portion of the Term
including and preceding the originally scheduled Expiration Date shall be
referred to as the “Initial Term,” and the portion of the Term after the
originally scheduled Expiration Date shall be referred to as an “Extension
Term.” The Extension Term shall be upon all the same terms, covenants and
conditions as the Initial Term, except (i) as to Basic Rent, which shall be
determined as set forth in Exhibit F, (ii) that Tenant shall have no further
extension rights unless otherwise expressly provided herein or hereafter agreed
to in writing by Landlord, (iii) Tenant shall not be entitled to any period of
“free rent” for the Extension Term unless otherwise negotiated pursuant to
Exhibit F, (iv) there shall be no landlord contribution for tenant improvements
in connection with such Extension Term unless otherwise negotiated pursuant to
Exhibit F, and (v) Landlord shall be under no obligation to perform any
improvements or related work to the Premises unless otherwise agreed to as
between the parties.

4.3 Intentionally Omitted.

ARTICLE 5

CONDITION OF PREMISES

5.1 Existing Conditions. Subject only to Landlord’s obligation to perform the
Base Building Work and Initial Tenant Work to the extent set forth in Exhibit G
and to provide the Landlord’s Contribution as provided below, Tenant has
inspected, and is satisfied with, the existing, “as-is” condition of the
Premises.

 

11



--------------------------------------------------------------------------------

5.2 Term Commencement Date. As provided in Section 4.1, the Term Commencement
Date shall be the day following the Substantial Completion Date.

5.3 Landlord’s Work. The “Initial Tenant Work” shall be constructed by Landlord
in accordance with, and subject to, the provisions hereof, and shall consist of
the work to be described in the Construction Documents prepared pursuant to
Section 5.4. The “Substantial Completion Date” shall mean the date on which
Landlord has substantially completed the Initial Tenant Work. Landlord shall use
reasonable efforts to substantially complete the Initial Tenant Work on or
before the date (the “Estimated Term Commencement Date”) that is the first day
of the seventh (7th) calendar month following the later of (i) Landlord’s and
Tenant’s mutual approval of the Construction Documents and (ii) the issuance of
the building permit for all of the Initial Tenant Work. In the event that the
Substantial Completion Date is delayed beyond the Estimated Term Commencement
Date (other than due to a Tenant Delay, as defined below), then the “Estimated
Term Commencement Date” set forth in Section 1 of the Lease shall be delayed by
one day for each day of such delay by Landlord in achieving the Substantial
Completion Date.

In addition, Landlord shall perform the base building work described on Exhibit
G attached hereto using Building standard materials (the “Base Building Work”).
The cost of the Base Building Work shall be performed at Landlord’s expense.
Landlord shall use reasonable efforts to substantially complete the Base
Building Work on or before the Estimated Term Commencement Date. In the event
that substantial completion of the Base Building Work is delayed beyond the
Estimated Term Commencement Date (other than due to any request or other delay
caused by an act or omission of Tenant or any person acting under Tenant that
shall constitute a Tenant Delay in accordance with Section 5.11 hereof) and to
the extent such delay actually delays Tenant’s commencement of occupancy of the
Premises for the regular conduct of its business, then the “Estimated Term
Commencement Date” set forth in Section 1 of the Lease shall be deemed to be
delayed by one day for each day of such delay by Landlord in the substantial
completion of the Base Building Work.

For purposes hereof, “substantially complete” and “substantial completion” shall
mean that the applicable work by Landlord under this Section 5.3 has been
completed (including a temporary or permanent certificate of occupancy (or its
equivalent) for the Permitted Use shall have been obtained and delivered to
Tenant), other than Final Punchlist items to be completed in accordance with
Section 5.9 hereof. The foregoing provisions shall be self-operative, but in
confirmation thereof at Landlord’s request Tenant shall execute and deliver an
instrument confirming the date on which substantial completion of such work
occurred, provided that any failure by Tenant to execute and return such
confirmatory instrument (or to provide written objection identifying the
elements of the work that Tenant claims must be completed in order to achieve
substantial completion of such work) within five (5) Business Days after its
delivery to Tenant shall be deemed Tenant’s acknowledgement that the applicable
work was substantially complete on the date set forth in such instrument.

 

12



--------------------------------------------------------------------------------

5.4 Landlord’s Construction Documents. Landlord shall prepare the plans and
specifications for the Initial Tenant Work (the “Construction Documents”). The
Construction Documents shall be submitted to Tenant for its approval, which
shall not be unreasonably withheld or delayed. Failure of Tenant to disapprove
any submission or resubmission of the Construction Documents within five
(5) Business Days after submission or resubmission shall constitute approval
thereof. Any disapproval by Tenant shall be accompanied by a specific statement
of the reason(s) therefor.

5.5 Landlord’s Contribution. Landlord shall provide Tenant with an allowance for
the costs of constructing the Initial Tenant Work in the Premises for Tenant’s
initial occupancy (including, without limitation, the so-called soft costs of
architectural and engineering fees and construction management fees set forth
below) in an amount not to exceed the Landlord’s Contribution. To the extent
that the Initial Tenant Work Costs (as defined below) for the Initial Tenant
Work exceed the Landlord’s Contribution (such excess being referred to as the
“Excess Tenant Work Costs”), Tenant shall pay for the entire amount of the
Excess Tenant Work Costs, and Landlord shall not provide any reimbursement
therefor. Landlord shall solicit bids for the Initial Tenant Work either
(a) from three (3) reputable general contractors designated by Landlord or
(b) from one reputable general contractor designated by Landlord who will
solicit at least three (3) bids for each subcontractor for which the total cost
is expected to exceed $50,000. Landlord shall promptly supply Tenant with such
detailed information about bid requests and negotiations with contractors as
Tenant may reasonably request, provided that any delays resulting from Tenant’s
failure to act within two (2) Business Days upon the information supplied to
Tenant by Landlord shall be subject to the provisions on Tenant Delay under
Section 5.11 below. In the case of each bid request, Landlord will accept the
lowest responsible bid, in Landlord’s good faith determination taking into
account (among other things) the assurances of timely performance of the work,
unless Landlord and Tenant reasonably and mutually determine to select another
bidder. Landlord shall notify Tenant of the total fixed-price construction cost
of the Initial Tenant Work shown on such Construction Documents (“Base Price”),
including the general contractor’s so-called general conditions and fees for the
Initial Tenant Work. The Base Price shall hereafter be subject to adjustment for
any Initial Tenant Work Change Orders (if any) under Section 5.6 below. The
“Initial Tenant Work Costs” shall include (i) the Base Price (as adjusted for
any Initial Tenant Work Change Order), (ii) architectural, mechanical,
electrical and structural design fees incurred by Landlord for the Initial
Tenant Work, (iii) all costs obtaining permits and inspections required by
governmental authorities in connection with the Initial Tenant Work, together
with the costs of insuring the Initial Tenant Work, to the extent not already
included in the Base Price, (iv) all costs of Building services (such as
electricity, HVAC, and fire alarm plug ins/outs, in each case at Building
standard rates charged to tenants generally) required to implement the Initial
Tenant Work, and (v) a construction management fee for the Landlord’s managing
agent providing such construction management services equal to three percent
(3%) of (a) the hard costs of the Initial Tenant Work and (b) any soft costs of
the Initial Tenant Work managed by Landlord’s managing agent. All costs referred
to in this Section shall be subject to reimbursement or application by Landlord
from the Landlord’s Contribution. In the event that the total amount of the
Initial Tenant Work Costs, as reasonably estimated by Landlord, exceeds the
Landlord’s Contribution, then Landlord and Tenant shall each fund the Initial
Tenant Work Costs on a pari passu basis (i.e., based on Landlord’s maximum
financial obligation of the Initial Tenant Work Costs), based on Landlord’s
monthly invoices to Tenant. If Tenant fails to pay any portion of the Initial
Tenant Work Costs that it is obligated to pay hereunder within ten (10) days
following receipt of each of Landlord’s invoices therefor, then Landlord shall
have the right to stop performing the Initial Tenant Work pending Tenant’s
payment of any such amounts and any such action by Landlord shall not be deemed
a delay by

 

13



--------------------------------------------------------------------------------

Landlord or otherwise postpone the Rent Commencement Date, but rather shall
constitute a Tenant Delay. Landlord shall have no obligation to disburse or
apply any portion of the Landlord’s Contribution or to perform the Initial
Tenant Work at any time when there exists a Default under the Lease has been
cured by Tenant.

5.6 Change Orders. Tenant may, from time to time, by written order to Landlord
on a form specified by Landlord (“Initial Tenant Work Change Order” or “Change
Order”), request a change in the Initial Tenant Work shown on the Construction
Documents. Landlord shall cause the Initial Tenant Work to be performed in
accordance with such Initial Tenant Work Change Order after approval thereof by
Landlord. The Construction Documents shall not be modified in any material
respect except with Landlord’s prior written approval; and all modifications to
the Construction Documents, whether material or not, shall be made only by
Initial Tenant Work Change Order submitted to and approved by Landlord. Tenant
shall be responsible for all additional costs arising from any Initial Tenant
Work Change Order determined as provided in Section 5.5 above and shall pay such
Excess Tenant Work Costs to Landlord as provided in Section 5.5 above.

5.7 Landlord’s Performance of the Work. Landlord shall be deemed authorized to
proceed with the Initial Tenant Work shown on the Construction Documents on the
sixth (6th) Business Day after Landlord submits to Tenant the price for the
Excess Initial Tenant Work Costs under Section 5.5, unless Tenant has then
requested that Landlord delay the commencement of the Initial Tenant Work, in
which event any such timely request (or any subsequent request) by Tenant to
delay the work shall be subject to the provisions on Tenant Delay under
Section 5.11 below. All Initial Tenant Work shall be performed and constructed
by Landlord in accordance with the Construction Documents and in compliance with
applicable Laws.

With respect to any Initial Tenant Work Change Order submitted after Landlord is
initially authorized (or deemed authorized) to proceed with the Initial Tenant
Work, Landlord shall be deemed authorized to proceed with such Change Order
immediately upon submission thereof; provided that if Tenant shall specifically
request in writing a price estimate for such Change Order, Landlord shall be
deemed authorized to proceed with such Change Order on the sixth (6th) Business
Day after submission of the price estimate to Tenant if the Change Order has not
then been withdrawn.

No Initial Tenant Work shall be performed except in accordance with the
Construction Documents, and any Initial Tenant Work Change Orders, approved by
Landlord. Landlord may require that the Construction Documents or any Initial
Tenant Work Change Order be revised if, in Landlord’s reasonable judgment,
(i) the requested work would delay completion of the Initial Tenant Work beyond
the Estimated Term Commencement Date (unless Tenant acknowledges that such delay
shall constitute a Tenant Delay under Section 5.11 below), (ii) would materially
increase the cost of operating the Building or performing any other work in the
Building (unless Tenant pays such additional costs), (iii) are incompatible with
the design, quality, equipment or systems of the Building, (iv) would require
unusual expense to readapt the Premises to general purpose office use, or
(v) otherwise do not comply with the provisions of this Lease.

 

14



--------------------------------------------------------------------------------

5.8 Tenant’s Early Access. The Initial Tenant Work to be performed by Landlord
under this Article 5 shall not include the purchase, installation, or testing of
any personal property, furniture, computers or telecommunications equipment, or
any other specialized business fixtures and equipment or wiring therefor (even
if the same may be generally depicted for illustration or space planning
purposes on the Construction Documents), all of which shall be Tenant’s
responsibility under this Section 5.8. Prior to the Substantial Completion Date,
any entry by Tenant into the Premises for the purposes of installing Tenant’s
wiring, furniture, equipment, and personal property shall be subject in each
case to (i) Landlord’s approval of the schedule and scope of such work (which
shall not delay the performance by Landlord of the Initial Tenant Work),
(ii) Landlord’s approval of Tenant’s contractors or vendors for such work in
accordance with the Lease, (iii) Landlord’s receipt from Tenant of copies of all
necessary permits for the applicable work by Tenant, if any, and (iv) customary
insurance certificates from Tenant’s contractors, subcontractors, and other
parties acting under Tenant with respect to the applicable work in accordance
with the Lease. Tenant shall be responsible for any damage to the Initial Tenant
Work or the Premises caused by Tenant or its employees, agents, contractors,
subcontractors, material suppliers and laborers in connection with such entry.
Any entry into the Premises by Tenant (or its contractors, subcontractors, or
other parties acting under Tenant) prior to the Substantial Completion Date
shall be subject to all of the provisions of the Lease that are applicable to
the Premises during the Term, except for the obligation to pay Base Rent.

5.9 Close-Out of Initial Tenant Work. On a date reasonably specified by
Landlord, Landlord and Tenant shall inspect the Initial Tenant Work for the
purpose of preparing a list of the punchlist type items then remaining to be
completed including seasonal items (the “Final Punchlist”). Landlord shall
submit the Final Punchlist to Tenant, and Tenant shall sign and return the Final
Punchlist to Landlord within five (5) Business Days after its receipt (or, if
earlier, by the day before Tenant takes occupancy of the Premises), noting any
items that Tenant reasonably believes should be added thereto. Items shall not
be added to the Final Punchlist by Tenant after it is delivered to Landlord. If
the Final Punchlist is not timely delivered by Tenant, then the Initial Tenant
Work shall be deemed final and complete, and Landlord shall have no further
obligation to cause any other Initial Tenant Work to be completed, other than
the punchlist items specified in Landlord’s Final Punchlist and the correction
of latent defects as provided below. With respect to items on the Final
Punchlist not in dispute, Landlord shall cause such items to be completed in a
diligent manner during regular business hours, but in a manner that will seek to
minimize interruption of Tenant’s use and occupancy. With respect to any
disputed Final Punchlist items, Landlord shall cause such items to be completed
in like manner, but Landlord may nevertheless reserve Landlord’s rights to
require Tenant to pay the costs therefor as Excess Tenant Work Costs.

Within sixty (60) days, after the completion of all items of Initial Tenant Work
listed on the Final Punchlist, Landlord shall provide Tenant with a final
invoice prepared by Landlord for all Excess Tenant Work Costs. Such statement
shall be conclusive between the parties unless the statement is incorrect and is
disputed by Tenant by notice to Landlord given within ten (10) days after
Tenant’s receipt of the statement, specifying in reasonable detail any disputed
items. Upon issuance of such final statement, there shall be adjustments between
Landlord and Tenant to the end that Landlord shall have received the exact
amount due to Landlord hereunder on account of Excess Tenant Work Costs, after
the application of the entire amount of the Allowance. Any overpayment by Tenant
shall be refunded to Tenant or credited by Landlord against the next payments of
Base Rent. Any underpayment by Tenant of the Excess Tenant Work Costs shall be
due and payable, within ten (10) days after receipt of such statement.

 

15



--------------------------------------------------------------------------------

Except for latent defects and uncompleted items of Initial Tenant Work specified
in the Final Punchlist, Tenant shall be deemed to have accepted all elements of
the Initial Tenant Work on the Term Commencement Date. In the case of a dispute
concerning the completion of items of the Initial Tenant Work specified in the
Final Punchlist, such items shall be deemed completed and accepted by Tenant
upon the delivery to Tenant of a certificate of the architect for the Initial
Tenant Work selected by Tenant and approved by Landlord, that such items have
been completed. In the case of latent defects in the Initial Tenant Work
appearing after the Term Commencement Date, Tenant shall be deemed to have
waived any claim for correction or cure thereof on the date that is fifty one
(51) weeks following the Substantial Completion Date if Tenant has not then
given notice of such defect to Landlord. With respect to items as to which
Tenant has given adequate and timely notice hereunder, and if the period during
which Landlord’s contractor is responsible to remedy or replace faulty materials
or workmanship has not expired, Landlord shall use reasonable efforts to cause
Landlord’s contractor so to remedy, repair, or replace any incomplete, defective
or malfunctioning aspects of the Initial Tenant Work that materially affect
Tenant’s occupancy of the Premises, such action to occur as soon as practicable
during normal working hours and so as to avoid any unreasonable interruption of
Tenant’s use of the Premises. If timely and adequate notice has been given and
if Landlord has other guarantees, contract rights, or other claims against
contractors, materialmen or architects, Landlord shall, with regard to any
incomplete, defective or malfunctioning aspects of the Initial Tenant Work, use
reasonable efforts to enforce such guarantees or contract rights provided that,
with respect to warranties obtained on Initial Tenant Work, Landlord shall
further transfer to Tenant any transferrable warranties which Tenant shall be
responsible to enforce and Landlord shall enforce the provisions of any
non-transferrable warranties. Landlord shall obtain a warranty on the Initial
Tenant Work from the general contractor for one (1) year following substantial
completion and shall enforce the provisions of such warranty. The foregoing
shall constitute Landlord’s entire obligation with respect to all incomplete,
defective, or malfunctioning aspects of the Initial Tenant Work.

5.10 Tenant’s Authorized Representative. Tenant hereby designates Tucker Kelly
and/or Dave Walter to serve as Tenant’s Authorized Representative(s), who shall
have full power and authority to act on behalf of Tenant on any matters relating
to the Initial Tenant Work. Tenant may from time to time change the Tenant’s
Authorized Representative(s) or designate additional Tenant’s Authorized
Representative(s) by written notice delivered to Landlord in accordance with the
Lease.

5.11 Tenant Delays. Tenant acknowledges that that substantial time will be
required on its part to provide complete information concerning its requirements
to the architect and engineers for the Initial Tenant Work, that Tenant must
make timely decisions as and when requested hereunder, that time is of the
essence to Landlord in causing the Term Commencement Date to occur as early as
possible, and that Tenant will cooperate with Landlord to achieve the earliest
possible Term Commencement Date. A “Tenant Delay” shall mean any of the
following that delays the commencement or performance of the Initial Tenant Work
and which actually results in a delay of substantial completion:

 

16



--------------------------------------------------------------------------------

(i) any failure by Tenant to respond to requests for information necessary to
complete the preparation of the Construction Documents or to carry out the
Initial Improvement Work in the time periods set forth herein; provided,
however, in the event no time period is set forth herein, the failure to respond
to requests for information within two (2) Business Days;

(ii) any failure by Tenant timely to approve a substitute for any materials,
equipment, designs, processes, or products shown on the Construction Documents
that are not readily available to Landlord’s contractor to acquire in a timely
manner and incorporate into the Initial Tenant Work in the ordinary course
without delay,

(iii) any Initial Tenant Work Change Order causing a delay in the commencement
or performance of the Initial Tenant Work, whether or not such requested Initial
Tenant Change Order is actually implemented, but only to the extent actual delay
is caused;

(iv) any failure of Tenant to act in the time period as required hereunder on
any construction-related question or matter; provided, however, in the event no
time period is set forth herein, the failure to respond to requests for
information within two (2) Business Days,

(v) any request by Tenant that Landlord delay the commencement of, or delay or
suspend the performance of, any element of the Initial Tenant Work (it being
agreed that Landlord is not required to comply with such request and may decline
to comply therewith in its sole discretion), or

(vi) any other act or omission of Tenant or any of their officers, employers,
agents, contractors, or equipment vendors, including without limitation under
Section 5.8 above.

For each day of Tenant Delay, the Substantial Completion Date shall be deemed to
be one day earlier than the actual date thereof, and the Term Commencement Date
and Tenant’s obligation to pay Base Rent and additional charges shall be
accelerated accordingly under Section 3.01 of the Lease. Notwithstanding
anything to the contrary contained herein, then except in the case of Tenant’s
failure to comply with a specific time period set forth in this Lease, in no
event shall any act or omission be deemed to be a Tenant Delay until and unless
Landlord has given Tenant written notice (the “Tenant Delay Notice”) advising
Tenant (a) that a Tenant Delay is occurring or is expected to occur, (b) of the
basis on which Landlord has determined that a Tenant Delay is occurring or is
expected to occur. Unless a Tenant Delay Notice is not required as aforesaid, no
period of time prior to the time that Tenant receives a Tenant Delay Notice
shall be included in the period of time charged to Tenant pursuant to such
Tenant Delay Notice.

5.12 Additional Contribution. If Tenant so requests by notice to Landlord,
Landlord will increase Landlord’s Contribution by an amount not exceeding
$678,592 as specified in Tenant’s notice. The amount of the increase of
Landlord’s Contribution so specified by Tenant shall be deemed in exchange for a
dollar for dollar reduction in the Free Rent by the amount of such increase in
Landlord’s Contribution, based on a monthly Basic Rent of $169,648 pro-rated on
a daily basis, and shall increase the Basic Rent payable in the last month or
months of the period of Free Rent.

 

17



--------------------------------------------------------------------------------

If Landlord terminates this Lease prior to the expiration of the fifth (5th)
Lease Year due to a Default of Tenant, then Tenant shall, in addition to other
amounts due hereunder, be obligated to repay to Landlord, within thirty
(30) days of such termination, all of Landlord’s Contribution, together with
interest thereon at the rate of twelve percent (12%) per annum accruing from and
after the disbursement of such Landlord’s Contribution from Landlord to Tenant.

Landlord shall also contribute an allowance in an amount not to exceed $0.12 per
rentable square feet of the Premises (i.e., $5,310.72) toward the actual cost of
an initial space plan upon which the Construction Documents will be based (the
“Space Plan Allowance”), which Space Plan Allowance shall be paid by Landlord to
Tenant, within thirty (30) days after receipt of an invoice therefor.

ARTICLE 6

USE OF PREMISES

6.1 Permitted Use. Tenant agrees that the Premises shall be used and occupied by
Tenant only for Permitted Uses and for no other use without Landlord’s prior
express written consent.

6.2 Signage. Tenant will not place on the exterior of the Premises (including
both interior and exterior surfaces of doors and interior surfaces of windows)
or on any part of the Building outside the Premises or any portion of the
Premises visible from outside the Building any sign, symbol, advertisement or
the like visible to public view outside of the Premises except as set forth
herein. Tenant shall have the right, subject to Landlord’s consent, not to be
unreasonably withheld, conditioned or delayed, and subject to all applicable
legal requirements, to (a) exterior façade or banner signage in a location
mutually agreed upon by the parties, (b) monument signage at the north and south
entrances on the tenant designated areas on such signs as reasonably determined
by Landlord comparable to the signage of comparably sized tenants and otherwise
in accordance with Landlord’s sign standards, and (c) suite entry and directory
signage within the Building lobby and common areas and the entrance to the
Premises. All signage or lettering comply with law and conform to any sign
standards of Landlord, and provided that Tenant has submitted to Landlord a plan
or sketch in reasonable detail (showing, without limitation, size, color,
location, materials and method of affixation) of the sign to be placed by
Tenant. Tenant shall be responsible for all costs associated with such signs,
including all costs of obtaining all government permits and approvals for the
same. Landlord shall identify Tenant and its location on all building
directories and on any future signage initiatives at the Property which identify
similar sized tenants of the Property.

6.3 Other Requirements. Tenant agrees to conform to the following provisions
during the Term of this Lease:

(a) Tenant shall not perform any act or carry on any practice which may injure
the Premises, or any other part of the Building or the Property;

 

18



--------------------------------------------------------------------------------

(b) Tenant shall, in its use of the Premises, comply with Applicable Law; and

(c) Tenant shall abide by the Rules and Regulations from time to time
established by Landlord. In the event that there shall be a conflict between
such Rules and Regulations and the provisions of this Lease, the provisions of
this Lease shall control. The Rules and Regulations currently in effect are set
forth in Exhibit C.

6.4 Extra Hazardous Use. Tenant covenants and agrees that Tenant will not do or
permit anything to be done in or upon the Premises, or bring in anything or keep
anything therein, which shall increase the rate of property or liability
insurance carried by Landlord on the Premises or the Property above the standard
rate applicable to Premises being occupied for the Permitted Use. If the premium
or rates payable with respect to any policy or policies of insurance purchased
by Landlord or Landlord’s Managing Agent with respect to the Property increases
as a result of any act or activity on or use of the Premises during the Term or
payment by the insurer of any claim arising from any act or neglect of Tenant,
or Tenant’s Agents, independent contractors or invitees, Tenant shall pay such
increase, from time to time, within fifteen (15) days after demand therefor by
Landlord, as Additional Rent.

6.5 Hazardous Materials.

(a) As used herein each of the following terms shall have the meaning ascribed
thereto:

(i) “Hazardous Materials” shall mean each and every element, compound, chemical,
mixture, contaminant, pollutant, material, waste or other substance which is
defined, determined or identified as hazardous or toxic under any Environmental
Law, including, without limitation, an “oil,” “hazardous waste,” “hazardous
substance,” or “chemical substance or mixture,” as the foregoing terms (in
quotations) are defined in Environmental Laws, as defined below.

(ii) “Environmental Law” shall mean any federal, state and/or local statute,
ordinance, bylaw, code, rule and/or regulation now or hereafter enacted,
pertaining to any aspect of the environment or human health, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. §9601 et seq., the Resource Conservation and Recovery Act
of 1976, 42 U.S.C. §6901 et seq., the Toxic Substances Control Act, 15 U.S.C.
§2061 et seq., the Federal Clean Water Act, 33 U.S.C. §1251, and the Federal
Clean Air Act, 42 U.S.C. §7401 et seq., and all environmental laws of the state
in which the Property is located, including without limitation, Chapter 21C,
Chapter 21D, and Chapter 21E of the General Laws of Massachusetts and the
regulations promulgated by the Massachusetts Department of Environmental
Protection,

(iii) “Environmental Condition” shall mean any disposal, release or threat of
release of Hazardous Materials on, from or about the Premises, the Building or
the Property or storage of Hazardous Materials on, from or about the Premises,
the Building or the Property.

 

19



--------------------------------------------------------------------------------

(b) Tenant may use chemicals such as adhesives, lubricants, ink, solvents and
cleaning fluids of the kind and in amounts and in the manner customarily found
and used in business offices in order to conduct its business at the Premises
and to maintain and operate the business machines located in the Premises.
Tenant shall not, without Landlord’s prior written consent, which Landlord may
withhold or condition in Landlord’s sole discretion, allow, use, store, handle,
treat, transport, release or dispose of any other Hazardous Materials on or
about the Premises or the Property except as aforesaid. Any handling, treatment,
transportation, storage, disposal or use of Hazardous Materials by Tenant in or
about the Premises or the Property and Tenant’s use of the Premises shall comply
with all applicable Environmental Laws. Tenant shall give written notice to
Landlord as soon as reasonably practicable of (i) any communication received by
Tenant from any governmental authority concerning Hazardous Materials which
relates to the Premises, the Building or the Property, and (ii) any
Environmental Condition of which Tenant is aware.

(c) Tenant shall indemnify, defend upon demand with counsel reasonably
acceptable to Landlord, and hold Landlord harmless from and against, any
liabilities, losses, claims, damages, interest, penalties, fines, Attorneys’
Fees (as defined below), experts’ fees, court costs, remediation costs, and
other expenses which result from the use, storage, handling, treatment,
transportation, release, or disposal of Hazardous Materials in or about the
Premises or the Property by Tenant or Tenant’s Agents, independent contractors
or invitees either prior to, during or after the Term of this Lease. As used in
this Lease, the term “Attorneys’ Fees” means attorneys’, paralegals, consulting
and witness’ fees and disbursements, whether for in house counsel or outside
counsel (including without limitation, for attendance at hearings, depositions,
and trials) and related expenses, including, without limitation, for lodging,
meals, and transportation, together with all such costs and expenses incurred in
connection with appellate proceedings. Notwithstanding the foregoing, Tenant
shall not be responsible for any Hazardous Materials existing at the Premises as
of the Term Commencement Date.

(d) Notwithstanding the foregoing or anything in this Lease to the contrary,
Tenant shall not be liable for, and shall have no obligation to indemnify,
defend or hold harmless Landlord or any Landlord Party for, any Hazardous
Materials introduced to the Premises or the Building by any party other than
Tenant or any of Tenant’s customers, employees, agents or contractors (a “Tenant
Party”), except to the extent that any such claims relate to the disturbance of
Hazardous Materials by Tenant or any Tenant Party after Tenant obtains actual
knowledge of the existence of such Hazardous Materials.

The provisions of this Section 6.5 shall survive the expiration or earlier
termination of the Term of this Lease, regardless of the cause of such
expiration or termination.

6.6 Sustainability Initiative. Tenant acknowledges that Landlord may elect, in
Landlord’s sole discretion, to implement energy efficient and environmentally
sustainable practices (collectively, the “Sustainability Initiative”) and, in
furtherance of same may pursue an environmental sustainability monitoring and
certification program such as Energy Star, Green Globes-CIEB, Leadership in
Energy and Environmental Design (“LEED”), or similar programs (“Green
Certification”). Notwithstanding anything to the contrary contained herein, any
initial LEED certifications, or Green Certification or similar certifications,
if treated as an Operating Expense, shall be included in the base year for
calculating Operating Expenses. Tenant

 

20



--------------------------------------------------------------------------------

acknowledges that in order to further its Sustainability Initiative or pursue
Green Certification, Landlord may be required to provide information, including
a copy of this Lease (redacted if necessary to remove confidential information)
and historical and current data regarding energy use, materials, procedures and
systems operation within the Building and/or Premises to the Green Building
Certification Institute (“GBCI”) or to another certification body or agency, in
order to demonstrate compliance with various program requirements. Tenant agrees
that throughout the Term of this Lease: (i) Landlord may furnish a copy of this
Lease (redacted as necessary) and other information provided from Tenant to
Landlord as reasonably necessary to comply with Green Certification
requirements; (ii) Tenant shall cooperate in good faith to maintain and provide
Landlord with historical and current data regarding energy use, materials,
procedures and systems operation by Tenant or within the Premises as Landlord
shall reasonably require in order to meet the Sustainability Initiative,
including without limitation documentation Tenant (or its consultant or
contractor) has or may submit to obtain a “Green Certification” for the
Premises; and (iii) Tenant shall cooperate with Landlord and comply with the
Sustainability standards including, without limitation, all monitoring and data
collection, maintenance, access, documentation and reporting requirements set
forth therein, provided the same shall be at no material cost to Tenant and
shall not materially increase Tenant’s obligations hereunder or reduce Tenant’s
rights granted herein. Tenant will make available to Landlord, upon Landlord’s
request, any information in Tenant’s possession or control concerning matters
necessary or desirable in its efforts to obtain or maintain Green Certification.
Landlord’s Sustainability Initiative may include, without limitation, matters
addressing operations and maintenance, including, without limiting: chemical
use; indoor air quality; energy efficiency; water efficiency; recycling
programs; exterior maintenance programs; and systems upgrades to meet green
building energy, water, indoor air quality, and lighting performance standards.
Tenant’s construction and maintenance methods and procedures, material
purchases, and disposal of waste shall be in compliance with minimum standards
and specifications of Landlord’s Sustainability Initiative as Landlord may
establish from time to time (provided Tenant has been delivered a copy), in
addition to all applicable Laws. Tenant shall use proven energy and carbon
reduction measures, including energy efficient bulbs in task lighting; use of
lighting controls; daylighting measures to avoid overlighting interior spaces;
closing shades to avoid over heating the space (but not blinds as Landlord is
not providing blinds nor is Tenant installing blinds within the Premises);
turning off lights and equipment at the end of the work day; and purchasing
ENERGY STAR® qualified equipment, including but not limited to lighting, office
equipment, commercial and residential quality kitchen equipment, vending and ice
machines; and/or purchasing products certified by the U.S. EPA’s Water Sense®
program. Before closing and leaving the Premises at any time, Tenant shall use
reasonable efforts to turn off all lights, electrical appliances and mechanical
equipment that are not otherwise required to remain on.

ARTICLE 7

INSTALLATIONS AND ALTERATIONS BY TENANT

7.1 General. Tenant shall make no alterations, additions (including, for the
purposes hereof, wall-to-wall carpeting), or improvements, including without
limitation, Tenant’s Exclusive Facilities (as defined below) (collectively,
“Alterations”) in or to the Premises (including without limitation, any
Alterations, other than the Initial Tenant Work, necessary for Tenant’s initial
occupancy of the Premises) without Landlord’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed with respect
to Alterations

 

21



--------------------------------------------------------------------------------

that do not adversely affect the Structure (as defined below) of the Building,
the Building’s heating, ventilating, and air-conditioning (“HVAC”), life safety,
electrical, plumbing, mechanical or utility systems or any other Building
systems (collectively, the “Building Systems”) or any Common Facilities or other
area outside of the Premises. Any Alterations shall be performed and maintained
in accordance with the Rules and Regulations and with plans and specifications
meeting the requirements set forth in the Rules and Regulations and approved in
advance by Landlord. Notwithstanding the foregoing, Tenant shall have the right
to make cosmetic Alterations without Landlord’s approval so long as the same
(1) do not affect the Structure or the roof, window frames, outside walls, or
Building Systems of the Building, (2) do not require a building permit and
(3) do not have an aggregate cost of more than $100,000 in any one year.

7.2 Requirements for Alterations. All Alterations shall (i) be performed in a
good and workmanlike manner and in compliance with all Applicable Law, including
the requirement that Tenant obtain any and all permits and approvals required of
the applicable government authorities, (ii) be made at Tenant’s sole cost and
expense, (iii) become part of the Premises and the property of Landlord (unless
at the time of Landlord’s approval of such Alterations, Landlord elects in
writing to require Tenant to remove the same upon Tenant’s surrender of the
Premises) except for Tenant’s Removable Property, as defined in Section 7.3
below, and (iv) be coordinated with any work being performed by Landlord in such
a manner as not to damage the Building or interfere with the construction or
operation of the Building. If any Alterations shall involve the removal of
fixtures, equipment or other property in the Premises which are not Tenant’s
Removable Property, such fixtures, equipment or other property shall be promptly
replaced by Tenant at its expense with new fixtures, equipment or other property
of like utility and of at least equal quality.

7.3 Tenant’s Removable Property. All articles of personal property and all
business fixtures, machinery and equipment and furniture owned or installed by
Tenant solely at its expense in the Premises (“Tenant’s Removable Property”)
shall remain the property of Tenant and may be removed by Tenant at any time
prior to the expiration or earlier termination of the Term, provided that
Tenant, at its expense, shall repair any damage to the Property caused by such
removal.

7.4 Liability; Mechanics’ Liens. Notice is hereby given, and Landlord and Tenant
hereby agree, that Landlord shall not be liable for any labor or materials (or
the cost therefor) furnished or to be furnished to Tenant upon credit, and that
no mechanic’s or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
Property or any portion thereof. To the maximum extent permitted by law, before
such time as any contractor commences to perform Alterations, Tenant shall
obtain from such contractor (and any subcontractors), and shall furnish to
Landlord, a written statement acknowledging the provisions set forth in the
immediately preceding sentence and, at Landlord’s request, Tenant shall, before
commencing its Alterations, secure additional assurances satisfactory to
Landlord in its reasonable discretion for projects the estimated cost of which
will exceed $250,000 protecting Landlord against claims arising out of the
furnishing of labor and materials for such Alterations. Tenant agrees to pay
promptly when due the entire cost of any Alterations, and not to cause or permit
any liens for labor or materials performed or furnished in connection therewith
to attach to all or any part of the Property and to immediately discharge any

 

22



--------------------------------------------------------------------------------

such liens which may so attach. If, notwithstanding the foregoing, any lien is
filed against all or any part of the Property for Alterations claimed to have
been done for, or materials claimed to have been furnished to, Tenant or
Tenant’s Agents (other than the Initial Tenant Work for which Landlord is
responsible) or independent contractors, Tenant, at its sole cost and expense,
shall cause such lien to be dissolved within thirty (30) days after receipt of
notice that such lien has been filed, by the payment thereof or by the filing of
a bond sufficient to accomplish the foregoing and shall deliver to Landlord
evidence thereof within three (3) Business Days of such dissolution. If Tenant
fails to discharge any such lien, Landlord may, at its option, discharge such
lien and treat the cost thereof (including Attorneys’ Fees incurred in
connection therewith) as Additional Rent payable by Tenant upon demand, it being
expressly agreed that such discharge by Landlord shall not be deemed to waive or
release a Default of Tenant in not discharging such lien. Subject to the waiver
of subrogation contained in Section 13.4 hereof, Tenant shall indemnify and hold
Landlord harmless from and against any and all expenses, liens, claims,
liabilities and damages based on or arising, directly or indirectly, by reason
of the making of any Alterations, which obligation shall survive the expiration
or earlier termination of this Lease.

7.5 Harmonious Labor. In the course of any work being performed by Tenant
(including without limitation, the “field installation” of any Tenant’s
Removable Property), Tenant agrees to use labor compatible with that being
employed by Landlord for work in the Building or on the Property or other
buildings owned by Landlord or its affiliates (which term, for purposes hereof,
shall include, without limitation, entities which control or are under common
control with or are controlled by Landlord or, if Landlord is a partnership or
limited liability company, by any partner or member of Landlord) and not to
employ or permit the use of any labor or otherwise take any action which might
result in a labor dispute involving personnel providing services in the Building
or on the Property pursuant to arrangements made by Landlord.

ARTICLE 8

ASSIGNMENT AND SUBLETTING

8.1 Prohibition. Tenant covenants and agrees that neither this Lease nor the
estate hereby granted, nor any interest herein or therein, will be assigned
(collaterally, conditionally or otherwise), mortgaged, pledged, encumbered or
otherwise transferred, whether voluntarily, involuntarily, by operation of law
or otherwise, and that neither the Premises nor the Property, nor any part
thereof, will be encumbered in any manner by reason of any act or omission on
the part of Tenant, or be sublet (which term, without limitation, shall include
granting of concessions, licenses, use and occupancy agreements and the like) in
whole or in part, or be offered or advertised for assignment or sublease by
Tenant or any person acting on behalf of Tenant, without in each case, the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Tenant further agrees that notwithstanding any
assignment or sublet of any or all of Tenant’s interest in this Lease
(irrespective of whether or not Landlord’s consent is required therefor), Tenant
shall remain fully and primarily liable for the payment and performance of its
obligations hereunder, and in the case of assignment such liability shall be
joint and several with such assignee or assignees from time to time. Any consent
by Landlord to a particular assignment, sublease or occupancy or other act, from
time to time, for which Landlord’s consent is required pursuant to this ARTICLE
8, and any provision

 

23



--------------------------------------------------------------------------------

of this Lease which permits an assignment, sublease or occupancy or other act
without Landlord’s consent shall not in any way diminish the prohibition stated
in this Section 8.1 to any such further assignment, sublease or occupancy or
other act or the continuing liability of the original named Tenant or of any
assignee from time to time.

8.2 Additional Events Deemed to be Assignment/Sublet. Without limiting the
foregoing, each of the following events shall, for all purposes hereof, be
deemed to be an assignment/sublet of this Lease and shall be subject to the
provisions of this ARTICLE 8: (i) Tenant entering into any agreement which
purports to relieve Tenant from the obligation to pay, or pursuant to which a
third party agrees to pay on Tenant’s behalf or to Tenant, all or any portion of
the Rent under this Lease; (ii) Tenant entering into any agreement pursuant to
which a third party undertakes or is granted by or on behalf of Tenant the right
to assign or attempt to assign this Lease or to sublet or attempt to sublet all
or any portion of the Premises; (iii) the transfer (by one or more transfers) of
a controlling portion of or interest in (meaning more than fifty percent (50%))
of the voting rights or stock or partnership or membership interests or other
evidences of equity interests of Tenant; provided, however, that the transfer of
equity interests in Tenant on a nationally recognized public stock exchange
shall not be deemed an assignment within the meaning of this ARTICLE 8.

Notwithstanding any other provision of this Lease to the contrary, either (1) a
merger or consolidation of Tenant with another entity, (2) the assignment of
this Lease or a sublease of all or a portion of the Premises to a subsidiary or
Affiliate (as defined below) of Tenant, or (3) a transaction with a corporation
to which substantially all of Tenant’s assets are transferred, shall all be
deemed an assignment of this Lease or a sublease of a portion of the Premises,
as the case may be, Landlord’s consent shall not be required therefor so long as
the surviving entity pursuant to any merger or consolidation, any such
subsidiary or controlling corporation, or any corporation to which substantially
all such assets are transferred has a tangible net worth no less that Tenant’s
tangible net worth immediately prior thereto and executes an assignment and
assumption agreement or a sublease agreement with Tenant, as the case may be,
and such agreement contains an assumption by such party of all of the
obligations of Tenant hereunder with respect to such assignment or sublease, as
the case may be, including without limitation, the obligation to pay the Rent
and other amounts provided for under this Lease in case of an assignment, and a
copy of such agreement is delivered to Landlord within ten (10) days of such
transaction. By entering into such agreement, such party shall be deemed to have
also agreed to confirm such obligations in writing to Landlord and any Holders
(as defined below). For the purposes hereof, an “Affiliate” of Tenant shall mean
any entity which (v) controls, is controlled by or is under common control with
Tenant, (w) results from a merger or consolidation with Tenant, (x) acquires the
business being conducted on the Premises by Tenant, (y) has entered into a
management contract with Tenant, or (z) has at least a ten percent (10%)
ownership interest in Tenant.

8.3 Provisions Void Upon Assignment/Sublet. Notwithstanding any provision herein
to the contrary, Tenant shall not assign, sublet or otherwise transfer any of
its interest or rights hereunder to any other tenant in the Building (if
Landlord has comparable space on comparable terms available for lease), without
the prior written consent of Landlord in its sole discretion.

 

24



--------------------------------------------------------------------------------

8.4 Provisions Incorporated Into Sublease. Any sublease of all or a portion of
the Premises shall be deemed to include the following provisions
(notwithstanding any provision of the sublease to the contrary) and such
provisions shall be deemed included in any Landlord consent agreement: (i) the
term of the sublease must end no later than one day before the last day of the
Term of this Lease; (ii) no sublease shall be valid, and no sublessee shall take
possession of all or any part of the Premises until a fully executed counterpart
of such sublease has been delivered to Landlord; (iii) such sublease is subject
and subordinate to this Lease and the provisions hereof; and (iv) in the event
of termination of this Lease for any reason or reentry or repossession of the
Premises by Landlord, Landlord may, in its sole discretion and option, take over
and assume all of the right, title and interest of Tenant, as sublessor under
such sublease, whereupon, from and after notice thereof given by Landlord to
such sublessee, such sublessee shall attorn to Landlord and pay rent and perform
all obligations of such sublessee under such sublease for the full term of such
sublease directly to Landlord, such sublease, from and after such notice,
constituting a direct lease between Landlord and such sublessee; provided,
however, that Landlord shall not (A) be liable for any previous act or omission
of Tenant under such sublease; (B) be subject to any credit, claim, defense or
offset previously accrued in favor of such sublessee against Tenant; (C) be
bound by any previous modification of such sublease made without Landlord’s
prior written consent or by any previous prepayment of more than one (1) month’s
rent; or (D) be required to account for, or be responsible for, any security
deposit not actually delivered to Landlord, and then, only to the extent not
previously applied to amounts due. If a Default of Tenant occurs and Landlord
elects to take over all of the right, title and interest of Tenant as sublessor
under such sublease and to cause such sublessee to attorn to Landlord, all as
provided above, then for the purposes of the foregoing provisions of this
ARTICLE 8 only, by execution of a sublease, each such subtenant shall be deemed
to have agreed that such subtenant and Landlord shall be in privity of contract
with each other.

8.5 Collection of Rent. If Tenant assigns its interest under this Lease, or
sublets or allows occupancy of the Premises or any part thereof by any party
other than Tenant, whether or not in violation of the terms and conditions of
this ARTICLE 8, Landlord may, at any time and from time to time, collect rent
and other charges from the assignee, sublessee or occupant, and apply the net
amount collected to the Rent and other charges herein reserved, but no such
assignment, sublease, occupancy, collection or modification of any provisions of
this Lease shall be deemed a waiver of this covenant, or the acceptance of the
assignee, sublessee or occupant as a tenant or a release of Tenant from the
payment and further performance of obligations on the part of Tenant to be
performed hereunder.

8.6 Excess Payments. Except pursuant to a permitted transfer in accordance with
Section 8.2 above, if Tenant assigns its interest under this Lease or sublets or
otherwise permits occupancy of the Premises or any portion thereof, Tenant shall
pay to Landlord, as Additional Rent fifty percent (50%) of all Profits (as
defined below). As used herein, the term “Profits” means the amount, if any, by
which (a) all compensation received by Tenant as a result of such assignment or
sublease, or other occupancy, net of reasonable expenses actually incurred by
Tenant in connection with such assignment or sublease or other occupancy exceeds
(b) in the case of an assignment, the Rent under this Lease, and in the case of
a sublease or other occupancy, the portion of the Rent allocable to the portion
of the Premises subject to such subletting or other occupancy. All payments due
pursuant to this Section 8.6 shall be made on a monthly basis concurrently with
Tenant’s payment of Basic Rent hereunder. Landlord shall have

 

25



--------------------------------------------------------------------------------

the right, upon five (5) Business Days prior written notice to Tenant, to audit
Tenant’s books and records with respect to such excess payments. Notwithstanding
the foregoing, the provisions of this Section 8.6 shall impose no obligation on
Landlord to consent to any assignment/subletting/occupancy with respect to this
Lease.

8.7 Payment of Landlord’s Costs. Tenant shall reimburse Landlord within thirty
(30) days of Landlord’s written demand, as Additional Rent, for any
out-of-pocket costs (including reasonable Attorneys’ Fees and expenses, not to
exceed $1,500) incurred by Landlord in connection with each actual or proposed
assignment, sublease, occupancy agreement, or other act described in Section 8.1
or Section 8.2 or other request for approval or execution of any document
whatsoever whether or not consummated, including without limitation, the costs
of making investigations as to the acceptability of a proposed assignee,
sublessee or occupant.

8.8 Conditions to Effectiveness of Assignment/Sublet. Any assignment, sublease
or occupancy agreement shall not be valid or binding on Landlord and no
assignee, sublessee or occupant shall take possession of all or any portion of
the Premises unless and until (i) Tenant, Landlord and the assignee, sublessee,
or occupant have each executed a consent agreement, in form and substance
satisfactory to Landlord (which consent agreement shall provide, among other
things, that said assignee, sublessee or occupant agrees to be independently
bound by and upon all of the covenants, agreements, terms, provisions and
conditions set forth in this Lease on the part of Tenant to be kept and
performed, except in the event of a sublease of only a portion of the Premises,
in which case such obligations shall only apply to the portion being sublet, and
shall otherwise comply with this ARTICLE 8), (ii) Tenant has delivered to
Landlord a fully executed counterpart of such assignment, sublease or occupancy
agreement acceptable to Landlord, together with a final schedule of expected
Profits and a final schedule of expected Amortized Costs, (iii) Tenant has paid
to Landlord any sums required pursuant to Section 8.7 hereof, and (iv) Tenant
has delivered to Landlord evidence (in the form of a certificate of insurance
using Acord 27 or equivalent) of compliance by the assignee/sublessee with the
insurance provisions of this Lease.

ARTICLE 9

MAINTENANCE, REPAIRS AND REPLACEMENTS

9.1 Landlord’s Obligations. Except as otherwise provided in this Lease, Landlord
agrees to keep in good order, condition and repair the roof (including the roof
membrane, insulation and decking), Structure (as defined below), the exterior
walls of the Building (including exterior window units and glass and exterior
doors and related glass), all shared Building Systems and the rooftop HVAC
unit(s) exclusively serving the Premises. As used herein, “Structure” means the
load bearing portions of the walls, columns, beams, concrete slab, footings,
exterior windows, and structural beams of the roof, in each case as necessary to
preserve the load bearing capacity thereof. Landlord also agrees, to the extent
practicable, to (a) keep and maintain all Common Facilities in a good and

clean order, condition and repair, (b) keep all access roads, driveways,
pedestrian walkways, and parking areas on the Property reasonably free of snow
and ice and free of accumulation of dirt and rubbish, and (c) keep and maintain
all landscaped areas on the Property in a neat and orderly condition.
Notwithstanding the foregoing, Landlord shall have no obligation to maintain,
repair or replace (i) Tenant’s Alterations, (ii) Tenant’s Removable Property
(iii) any such equipment or Building Systems

 

26



--------------------------------------------------------------------------------

located within the Premises (including, without limitation, all portions of the
HVAC system in the Premises) or located elsewhere on the Property and serving
the Premises exclusively (other than the rooftop HVAC unit(s) exclusively
serving the Premises which are Landlord’s responsibility), or (iv) any
supplemental equipment or Building Systems installed by Tenant or at Tenant’s
request or as a result of Tenant’s requirements in excess of building standard
design criteria (collectively, “Tenant’s Exclusive Facilities”).

Landlord reserves the right, exercisable by itself or its employees, agents or
contractors, at any time and from time to time without the same constituting an
actual or constructive eviction and without incurring any liability to Tenant
therefor or otherwise affecting Tenant’s obligations under this Lease, and,
except in the event of an emergency, upon prior written notice to Tenant of at
least 48 hours, to make such changes, alterations, additions, improvements,
repairs or replacements in or to the Building (including the Premises) and the
fixtures and equipment of the Building, as well as in or to the street
entrances, halls, passages, elevators, and stairways of the Building, as it may
deem necessary or desirable, and to change the arrangement and/or location of
entrances or passageways, doors and doorways, corridors, elevators, stairs,
toilets, or other public parts of the Building; provided, however, that there be
no unreasonable obstruction of the right of access to, or material interference
with the use and enjoyment of, the Premises by Tenant, except temporarily during
construction or other work. Landlord shall perform such activities in a manner
which minimizes disruption of the business operations conducted within the
Premises, except that Landlord shall not be obligated to employ labor at
so-called “overtime” or other premium pay rates. Nothing contained in this
ARTICLE 9 shall be deemed to relieve Tenant of any duty, obligation or liability
of Tenant with respect to making or causing to be made any repair, replacement
or improvement or complying with any law, order or requirement of any
Governmental Authority. Neither the Lease, nor any use by Tenant, shall give
Tenant any right or easement or the use of any door or any passage or any
concourse connecting with any other building or to any public convenience, and
the use of such doors, passages, concourses and such other conveniences may be
regulated or discontinued at any time and from time to time by Landlord without
notice to Tenant and without affecting the obligations of Tenant hereunder and
without Landlord incurring any liability to Tenant therefor.

Landlord shall not be responsible to make any improvements or repairs to the
Building other than as expressly provided in this Section 9.1, unless expressly
provided otherwise in this Lease. Notwithstanding any provision herein to the
contrary, Landlord shall in no event be responsible for (i) the repair of
interior glass in the Premises, the doors (or related glass and finish work)
leading to the Premises, or (ii) any condition in the Premises, the Building or
the Property caused by any act or neglect of Tenant or any of Tenant’s Agents,
invitees or independent contractors.

Landlord shall never be liable for any failure to perform any of its
maintenance, repair or replacement obligations under this Lease unless Tenant
has given notice to Landlord of the need to perform the same, and Landlord fails
to commence to perform the same within a reasonable time thereafter, or fails to
proceed with reasonable diligence to complete such performance.

 

27



--------------------------------------------------------------------------------

9.2 Tenant’s Obligations.

(a) Except to the extent specifically required of Landlord under Section 9.1,
Tenant will keep the Premises (including without limitation, any Alterations
thereto) and the Tenant’s Exclusive Facilities and every part thereof neat,
clean and sanitary, and will keep its trash free of rodents and vermin and
suitably store same at Tenant’s sole cost in the Premises or at other locations
in the Building or on the Property designated by Landlord, and in receptacles
approved by Landlord, from time to time, and will maintain the Premises
(including without limitation, any interior glass, and Tenant’s Exclusive
Facilities) in good order, condition and repair, excepting only reasonable wear
and tear of the Premises, and damage by fire or other casualty or as a
consequence of the exercise of the power of eminent domain; and Tenant shall
surrender the Premises and the Tenant’s Exclusive Facilities (with the exception
of Tenant’s Removable Property) to Landlord, upon the expiration or earlier
termination of the Term, in such condition. Without limitation, Tenant shall, at
Tenant’s expense, comply with, and cause the Premises and the Tenant’s Exclusive
Facilities to comply with all Applicable Law and the standards recommended by
the local Board of Fire Underwriters applicable to Tenant’s use and occupancy of
the Premises, and shall, at Tenant’s expense, timely obtain all permits,
licenses and the like required thereby. Notwithstanding the foregoing,
(a) Landlord shall deliver the Premises to Tenant on the Term Commencement Date
in compliance with all applicable laws, including the ADA for general office use
and (b) Landlord shall be responsible for maintaining the Common Areas in
compliance with applicable laws, including the ADA. Subject to Section 13.4
regarding waiver of subrogation, Tenant shall be responsible for the cost of
repairs and replacements which may be made necessary by reason of damage to the
Building caused by any act or neglect of Tenant, or its Agents, invitees or
independent contractors (including any damage by fire or other casualty arising
therefrom).

(b) If Tenant is required to repair, replace or maintain any portion of the
Building pursuant to the provisions of this Lease, and Tenant fails to commence
to perform such act within ten (10) days’ after Landlord’s written notice, or
fails to complete such act so commenced within thirty (30) days of said notice
(except that no notice shall be required in the event of an emergency), Landlord
may perform such act (but shall not be required to do so), and the provisions of
Section 19.2(f) (“Remedying Defaults”) shall be applicable to the costs thereof.
Landlord shall not be responsible to Tenant for any loss or damage whatsoever
that may accrue to Tenant’s stock or business or property by reason of
Landlord’s performing such acts.

ARTICLE 10

UTILITIES AND OTHER SERVICES

10.1 Heating, Ventilation and Air-Conditioning. Landlord shall, during Normal
Business Hours, furnish heating and cooling as normal seasonal changes may
require to provide reasonably comfortable space temperature and ventilation for
occupants of the Premises under normal business operation based on an occupancy
not exceeding one (1) person per 150 square feet of useable area and an
electrical load not exceeding the 5.0 watts per square foot of usable area as
adjusted by Landlord from time to time. If Tenant shall require air
conditioning, heating or ventilation outside the hours and days above specified,
Landlord may, at its option furnish such service and Tenant shall pay therefor
such charges as may from time to time be in effect for the Building upon demand
as Additional Rent. In the event Tenant introduces into the Building personnel
or equipment which overloads the capacity of any Building System or in any other
way interferes with the Building System’s ability to perform adequately its
proper functions,

 

28



--------------------------------------------------------------------------------

supplementary systems may, if and as needed, at Landlord’s option, be provided
by Landlord, and the cost of such supplementary systems shall be payable by
Tenant to Landlord upon demand as Additional Rent. Notwithstanding anything to
the contrary contained herein, should the HVAC unit(s) exclusively serving the
Premises require replacement during the Term (as may be extended), Landlord
shall promptly replace the same at its sole cost and expense so long as the
replacement is not necessitated by the negligence or willful misconduct of
Tenant.

The HVAC unit(s) that Landlord shall provide will be designed to provide 350
square feet per ton of air conditioning and the design criteria for the HVAC
equipment shall be as follows:

Occupancy: 1 person/150 SF of usable area

Electrical Consumption: 5.0 watts/SF of usable area

Winter: Indoor 70-75°F dry bulb (no humidity control)

Outdoor: 0°F dry bulb

Summer: Indoor 72-76°F dry bulb (50% RH)

Outdoor: 91°F dry bulb

Ventilation (fresh outside air) will be supplied into the Building at a minimum
rate of 20 CFM per person, assuming one person per 150 SF of usable floor area,
and will be no less than 10% of the primary air. All HVAC equipment will be
capable of 100% outside air enthalpy control during economizer operation.
Exhaust rate will be equal to 2 CFM per square foot of toilet room, minimum of
50-75 CFM per water closet or urinal. Rooftop units will be manufactured by
Trane, Carrier, or approved equal and consist of MERV 8 filters, DX-cooling,
indirect gas heating, economizer, night setback, VFDs, and DDC controls.

Any supplemental cooling systems added by Tenant shall be paid for by Tenant
and, for any such interior supplemental cooling equipment, shall also include a
secondary drain pan installed underneath such units with a leak detection sensor
that automatically shuts down the associated unit upon any leak detection. Any
such equipment exceeding 500 pounds shall require structural engineering by a
Landlord-approved structural engineer at Tenant’s sole cost. No equipment,
louvers, etc. shall be installed in any exterior walls without prior approval
from the Landlord.

10.2 Utilities.

(a) General. Tenant and not Landlord shall be responsible for furnishing all
telephone and other utility services (other than water and sewer services) to
the Premises. All such services shall be separately metered and Tenant shall pay
all charges therefor directly to the utility provider. Notwithstanding the
foregoing, electrical service for the Premises shall be governed by the
provisions of subsection (b) below.

 

29



--------------------------------------------------------------------------------

(b) Electricity.

(i) Arrangement/Metering.

Tenant is responsible for furnishing electrical service to the Premises for
lights and plugs. Such electrical service shall be separately metered and Tenant
shall pay all charges therefor directly to the utility provider. Electricity for
the HVAC unit(s) exclusively serving the Premises will be separately metered or
submetered by Landlord, and the costs thereof shall be included in Operating
Expenses, provided that the electricity costs of providing HVAC to the Premises
outside of Normal Business Hours will not be included in Operating Expenses and
instead will be paid in their entirety by Tenant upon billing by Landlord
therefor at the Building’s standard rates from time to time (initially $80 per
hour). Tenant agrees that its electrical demand requirements shall not adversely
affect the Building’s electrical system and will not exceed the maximum from
time to time permitted under Applicable Law, and to repair at Tenant’s sole cost
any damage caused to the electrical system caused by Tenant’s failure to observe
this requirement.

(c) Capacity. Tenant warrants and represents to Landlord that its electrical
demand requirement shall not exceed six (6) watts per usable square feet or
otherwise adversely affect the Building’s electrical system. Tenant’s use of
electrical energy in the Premises shall not at any time exceed the maximum
capacity permitted from time to time under Applicable Law or the capacity of any
of the electrical conductors and equipment in or otherwise serving the Premises
and Tenant shall repair any damage caused by Tenant’s failure to observe such
requirements. Any additional feeders or risers necessary to supply electricity
to the Premises in addition to those originally installed and all other
equipment proper and necessary in connection with such feeders or risers, shall
be installed by Tenant at its sole cost and expense, provided that such
additional feeders and risers and other equipment are permissible under
Applicable Law and insurance regulations and the installation of such feeders or
risers will not cause permanent damage or injury to the Building or cause or
create a dangerous condition or unreasonably interfere with other tenants of the
Building. Tenant agrees that it will not make any material alteration or
material addition to the electrical equipment and/or appliances in the Premises
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld.

(d) No Landlord Liability. Landlord shall not be liable in any way to Tenant for
any failure or defect in the supply or character of electrical energy furnished
to the Premises by reason of any requirement, act or omission of the public or
other utility serving the Building with electricity unless due to the act or
omission of Landlord or Landlord’s Agents or independent contractors. Landlord
shall not be liable or responsible to Tenant for any loss, damage or expense
that Tenant may sustain or incur if the quantity, character or supply of
electrical energy is changed or is no longer available or suitable for Tenant’s
requirements.

(e) Limitation on Equipment. In order to assure that the capacity of the
electrical system of the Building is not exceeded and to avert possible damage
thereto, Tenant shall not, without Landlord’s prior consent, which shall not be
unreasonably withheld, connect any fixtures, appliances or equipment to the
Building’s electric distribution system other than personal computers, laptops,
tablets, printers, copiers, facsimile machines, telephones, typewriters, pencil
sharpeners, adding machines, clocks, radios, calculators, dictaphones, and other
similar small electrical equipment normally found in business offices and not
drawing more than the building standard, as adjusted by Landlord from time to
time.

 

30



--------------------------------------------------------------------------------

10.3 Other Services. Landlord shall also provide the following services:

(a) Passenger elevator service via the existing passenger elevator system in the
Building in common with Landlord and others entitled thereto.

(b) Water (at temperatures supplied by the city or town in which the Property is
located) for lavatory and kitchenette purposes and such sewer service as is
available from such city or town. If Tenant uses water for any purpose other
than for ordinary lavatory and kitchenette purposes, Landlord may assess a
reasonable charge for the additional water so used, or install a water meter to
measure Tenant’s water consumption. In the latter event, Tenant shall pay the
cost of the meter and the cost of installation thereof as Additional Rent upon
demand and shall keep such meter and installation equipment in good working
order and repair, and Landlord shall have access to the Premises, from time to
time, to reach such meter. Tenant agrees to pay for water consumed, as shown on
such meter, together with the sewer charge based on such meter charges, as and
when bills are rendered, and in the event Tenant fails timely to make any such
payment, Landlord may, at its option, pay such charges and collect the same from
Tenant upon demand as Additional Rent.

(c) Cleaning and janitorial services to the Premises, provided the same are kept
in order by Tenant, substantially in accordance with the cleaning standards set
forth on Exhibit H hereto.

10.4 Interruption of Service. Landlord reserves the right to curtail, suspend,
interrupt and/or stop the supply and/or flow of water, sewage, electrical
current, cleaning, and other services, and to curtail, suspend, interrupt and/or
stop use of entrances and/or lobbies serving as access to the Building, or other
portions of the Property, without thereby incurring any liability to Tenant,
when necessary or advisable, in Landlord’s judgment, by reason of accident or
emergency, or for repairs, alterations, replacements or improvements necessary
or advisable, in Landlord’s judgment, or when prevented from supplying such
services or use due to any act or neglect of Tenant or Tenant’s Agents, invitees
or independent contractors or any person claiming by, through or under Tenant or
by Force Majeure. No diminution or abatement of Basic Rent or Additional Rent,
nor any direct, indirect or consequential damages shall be claimed by Tenant as
a result of, nor shall this Lease or any of the obligations of Tenant hereunder
be affected or reduced by reason of, any such interruption, curtailment,
suspension or stoppage in the furnishing of the foregoing services or use,
irrespective of the cause thereof. Failure or omission on the part of Landlord
to furnish any of the foregoing services or use as provided in this ARTICLE 9
shall not be construed as an eviction of Tenant, actual or constructive, nor
entitle Tenant to an abatement of Basic Rent or Additional Rent, nor render the
Landlord liable in damages, nor release Tenant from prompt fulfillment of any of
its covenants under this Lease. In exercising its rights under this
Section 10.4, Landlord shall make a commercially reasonable effort not to
materially interfere with Tenant’s use and occupancy of the Premises or its
access thereto.

Notwithstanding the foregoing, if the Premises are rendered Untenantable (as
defined below), the obligation of the Tenant to pay Basic Rent and Additional
Rent hereunder shall be abated in proportion to the portion of the Premises so
rendered Untenantable from the date on which such Untenantability commences
until the date immediately following the day on which such Untenantability is
cured. For all purposes of this Lease, “Untenantability” shall mean that, for at
least three (3) consecutive days following written notice to Landlord of such
condition, due

 

31



--------------------------------------------------------------------------------

to Landlord’s negligent interruption or willful interruption of Essential
Services, as defined below, Tenant shall not be reasonably able to use and
occupy or to have access to the Premises, or a portion of the Premises, as the
case may be, for the normal conduct of Tenant’s business operations without
extraordinary and unreasonable measures being required to be taken by Tenant in
order to do so and Tenant does not use or occupy the same during said period. As
used herein, “Essential Services” shall mean the following services: access to
the Premises, HVAC, water and sewer/septic service and electricity, but only to
the extent that Landlord has an obligation to provide same to Tenant under this
Lease.

ARTICLE 11

REAL ESTATE TAXES

11.1 Payments on Account of Real Estate Taxes.

(a) “Tax Year” shall mean a twelve (12) month period commencing on July 1 and
falling wholly or partially within the Term, and “Taxes” shall mean: (i) all
taxes, assessments (special or otherwise), betterments, levies, fees and all
other government levies, exactions and charges of every kind and nature, general
and special, ordinary and extraordinary, foreseen and unforeseen, which are, at
any time prior to or during the Term, imposed or levied upon or assessed against
the Property or any portion thereof, or against any Basic Rent, Additional Rent
or other rent of any kind or nature payable to Landlord by anyone on account of
the ownership, leasing or operation of the Property and any portion thereof, or
which arise on account of or in respect of the ownership, development, leasing,
operation or use of the Property or any portion thereof; (ii) all gross receipts
taxes or similar taxes imposed or levied upon, assessed against or measured by
any Basic Rent, Additional Rent or other rent of any kind or nature or other sum
payable to Landlord by anyone on account of the ownership, development, leasing,
operation, or use of the Property or any portion thereof; (iii) all value added,
use and similar taxes at any time levied, assessed or payable on account of the
ownership, development, leasing operation, or use of the Property or any portion
thereof; and (iv) reasonable expenses of any proceeding for abatement of any of
the foregoing items included in Taxes; but the amount of special taxes or
special assessments included in Taxes shall be limited to the amount of the
installment (plus any interest, other than penalty interest, payable thereon) of
such special tax or special assessment required to be paid during the year in
respect of which such Taxes are being determined. There shall be excluded from
Taxes all income, estate, succession, franchise, inheritance and transfer taxes
of Landlord; provided, however, that if at any time during the Term the present
system of ad valorem taxation of real property shall be changed so that a
capital levy, franchise, income, profits, sales, rental, use and occupancy,
excise or other tax or charge shall in whole or in part be substituted for, or
added to, such ad valorem tax and levied against, or be payable by, Landlord
with respect to the Property or any portion thereof, such tax or charge shall be
included in the term “Taxes” for the purposes of this Article.

(b) Tenant shall pay to Landlord, as Additional Rent, Tenant’s Proportionate
Share of Taxes in excess of the Taxes for the “Base Tax Year”, such amount to be
apportioned for any portion of a Tax Year in which the Term Commencement Date
falls or the Term expires. The Base Tax Year shall be the tax fiscal year ending
June 30, 2019, provided that if the first Tax Year in which the Building is
assessed as a completed building, as determined from the assessor’s records, is
subsequent to the tax fiscal year ending June 30, 2019, then the Taxes for the
Base Tax Year shall be the lesser of (i) the Taxes for the first tax fiscal year
in which the Building is assessed as a completed building and (b) $1,801,700.

 

32



--------------------------------------------------------------------------------

(c) Estimated payments by Tenant for Taxes shall be made on the first day of
each and every calendar month during the Term of this Lease, in the fashion
herein provided for the payment of Basic Rent. Tenant’s monthly estimated
payment for Taxes shall be sufficient to provide Landlord with a sum equal to
1/12 of Tenant’s required payment for Taxes for the then current Tax Year, as
reasonably estimated by Landlord from time to time. Once annually, Landlord
shall advise Tenant of the amount of the tax bills for the prior Tax Year and
the computation of Tenant’s required payment for Taxes. If estimated payments
for Taxes theretofore made by Tenant for the Tax Year covered by such bills
exceed the required payment for Taxes for such Tax Year, Landlord shall credit
the amount of overpayment against subsequent obligations of Tenant for Taxes (or
promptly refund such overpayment if requested by Tenant, or if the Term of this
Lease has ended and Tenant has no further obligation to Landlord); but if the
required payments for Taxes for such Tax Year are greater than estimated
payments for Taxes theretofore made for such Tax Year, Tenant shall pay the
difference to Landlord as Additional Rent within thirty (30) days after being so
advised by Landlord in writing, and the obligation to make such payment for any
period within the Term shall survive expiration or earlier termination of the
Term.

11.2 Abatement. If Landlord shall receive any tax refund or reimbursement of
Taxes or sum in lieu thereof (a “Tax Refund”) with respect to any Tax Year all
or any portion of which falls within the Term, then out of any balance remaining
of the Tax Refund, after deducting Landlord’s expenses in obtaining same,
Landlord shall pay to Tenant, provided there does not then exist a Default of
Tenant, an amount equal to such Tax Refund (exclusive of any interest, and
apportioned if such refund is for a Tax Year a portion of which falls outside
the Term) multiplied by Tenant’s Proportionate Share; provided, that in no event
shall Tenant be entitled to receive more than the payments for Taxes made by
Tenant for such Tax Year pursuant to subsection (b) of Section 11.1.

ARTICLE 12

OPERATING EXPENSES

12.1 Definitions.

(a) “Operating Year” shall mean each calendar year all or any part of which
falls within the Term;

(b) “Operating Expenses” shall mean the aggregate costs and expenses incurred by
Landlord with respect to the operation, administration, cleaning, repair,
replacement, maintenance and management of the Property, as set forth in Exhibit
B attached hereto, provided that if during any portion of the Operating Year for
which Operating Expenses are being computed, less than all of the Building was
occupied by tenants or Landlord was not supplying all tenants with the services
being supplied under this Lease, actual Operating Expenses incurred shall be
extrapolated reasonably by Landlord on an item by item basis for those items
that vary by occupancy to the estimated Operating Expenses that would have been
incurred if the Building were fully occupied for such Operating Year and such
services were being supplied to all tenants, and such extrapolated amount shall,
for the purposes hereof, be deemed to be the Operating Expenses for such
Operating Year.

 

33



--------------------------------------------------------------------------------

12.2 Tenant’s Payment of Operating Expenses.

(a) Tenant shall pay to Landlord, as Additional Rent, an amount equal to the
Operating Expenses in each Operating Year in excess of the Operating Expenses
for calendar year 2019 (the “Initial Operating Expenses Base Year”), multiplied
by Tenant’s Building Proportionate Share, such amount to be apportioned for any
portion of an Operating Year in which the Term Commencement Date falls or the
Term expires; provided, however, that if the Operating Expenses during calendar
year 2020 exceed the Operating Expenses during the Initial Operating Expenses
Base Year by more than five percent (5%), then the excess Operating Expenses
payable during calendar year 2020 shall be limited to such five percent (5%)
increase and the base Operating Expenses as to which such excess is determined
in each successive calendar year shall be equal to the Operating Expenses for
2019 plus the amount by which such Operating Expenses exceeded such five percent
(5%) threshold in calendar year 2020 (the “Adjusted Operating Expenses Base
Year”; “Operating Expenses Base Year” as used herein shall mean either the
Initial Operating Expenses Base Year or the Adjusted Operating Expenses Base
Year, as applicable). If any portion of the Building or any fixtures or
equipment therein is covered by a warranty at any time during the Operating
Expenses Base Year, Landlord shall increase Operating Expenses for the Operating
Expenses Base Year by such equitable amount that Landlord would have reasonably
incurred during the Operating Expenses Base Year with respect to ordinary
maintenance and repair (but specifically excluding any replacements) of the
items or matters covered by the subject warranty had such warranty not been in
effect at the time during the Operating Expenses Base Year. Notwithstanding the
foregoing, (a) with respect to those Operating Expenses which are not incurred
for the areas leased to, or exclusively used by, the United States Postal
Service, Tenant shall pay Tenant’s Non-PO Proportionate Share of such excess;
provided, however, in no event shall Tenant be responsible for paying
duplicative charges as between the cost pools for Tenant’s Building
Proportionate Share and Tenant’s Non-PO Proportionate Share and (b) Tenant’s
proportionate share of Operating Expenses allocable to cleaning and janitorial
services provided to tenant premises for any Operating Year in excess of such
Operating Expenses for the Initial Operating Expenses Base Year shall be the
percentage which the rentable square footage of the Premises bears to the
rentable square footage of all tenant premises to which Landlord shall provide
cleaning and janitorial services.

(b) Estimated payments by Tenant for Operating Expenses shall be made on the
first day of each and every calendar month during the Term of this Lease, in the
fashion herein provided for the payment of Basic Rent. The monthly amount so to
be paid to Landlord shall be sufficient to provide Landlord by the end of each
Operating Year a sum equal to Tenant’s required payment for Operating Expenses
for such Operating Year, as reasonably estimated by Landlord from time to time
during each Operating Year. After the end of each Operating Year, Landlord or
Landlord’s Agent shall submit to Tenant a reasonably detailed statement of
Operating Expenses for the prior Operating Year, and Landlord or Landlord’s
Agent shall certify to the accuracy thereof. If estimated payments for Operating
Expenses theretofore made by Tenant for such Operating Year exceed Tenant’s
required payment for Operating Expenses for such Operating Year according to
such statement, Landlord shall credit the amount of overpayment against
subsequent obligations of Tenant with respect to Operating Expenses (or

 

34



--------------------------------------------------------------------------------

promptly refund such overpayment if requested by Tenant or if the Term of this
Lease has ended and Tenant has no further obligation to Landlord); but if the
required payments for Operating Expenses for such Operating Year are greater
than the estimated payments (if any) theretofore made by Tenant for Operating
Expenses for such Operating Year, Tenant shall pay to Landlord, as Additional
Rent, within thirty (30) days after being so advised by Landlord in writing, the
difference between the estimated and required Operating Expense Payments, and
the obligation to make such payment for any period within the Term shall survive
the expiration or earlier termination of the Term.

(c) Notwithstanding any provision of this Section 12.2 or any other provision of
this Lease to the contrary, Tenant shall also pay Tenant’s Proportionate Share
of Operating Expenses commencing upon Tenant’s early entry as described herein.

12.3 Audit Rights. Tenant shall have the right to examine, copy and audit
Landlord’s books and records establishing Operating Expenses for any Operating
Year for a period of one (1) year following the date that Tenant receives the
statement of Operating Expenses for such Operating Year from Landlord. Tenant
shall give Landlord not less than thirty (30) days’ prior notice of its
intention to examine and audit such books and records, and such examination and
audit shall take place at such place within the continental United States as
Landlord routinely maintains such books and records, unless Landlord elects to
have such examination and audit take place in another location designated by
Landlord in the city and state in which the Property is located. Any such audit
shall be conducted by a certified public accountant, and all costs of the
examination and audit shall be borne by Tenant; provided, however, that if such
examination and audit establishes that the actual Operating Expenses for the
Operating Year in question are less than the amount set forth as the annual
Operating Expenses on the annual statement delivered to Tenant by at least five
percent (5%), then Landlord shall pay the reasonable costs of such examination
and audit. If, pursuant to the audit, the payments made for such Operating Year
by Tenant exceed Tenant’s required payment on account thereof for such Operating
Year, Landlord shall credit the amount of overpayment against subsequent
obligations of Tenant with respect to Operating Expenses (or promptly refund
such overpayment if the Term of this Lease has ended and Tenant has no further
obligation to Landlord); but, if the payments made by Tenant for such Operating
Year are less than Tenant’s required payment as established by the examination
and audit, Tenant shall pay the deficiency to Landlord within thirty (30) days
after conclusion of the examination and audit, and the obligation to make such
payment for any period within the Term shall survive expiration of the Term.
Tenant shall be required to deliver to Landlord a copy of its contract with its
auditor and a copy of all reports produced by its auditor, and Tenant shall not
be permitted to engage an auditor which is paid on a contingency or percentage
basis. If Tenant does not elect to exercise its right to examine and audit
Landlord’s books and records for any Operating Year within the time period
provided for by this paragraph, Tenant shall have no further right to challenge
Landlord’s statement of Operating Expenses.

 

35



--------------------------------------------------------------------------------

ARTICLE 13

INDEMNITY AND INSURANCE

13.1 Indemnity.

(a) Except to the extent arising from the negligence or willful misconduct of
Landlord or Landlord’s Agents, Tenant agrees to indemnify and save harmless
Landlord and Landlord’s Agents from and against all claims, losses, cost,
damages, liabilities or expenses of whatever nature arising: (i) from any
accident, injury or damage whatsoever to any person, or to the property of any
person, occurring in the Premises; (ii) from any accident, injury or damage
whatsoever to any person, or to property of any person, occurring outside of the
Premises but on or about the Property, where such accident, damage or injury
results from any act or omission on the part of Tenant or Tenant’s Agents,
invitees or independent contractors; or (iii) from the use or occupancy of the
Premises or of any business conducted therein, and, in any case, occurring
(A) after the Term Commencement Date until the Expiration Date or earlier
termination of the Term of this Lease, and (B) thereafter so long as Tenant is
in occupancy of all or any part of the Premises. This indemnity and hold
harmless agreement shall include indemnity against all losses, costs, damages,
expenses and liabilities incurred in or in connection with any such claim or any
proceeding brought thereon, and the defense thereof, including, without
limitation, reasonable Attorneys’ Fees and costs at both the trial and appellate
levels. The provisions of this Section 13.1 shall survive the expiration or
earlier termination of this Lease, regardless of the cause of such expiration or
earlier termination.

(b) Except to the extent arising from the negligence or willful misconduct of
Tenant or Tenant’s Agents, Landlord agrees to indemnify and save harmless Tenant
and Tenant’s Agents from and against all claims, losses, cost, damages,
liabilities or expenses of whatever nature arising: (i) from any accident,
injury or damage whatsoever to any person, or to property of any person,
occurring on or about the Property, where such accident, damage or injury
results or is claimed to have resulted from negligence or willful misconduct on
the part of Landlord or Landlord’s Agents, invitees or independent contractors;
or (ii) from any default or breach by Landlord or Landlord’s Agents under the
terms or covenants of this Lease. This indemnity and hold harmless agreement
shall include indemnity against all losses, costs, damages, expenses and
liabilities incurred in or in connection with any such claim or any proceeding
brought thereon, and the defense thereof, including, without limitation,
reasonable Attorneys’ Fees and costs at both the trial and appellate levels.

The provisions of this Section 13.1 shall survive the expiration or earlier
termination of this Lease, regardless of the cause of such expiration or earlier
termination.

13.2 Tenant’s Insurance.

(a) Commercial General Liability. Tenant agrees to maintain in full force from
the date upon which Tenant first enters the Premises for any reason, throughout
the Term of this Lease, and thereafter so long as Tenant is in occupancy of all
or any part of the Premises, a policy of commercial general liability insurance
(using the current Insurance Services Offices (“ISO”) form) under which the
insurer agrees to indemnify, defend with counsel satisfactory to Landlord, and
hold Landlord, Landlord’s Managing Agent, and those in privity of estate with
Landlord, harmless from and against all cost, expense and/or liability arising
out of or based upon any and all claims, accidents, injuries and damages set
forth in Section 13.1.

 

36



--------------------------------------------------------------------------------

(b) Property Damage Insurance. Tenant agrees to maintain in full force from the
date upon which Tenant first enters the Premises for any reason, throughout the
Term of this Lease, and thereafter so long as Tenant is in occupancy of all or
any part of the Premises, a policy of property damage insurance (ISO Causes of
Loss – Special Form) with a business income endorsement and a utility services –
time element endorsement, under which the insurer agrees to indemnify, defend
with counsel satisfactory to Landlord, and hold Landlord, Landlord’s Managing
Agent, and those in privity of estate with Landlord, harmless from and against
all cost, expense and/or liability arising out of or based upon any and all
claims, accidents, injuries and damages set forth in Section 13.1.

(c) Insureds/Umbrella Policy. With respect to the above-referenced commercial
general liability and property insurance policies:

(i) Insured/Named Insureds. Tenant shall be named as an insured and Landlord,
Landlord’s Managing Agent and such other persons as are in privity of estate
with Landlord as may be set out in a notice to Tenant from time to time, shall
be named as additional insureds; and

(ii) Umbrella Policy. Tenant may satisfy such insurance requirements by
including the Premises in a so-called “blanket” and/or “umbrella” insurance
policy, provided that the amount of coverage allocated to the Premises shall
fulfill the requirements set forth herein. Tenant’s commercial general liability
insurance policy shall be written on an “occurrence” basis, and shall be in at
least the amounts of the General Liability Insurance specified in Section 1.1 or
such greater amounts as Landlord in its reasonable discretion shall from time to
time request.

(d) Tenant Casualty Insurance. Tenant agrees to maintain in full force from the
date upon which Tenant first enters the Premises for any reason, throughout the
Term of this Lease, and thereafter so long as Tenant is in occupancy of all or
any part of the Premises, property insurance (ISO Causes of Loss – Special Form)
on a “replacement cost” basis, insuring Tenant’s Removable Property, the Initial
Tenant Work and any Alterations made by Tenant pursuant to ARTICLE 7, to the
extent that the same have not become the property of Landlord.

(e) Tenant’s General Insurance Requirements. With respect to all insurance which
Tenant is required to carry hereunder. Tenant shall, prior to entering the
Premises for any reason, deliver to Landlord a duplicate original policy or a
certificate of insurance satisfactory to Landlord with respect thereto.

(f) Tenant’s Risk. Tenant agrees to use and occupy the Premises, and to use such
other portions of the Property as Tenant is herein given the right to use, at
Tenant’s own risk. Landlord shall not be liable to Tenant, or Tenant’s Agents,
contractors or invitees for any damage, injury, loss, compensation, or claim
(including, but not limited to, claims for the interruption of or loss to
Tenant’s business) based on, arising out of or resulting from any cause
whatsoever, including, but not limited to, repairs to any portion of the
Premises or the Property, any fire, robbery, theft, mysterious disappearance
and/or any other crime or casualty, the actions of any other tenants of the
Building or of any other person or persons, or any leakage in any part or
portion of the Premises or the Building, or from water, rain or snow that may
leak into, or flow from any part of the Premises or the Building, or from
drains, pipes or plumbing fixtures in the Building, except for personal injury
to Tenant’s Agents, invitees and independent contractors

 

37



--------------------------------------------------------------------------------

when due to the gross negligence or willful misconduct of Landlord or Landlord’s
Agents. Any goods, property or personal effects stored or placed in or about the
Premises shall be at the sole risk of Tenant, and neither Landlord nor
Landlord’s insurers shall in any manner be held responsible therefor. In no
event shall Landlord be liable to Tenant for any indirect or consequential
damages resulting from Landlord’s acts or omissions.

13.3 Landlord’s Insurance. Landlord agrees to maintain in full force and effect,
during the Term of this Lease, property damage insurance with such deductibles
and in such amounts as may from time to time be carried by reasonably prudent
owners of similar buildings in the area in which the Property is located,
provided that in no event shall Landlord be required to carry other than fire
and extended coverage insurance or insurance in amounts greater than 100% of the
actual insurable cash value of the Building (excluding footings and
foundations). Landlord may satisfy such insurance requirements by including the
Property in a so-called “blanket” insurance policy, provided that the amount of
coverage allocated to the Property shall fulfill the foregoing requirements.

13.4 Waiver of Subrogation. The parties hereto shall each procure an appropriate
clause in, or endorsement to, any property insurance policy on the Premises or
any personal property, fixtures or equipment located thereon or therein,
pursuant to which the insurer waives subrogation or consents to a waiver of
right of recovery in favor of either party and its respective Agents. Having
obtained such clauses and/or endorsements, each party hereby agrees that it will
not make any claim against or seek to recover from the other or its Agents for
any loss or damage to its property or the property of others resulting from fire
or other perils covered by such property insurance.

ARTICLE 14

FIRE, EMINENT DOMAIN, ETC.

14.1 Landlord’s Right of Termination. If (a) the Premises or the Building are
substantially damaged by fire or casualty (the term “substantially damaged”
meaning damage of such a character that the same cannot, in the ordinary course,
reasonably be expected to be repaired within 180 days from the time that repair
work would commence), or (b) the Premises or Building are damaged and all or a
portion of such damage is uninsured and Landlord will not fund the cost of
restoration, or (c) part of the Building or the Property is taken by any
exercise of the right of eminent domain, then each of Tenant and Landlord shall
have the right to terminate this Lease (even if Landlord’s entire interest in
the Premises may have been divested) by giving notice to the other of its
election so to do within 200 days after the occurrence of such casualty or the
effective date of such taking, whereupon this Lease shall terminate on the
earlier of (a) thirty (30) days after the date of such notice or (b) the
effective date of such taking with the same force and effect as if such date
were the date originally established as the expiration date hereof.

14.2 Restoration; Tenant’s Right of Termination. If (a) the Premises or the
Building are damaged by fire or other casualty, or (b) all or part of the
Building is taken by right of eminent domain; and this Lease is not terminated
pursuant to Section 14.1, Landlord shall thereafter use reasonable efforts (to
the extent practicable in Landlord’s reasonable determination in light of the
nature of any taking or the election by Landlord’s lender to apply all or a
portion of any resulting insurance proceeds to the repayment of Landlord’s loan)
to restore the Building

 

38



--------------------------------------------------------------------------------

and the Premises (excluding the Tenant’s Exclusive Facilities and any
Alterations) to proper condition for Tenant’s use and occupation, provided that
Landlord’s obligation shall be limited to the amount of insurance and eminent
domain proceeds available therefor. If, for any reason, such restoration shall
not be substantially completed within twelve (12) months after the expiration of
the ninety (90) day period referred to in Section 14.1 (which twelve (12) month
period may be extended for such periods of time as Landlord is prevented from
proceeding with or completing such restoration due to Force Majeure, but in no
event for more than an additional three (3) months), Tenant shall have the right
to terminate this Lease by giving notice to Landlord thereof within thirty
(30) days after the expiration of such period as so extended, provided that such
restoration is not completed within such period. This Lease shall cease and come
to an end without further liability or obligation on the part of either party
(except with respect to obligations which are expressly stated herein to survive
a termination) thirty (30) days after such giving of notice by Tenant unless,
within such thirty (30) day period, Landlord substantially completes such
restoration, subject to the completion of minor “punch list” items, the
completion of which will not materially interfere with Tenant’s business
operations. Such right of termination shall be Tenant’s sole and exclusive
remedy at law or in equity for Landlord’s failure so to complete such
restoration, and time shall be of the essence with respect thereto.

14.3 Abatement of Rent. If the Premises or the Building are damaged by fire or
other casualty, Basic Rent and Additional Rent payable by Tenant shall abate
proportionately for the period during which, by reason of such damage, Tenant’s
use of the Premises is prevented, having regard for the extent to which Tenant
may be required to discontinue Tenant’s use of all or an undamaged portion of
the Premises due to such damage, but such abatement or reduction shall end if
and when either (a) Landlord shall have substantially completed sufficient
restoration that Tenant is able to use the Premises and the Premises are in
substantially the condition it was in prior to such damage (excluding any
Tenant’s Exclusive Facilities, the Initial Tenant Work and Alterations made by
Tenant pursuant to ARTICLE 7 and Tenant’s Removable Property), or (b) Tenant
shall have commenced occupancy and use of the Building. If the Premises shall be
affected by any exercise of the power of eminent domain, Basic Rent and
Operating Expenses payable by Tenant shall be justly and equitably abated and
reduced according to the nature and extent of the loss of use of the Premises
suffered by Tenant. In no event shall Landlord have any liability for damages to
Tenant for inconvenience, annoyance, or interruption of business arising from
any fire or other casualty or eminent domain.

14.4 Condemnation Award. Landlord shall have and hereby reserves and excepts,
and Tenant hereby grants and assigns to Landlord, all rights to recover for
damages to the Property and the leasehold interest hereby created, and to
compensation accrued or hereafter to accrue by reason of any taking, by exercise
of the right of eminent domain, and by way of confirming the foregoing, Tenant
hereby grants and assigns, and covenants with Landlord to grant and assign to
Landlord, all rights to such damages or compensation, and covenants to deliver
such further assignments and assurances thereof as Landlord may from time to
time request, and Tenant hereby irrevocably appoints Landlord its
attorney-in-fact to execute and deliver in Tenant’s name all such assignments
and assurances. Nothing contained herein shall be construed to prevent Tenant
from prosecuting in a separate condemnation proceeding a claim for the value of
any of Tenant’s Removable Property installed in the Premises by Tenant at
Tenant’s expense and for relocation expenses, provided that such action shall
not affect the amount of compensation otherwise recoverable by Landlord from the
taking authority.

 

39



--------------------------------------------------------------------------------

ARTICLE 15

ADDITIONAL COVENANTS

15.1 Tenant.

(a) Estoppel Certificate. Tenant shall at any time and from time to time upon
not less than ten (10) Business Days’ prior notice from Landlord, execute,
acknowledge and deliver to Landlord a statement in writing certifying that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), and the dates to which Rent has been paid in advance, if
any, stating to Tenant’s knowledge whether or not Landlord is in default in
performance of any covenant, agreement, term, provision or condition contained
in this Lease and, if so, specifying each such default, and such other facts as
Landlord may reasonably request, it being intended that any such statement
delivered pursuant hereto may be relied upon by Landlord, any prospective
purchaser of the Building or of any interest of Landlord therein, any lender or
prospective lender, any lessor or prospective lessor thereof, any lessee or
prospective lessee thereof, or any prospective assignee of any mortgage thereof.

(b) Financial Statements. Tenant shall, without charge therefor, at any time,
within fifteen (15) days following a written request by Landlord (but in no
event more than once during each calendar year during the Term, unless such
financial statements are required in connection with an actual or potential sale
or financing of the Property), deliver to Landlord, or to any other party
designated by Landlord, a true and accurate copy of Tenant’s most recent
financial statements.

15.2 Landlord.

(a) Covenant of Quiet Enjoyment. Subject to the terms and conditions of this
Lease, on payment of the Rent and observing, keeping and performing all of the
other terms and conditions of this Lease on Tenant’s part to be observed, kept
and performed, Tenant shall lawfully, peaceably and quietly enjoy the Premises
during the Term hereof, without hindrance or ejection by any persons lawfully
claiming under Landlord to have title to the Premises superior to Tenant. The
foregoing covenant of quiet enjoyment is in lieu of any other covenant, express
or implied.

15.3 As to Both Parties.

(a) Recording. Tenant agrees not to record this Lease, but, if the Term of this
Lease (including any extended term) is seven (7) years or longer, each party
hereto agrees, on the request of the other, to execute a notice of lease in
substantially the form attached hereto as Exhibit D, or such other form as may
be mandated by the state and/or county in which the Property is located. In no
event shall such document set forth the Rent payable by Tenant hereunder; and
any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease. At Landlord’s request, promptly upon expiration of or
earlier termination of the Term,

 

40



--------------------------------------------------------------------------------

Tenant shall execute and deliver to Landlord a release of any document recorded
in the real property records for the location of the Property evidencing this
Lease, and Tenant hereby appoints Landlord Tenant’s attorney-in-fact, coupled
with an interest, to execute any such document if Tenant fails to respond to
Landlord’s request to do so within ten (10) days. The obligations of Tenant
under this subsection (a) shall survive the expiration or any earlier
termination of the Term.

ARTICLE 16

HOLDING OVER; SURRENDER

16.1 Holding Over. Any holding over by Tenant after the expiration of the Term
of this Lease shall be treated as a daily tenancy at sufferance at a rent equal
to one and one-half times the Basic Rent in effect immediately prior to such
expiration plus one and one-half times the Additional Rent herein provided
(prorated on a daily basis). If Tenant holds over for more than thirty
(30) days, Tenant shall also pay to Landlord all damages, direct and/or
indirect, sustained by reason of any such holding over. In all other respects,
such holding over shall be on the terms and conditions set forth in this Lease
as far as applicable.

16.2 Surrender of Premises. Upon the expiration or earlier termination of the
Term, Tenant shall peaceably quit and surrender to Landlord the Premises in the
condition in which the same are required to be kept pursuant to Section 9.2,
together with the Initial Tenant Work and all Alterations (except as hereinafter
provided), excepting only ordinary wear and use and damage by fire or other
casualty for which, under other provisions of this Lease, Tenant has no
responsibility to repair or restore. Upon such expiration or earlier termination
of the Term, Tenant shall remove from the Premises (i) all of Tenant’s Removable
Property, (ii) to the extent specified by Landlord at the time of their
installation, all Alterations and all partitions wholly within the Premises
unless installed initially by Landlord in preparing the Premises for Tenant’s
occupancy; and shall repair any damages to the Premises or the Building caused
by such removal, and (iii) all telecommunications lines and cabling installed by
Tenant within the Premises or elsewhere in the Building to the extent
exclusively serving the Premises. Any Tenant’s Removable Property which shall
remain in the Building or on the Premises after the expiration or earlier
termination of the Term shall be deemed conclusively to have been abandoned, and
either may be retained by Landlord as its property or may be disposed of in such
manner as Landlord may see fit, at Tenant’s sole cost and expense.

ARTICLE 17

RIGHTS OF MORTGAGEES

17.1 Rights of Mortgagees. This Lease shall be subject and subordinate to all
ground leases and/or underlying leases and to all matters currently of record,
including without limitation, deeds, easements and land disposition agreements,
and the lien and terms of any mortgage, deed of trust or ground lease or similar
encumbrance (collectively, with any renewals, modifications, consolidations,
replacements and extensions thereof, a “Mortgage,” and the holder thereof from
time to time the “Holder”) from time to time encumbering the Premises and to
each advance made thereunder, whether executed and delivered prior to or
subsequent to the date of this Lease, unless the Holder shall elect otherwise.
If this Lease is subordinate to any Mortgage and the Holder or any other party
shall succeed to the interest of Landlord (such

 

41



--------------------------------------------------------------------------------

Holder or other party, a “Successor”), at the election of the Holder or
Successor, Tenant shall attorn to the Holder or Successor and this Lease shall
continue in full force and effect between the Holder or Successor and Tenant.
Tenant agrees to execute such instruments of subordination or attornment in
confirmation of the foregoing agreement as the Holder or Successor reasonably
may request, and Tenant hereby appoints the Holder or Successor as Tenant’s
attorney-in-fact to execute such subordination or attornment agreement upon
default of Tenant in complying with the Holder’s or Successor’s request.
Notwithstanding anything to the contrary contained herein, (a) within ten
(10) business days of the execution hereof, Landlord shall deliver a
Subordination, Non-Disturbance and Attornment Agreement (“SNDA”) as executed by
existing Mortgagee and substantially in the form attached hereto as Exhibit I
and (b) as to future Mortgagees, the effectiveness of Tenant’s subordination and
agreement to attorn shall be contingent upon delivery by Landlord to Tenant of
an SNDA with substantially similar terms thereto and Tenant agrees to execute
and deliver same.

17.2 Assignment of Rents. With reference to any assignment by Landlord of
Landlord’s interest in this Lease, or the rents payable hereunder, conditional
in nature or otherwise, which assignment is made to the Holder of a Mortgage on
property which includes the Premises, Tenant agrees that the execution thereof
by Landlord, and the acceptance thereof by the Holder of such Mortgage shall
never be treated as an assumption by such Holder of any of the obligations of
Landlord hereunder unless such Holder shall, by notice sent to Tenant,
specifically otherwise elect and, except as aforesaid, such Holder shall be
treated as having assumed Landlord’s obligations hereunder only upon foreclosure
of such Holder’s Mortgage and the taking of possession of the Premises.

17.3 Notice to Holder. After receiving notice from Landlord of any Holder of a
Mortgage which includes the Premises, no notice from Tenant to Landlord alleging
any default by Landlord shall be effective unless and until a copy of the same
is given to such Holder (provided Tenant shall have been furnished with the name
and address of such Holder), and the curing of any of Landlord’s defaults by
such Holder shall be treated as performance by Landlord.

ARTICLE 18

SECURITY DEPOSIT

18.1 Letter of Credit. Within five (5) business days of the execution hereof, in
lieu of a cash Security Deposit, Tenant may deliver to Landlord a Letter of
Credit (as defined below) in accordance with the provisions of this ARTICLE 18.

(a) Letter of Credit Requirements. As used herein the term “Letter of Credit”
means an unconditional irrevocable standby commercial letter of credit that is:
(i) in the amount set forth in Section 1.1, (ii) issued by issued by a reputable
domestic commercial bank or other domestic financial institution, the long-term
debt of which is rated at least A or the equivalent thereby Standard & Poors
Ratings Group, or A or the equivalent thereof by Moody’s Investors Services,
Inc., and having capital and surplus in excess of Five Hundred Million and
00/100 Dollars ($500,000,000.00), (iii) either (1) binding for the period
through forty-five (45) days after the expiration of the Term hereof, as the
same may be extended, or (2) binding for one (1) year and automatically renewed
annually unless the issuer of such Letter of Credit provides to Landlord a
written notice of non-renewal at least thirty (30) days prior to the expiration
of

 

42



--------------------------------------------------------------------------------

such one-year period, and (iv) substantially in the form attached hereto as
Exhibit E or such other form as reasonably approved by Landlord. If, at any time
while the Letter of Credit is outstanding (a) the issuing bank is declared
insolvent or taken into receivership by the Federal Deposit Insurance
Corporation or any other Governmental Authority, or is closed for any reason, or
(b) Landlord reasonably believes that the issuing bank may be or become
insolvent or otherwise unable to meet its obligations, then, not later than
thirty (30) days after written notice from Landlord, Tenant shall cause the
existing Letter of Credit to be replaced by a replacement Letter of Credit
issued by another reputable domestic commercial bank or other domestic financial
institution acceptable to Landlord, which such replacement Letter of Credit
shall comply with all of the terms and conditions of this ARTICLE 18. If Tenant
fails to deliver an acceptable replacement Letter of Credit within such thirty
(30) day period, then Landlord shall have the right to present the existing
Letter of Credit to the issuing bank for payment and the entire sum so obtained
shall be paid to Landlord and held by Landlord as a Security Deposit hereunder
until Tenant would otherwise be entitled to the return of such Security Deposit
in accordance with the terms and provisions hereof.

(b) Substitute Letter of Credit. In the event that (i) any issuer of a Letter of
Credit gives notice to Landlord of the expiration or non-renewal of such Letter
of Credit, or (ii) evidence of the renewal of any Letter of Credit is not
delivered to Landlord at least thirty (30) days prior to the scheduled
expiration of said Letter of Credit (the first date on which either of such
events occurs being referred to as, the “Deadline”), Tenant shall, within ten
(10) days of the Deadline, deliver to Landlord a substitute Letter of Credit,
satisfying the requirements set forth above. If Tenant fails to substitute a new
Letter of Credit by such date, Landlord shall have the right, without notice or
demand, to draw on the Letter of Credit currently in its possession and hold and
apply the cash proceeds thereof as the Security Deposit as set forth in this
Lease. In addition, if the credit rating, as determined by any commercially
recognized rating agency, of the issuer of the Letter of Credit falls from the
level of its credit rating on the date of this Lease, Landlord shall have the
right to require Tenant to provide a substitute Letter of Credit from an issuer
with a credit rating equal to the credit rating of such original issuer on the
date of this Lease. If Tenant fails to deliver to Landlord a substitute Letter
of Credit, satisfying the requirements set forth above, Landlord shall have the
right, without notice or demand, to draw on the Letter of Credit currently in
its possession and hold and apply the cash proceeds thereof as the Security
Deposit as set forth in this Lease.

(c) Drawing Upon Letter of Credit. From and after the occurrence of any Default
of Tenant hereunder, Landlord may draw in full, or in part from time to time,
upon the Letter of Credit and immediately apply all or a portion of the cash
proceeds thereof to remedy said Default of Tenant, and any cash proceeds not so
immediately applied shall be held by Landlord and shall constitute a Security
Deposit hereunder, and Tenant hereby grants to Landlord a first priority
security interest therein.

In the event a petition is filed by the Tenant seeking an adjudication of itself
as bankrupt or insolvent under any bankruptcy law or similar law or if any
petition shall be filed or action taken to declare Tenant a bankrupt or to
delay, reduce or modify Tenant’s debts or obligations or to reorganize or modify
Tenant’s capital structure or indebtedness or to appoint a trustee, receiver or
liquidator of Tenant or if an involuntary petition in bankruptcy is filed
against Tenant, Landlord may draw against the Letter of Credit for any amount up
to the full amount thereof paid

 

43



--------------------------------------------------------------------------------

by Tenant to Landlord within the applicable preference period on account of its
obligations under this Lease. The amount so drawn shall be held by Landlord in a
segregated account until expiration of the preference period. If a preference
claim is brought against Landlord requiring Landlord to repay to the debtor’s
estate the amount of any payments made by Tenant to Landlord as a preference,
Landlord may reimburse itself out of the funds drawn under the Letter of Credit
and so held the amount of the preference payments that Landlord is required to
pay back to the debtor’s estate, together with reasonable attorneys’ fees and
disbursements incurred by Landlord in connection with any claim by the debtor’s
estate for such payment. Any amounts drawn down in accordance with this
subparagraph that are unexpended after expiration of the preference period shall
be paid over to Tenant, or its estate, as applicable.

18.2 Security Deposit. Any Security Deposit which Landlord may, from time to
time, receive pursuant to this Lease shall secure the full and prompt payment
and performance of Tenant’s obligations under this Lease. Concurrently with the
execution hereof, Tenant agrees that it shall deliver to Landlord the Security
Deposit specified in Section 1.1 hereof, and Tenant hereby grants Landlord a
first priority security interest therein.

18.3 Application of Security Deposit. Any Security Deposit shall be held and
applied by the Landlord as set forth in this Lease. Landlord shall hold any
Security Deposit (or so much thereof as has not been applied by Landlord
pursuant hereto) until that date which is forty-five (45) days following the
expiration or earlier termination of the Term as security for the payment and
performance of all of Tenant’s obligations hereunder. Landlord shall have the
right from time to time, without prejudice to any other remedy Landlord may
have, to apply such Security Deposit, or any part thereof, to Landlord’s damages
arising from, or to cure, any Default of Tenant. If Landlord shall so apply any
or all of such Security Deposit, Tenant shall immediately upon demand deposit
with Landlord the amount so applied to restore the Security Deposit to the full
original amount thereof. Landlord shall return the Security Deposit, or so much
thereof as shall not have theretofore been applied in accordance with the terms
of this Section, to Tenant on or before that date which is forty-five (45) days
following the expiration or earlier termination of the Term of this Lease and
surrender of possession of the Premises by Tenant to Landlord at such time,
provided that there is then existing no Default of Tenant (nor any circumstance
which, with the passage of time or the giving of notice, or both, would
constitute a Default of Tenant). Landlord shall have no obligation to pay
interest on the Security Deposit and may commingle the same with Landlord’s
other funds. If Landlord assigns Landlord’s interest under this Lease, the
Security Deposit, or any part thereof not previously applied, may be turned over
by Landlord to Landlord’s assignee, and, if so turned over, Tenant agrees to
look solely to such assignee for proper application of the Security Deposit in
accordance with the terms of this ARTICLE 18.

So long as no monetary Default of Tenant has previously occurred and no
non-monetary Default of Tenant has occurred in the prior twelve (12) months,
Tenant is not then in default, Landlord has not previously drawn on the Security
Deposit and provided that Tenant has a market capitalization of $1,000,000,000,
Tenant may reduce the Security Deposit by $339,296.00 to $678,592.00 on the
fourth anniversary of the Term Commencement Date by written notice to Landlord
with reasonable evidence of such market capitalization. Such reduction in the
amount of the Security Deposit shall be accomplished within thirty (30) days of
request therefor by either (i) Landlord returning $339,296.00 to Tenant, if cash
or (ii) if the Security Deposit is a Letter of Credit, then Tenant shall provide
Landlord with a replacement Letter of Credit in the amount of $678,592.00 and
Landlord will promptly return the original Letter of Credit to Tenant
$1,017,888.00.

 

44



--------------------------------------------------------------------------------

The Holder of a Mortgage shall not be responsible to Tenant for the return or
application of any such Letter of Credit and/or Security Deposit, whether or not
it succeeds to the position of Landlord hereunder, unless such Letter of Credit
and/or Security Deposit shall have been received in hand by such Holder.

ARTICLE 19

DEFAULT; REMEDIES

19.1 Tenant’s Default.

(a) If at any time subsequent to the date of this Lease any one or more of the
following events (each a “Default of Tenant”) shall happen:

(i) Tenant shall fail to pay the Basic Rent or Additional Rent hereunder when
due and such failure shall continue for seven (7) days after written notice to
Tenant from Landlord; or

(ii) Tenant shall fail to timely bond off or discharge a lien in accordance with
Section 7.4 herein; or

(iii) Tenant shall fail to timely deliver an estoppel certificate in accordance
with Section 15.1(a) herein within three (3) Business Days after written notice
of its failure to so within the time required by such Section; or

(iv) Tenant shall neglect or fail to perform or observe any other covenant
herein contained on Tenant’s part to be performed or observed and Tenant shall
fail to remedy the same within thirty (30) days after notice to Tenant
specifying such neglect or failure; provided, however that if such failure is of
such a nature that Tenant cannot reasonably remedy the same within such thirty
(30) day period, then Tenant shall have an additional period, not to exceed
ninety (90) days after the notice described in this subsection (iv), to remedy
same, so long as Tenant promptly commences (and in any event within such thirty
(30) day period) and prosecutes such remedy to completion with diligence and
continuity; or

(v) Tenant’s leasehold interest in the Premises shall be taken on execution or
by other process of law directed against Tenant; or

(vi) Tenant shall make an assignment for the benefit of creditors or shall be
adjudicated insolvent, or shall file any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under any present or future Federal, State or other
statute, law or regulation for the relief of debtors (other than the Bankruptcy
Code, as hereinafter defined), or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties, or shall admit in writing its inability to
pay its debts generally as they become due; or

 

45



--------------------------------------------------------------------------------

(vii) An Event of Bankruptcy (as hereinafter defined) shall occur with respect
to Tenant; or

(viii) A petition shall be filed against Tenant under any law (other than the
Bankruptcy Code) seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any present or
future Federal State or other statute, law or regulation and shall remain
undismissed or unstayed for an aggregate of sixty (60) days (whether or not
consecutive), or if any trustee, conservator, receiver or liquidator of Tenant
or of all or any substantial part of its properties shall be appointed without
the consent or acquiescence of Tenant and such appointment shall remain
unvacated or unstayed for an aggregate of sixty (60) days (whether or not
consecutive);

then in any such case Landlord may terminate this Lease as hereinafter provided.

(b) For purposes of subsection (a)(v) above, an “Event of Bankruptcy” means the
filing of a voluntary petition by Tenant, or the entry of an order for relief
against Tenant, under Chapter 7, 11, or 13 of the Bankruptcy Code, and the term
“Bankruptcy Code” means 11 U.S.C. §101, et seq. If an Event of Bankruptcy
occurs, then the trustee of Tenant’s bankruptcy estate or Tenant as
debtor-in-possession may (subject to final approval of the court) assume this
Lease, and may subsequently assign it, only if it does the following within
sixty (60) days after the date of the filing of the voluntary petition, or the
entry of the order for relief (or such additional time as a court of competent
jurisdiction may grant, for cause, upon a motion made within the original
sixty-day period):

(i) files a motion to assume the Lease with the appropriate court;

(ii) satisfies all of the following conditions, which Landlord and Tenant
acknowledge to be commercially reasonable:

(A) cures all Defaults of Tenant under this Lease or provides Landlord with
Adequate Assurance (as defined below) that it will (x) cure all monetary
Defaults of Tenant hereunder within ten (10) days from the date of the
assumption; and (y) cure all nonmonetary Defaults of Tenant hereunder within
thirty (30) days from the date of the assumption;

(B) compensates Landlord and any other person or entity, or provides Landlord
with Adequate Assurance that within ten (10) days after the date of the
assumption, it will compensate Landlord and such other person or entity, for any
pecuniary loss that Landlord and such other person or entity incurred as a
result of any Default of Tenant, the trustee, or the debtor-in-possession;

 

46



--------------------------------------------------------------------------------

(C) provides Landlord with Adequate Assurance of Future Performance (as defined
below) of all of Tenant’s obligations under this Lease; and

(D) delivers to Landlord a written statement that the conditions herein have
been satisfied.

(c) For purposes only of the foregoing subsection (b), and in addition to any
other requirements under the Bankruptcy Code, any future federal bankruptcy law
and Applicable Law, “Adequate Assurance” means at least meeting the following
conditions, which Landlord and Tenant acknowledge to be commercially reasonable:

(i) entering an order segregating sufficient cash to pay Landlord and any other
person or entity under subsection (b) above; and

(ii) granting to Landlord a valid first lien and security interest (in form
acceptable to Landlord) in all property comprising the Tenant’s “property of the
estate,” as that term is defined in Section 541 of the Bankruptcy Code, which
lien and security interest secures the trustee’s or debtor-in-possession’s
obligation to cure the monetary and nonmonetary defaults under the Lease within
the periods set forth in subsection (b) above.

(d) For purposes only of subsection (b) above, and in addition to any other
requirements under the Bankruptcy Code, any future federal bankruptcy law and
other Applicable Law, “Adequate Assurance of Future Performance” means at least
meeting the following conditions, which Landlord and Tenant acknowledge to be
commercially reasonable:

(i) the trustee or debtor-in-possession depositing with Landlord, as security
for the timely payment of rent and other monetary obligations, an amount equal
to the sum of two (2) months’ Basic Rent plus an amount equal to two (2) months’
installments for Taxes and Operating Expenses and such other Additional Rent as
may then be due and payable hereunder;

(ii) the trustee or the debtor-in-possession agreeing to pay in advance, on each
day that the Basic Rent is payable, the monthly installments on account of
Additional Rent;

(iii) the trustee or debtor-in-possession providing adequate assurance of the
source of the rent and other consideration due under this Lease; and

(iv) Tenant’s bankruptcy estate and the trustee or debtor-in-possession
providing Adequate Assurance that the bankruptcy estate (and any successor after
the conclusion of the Tenant’s bankruptcy proceedings) will continue to have
sufficient unencumbered assets after the payment of all secured obligations and
administrative expenses to assure Landlord that the bankruptcy estate (and any
successor after the conclusion of the Tenant’s bankruptcy proceedings) will have
sufficient funds to fulfill Tenant’s obligations hereunder.

 

47



--------------------------------------------------------------------------------

(e) If the trustee or the debtor-in-possession assumes the Lease under
subsection (b) above and applicable bankruptcy law, it may assign its interest
in this Lease only if the proposed assignee first provides Landlord with
Adequate Assurance of Future Performance of all of Tenant’s obligations under
the Lease, and if Landlord determines, in the exercise of its reasonable
business judgment, that the assignment of this Lease will not breach any other
lease, or any mortgage, financing agreement, or other agreement relating to the
Property by which Landlord is then bound or to which the Property is then
subject (and Landlord shall not be required to obtain consents or waivers from
any third party required under any lease, mortgage, financing agreement, or
other such agreement by which Landlord is then bound).

(f) For purposes only of subsection (e) above, and in addition to any other
requirements under the Bankruptcy Code, any future federal bankruptcy law and
other Applicable Law, “Adequate Assurance of Future Performance” means at least
the satisfaction of the following conditions, which Landlord and Tenant
acknowledge to be commercially reasonable:

(i) the proposed assignee submitting a current financial statement, audited by a
certified public accountant, that allows a net worth and working capital in
amounts determined in the reasonable business judgment of Landlord to be
sufficient to assure the future performance by the assignee of Tenant’s
obligation under this Lease; and

(ii) if requested by Landlord in the exercise of its reasonable business
judgment, the proposed assignee obtaining a guarantee (in form and substance
satisfactory to Landlord) from one or more persons who satisfy Landlord’s
standards of creditworthiness.

19.2 Landlord’s Remedies.

(a) Upon the occurrence of a Default of Tenant, Landlord may terminate this
Lease by notice to Tenant, specifying a date not less than five (5) days after
the giving of such notice on which this Lease shall terminate and this Lease
shall come to an end on the date specified therein as fully and completely as if
such date were the date herein originally fixed for the expiration of the Term
of this Lease, and Tenant will then quit and surrender the Premises to Landlord
in the condition required in Section 9.2, but Tenant shall remain liable as
hereinafter provided.

(b) If this Lease shall have been terminated as provided in this Section 19.2,
then Landlord may re-enter the Premises, either by summary proceedings,
ejectment or otherwise, and remove and dispossess Tenant and all other persons
and any and all property from the same.

(c) If this Lease shall have been terminated as provided in this Section 19.2,
Tenant shall pay Rent hereunder up to the time of such termination, and
thereafter Tenant, until the end of what would have been the Term of this Lease
in the absence of such termination, and whether or not the Premises shall have
been relet, shall be liable to Landlord for, and shall pay to Landlord, as
liquidated current damages: (x) the Rent due hereunder if such termination had
not

 

48



--------------------------------------------------------------------------------

occurred, less the net proceeds, if any, of any reletting of the Premises, after
deducting all reasonable expenses in connection with such reletting, including,
without limitation, all repossession costs, brokerage commissions, legal
expenses, Attorneys’ Fees, advertising, expenses of employees, alteration costs
and expenses of preparation for such reletting. Tenant shall pay the portion of
such liquidated current damages referred to in clause (x) above to Landlord
monthly on the days which the Basic Rent would have been payable hereunder if
this Lease had not been terminated, and Tenant shall pay the portion of such
liquidated current damages referred to in clause (y) above to Landlord upon such
termination.

(d) At any time after termination of this Lease as provided in this
Section 19.2, whether or not Landlord shall have collected any such liquidated
current damages and in lieu of all such current damages beyond the date of such
demand, Tenant, at Landlord’s election, shall pay to Landlord an amount equal to
the excess, if any, of the Rent (including Taxes, Operating Expenses and other
charges payable under this Lease) which would be payable hereunder from the date
of such demand assuming that annual payments by Tenant on account of Taxes and
Operating Expenses would be the same as the payments required for the
immediately preceding Operating Year or Tax Year for what would be the then
unexpired Term of this Lease as if the same remained in effect, over the then
fair net rental value of the Premises for the same period, discounted for
present net value at a rate equal to the Federal Reserve discount rate.

(e) In case of any Default of Tenant, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may, at its option (i) relet the
Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms which may at Landlord’s option be equal to, less
than, or in excess of the period which would otherwise have constituted the
balance of the Term of this Lease and may grant concessions or free rent to the
extent that Landlord considers necessary or advisable to relet the same, and
(ii) make such alterations, repairs and decorations in the Premises as Landlord
considers necessary or advisable for the purpose of reletting the Premises; and
the making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid. Tenant hereby
expressly waives any and all rights of redemption granted by or under Applicable
Law in the event of Tenant being evicted or dispossessed, or in the event of
Landlord obtaining possession of the Premises, by reason of the violation by
Tenant of any of the terms, covenants or conditions of this Lease.

(f) Landlord shall have the right, but not the obligation to pay such sums or do
any act which requires the expenditure of monies which may be necessary or
appropriate by reason of the failure or neglect of Tenant to perform any of the
provisions of this Lease, and in the event of the exercise of such right by
Landlord, Tenant agrees to pay to Landlord forthwith upon demand all such sums,
together with interest thereon per annum at a rate equal to the greater of three
percent (3%) over the prime rate in effect from time to time at Bank of America
(or any successor thereto) or twelve percent (12%) per annum (but in no event
greater than the maximum lawful rate), as Additional Rent. Any payment of Basic
Rent and Additional Rent payable hereunder not paid when due shall, at the
option of Landlord, bear interest per annum at a rate equal to the greater of
three percent (3%) over the prime rate in effect from time to time at Bank of
America (or any successor thereto), or twelve percent (12%) per annum (but in no
event greater than the maximum lawful rate) from the due date thereof and shall
be payable forthwith on demand by Landlord as Additional Rent.

 

49



--------------------------------------------------------------------------------

19.3 Additional Rent. As referred to in Section 19.1 and notwithstanding any
other provision of this Lease to the contrary, if Tenant shall fail to pay when
due Additional Rent, Landlord shall have the same rights and remedies as
Landlord has hereunder for Tenant’s failure to pay Basic Rent.

19.4 Remedies Cumulative. The specified remedies to which Landlord may resort
hereunder are not intended to be exclusive of any remedies or means of redress
to which Landlord may at any time be entitled lawfully, and Landlord may invoke
any remedy (including the remedy of specific performance) allowed at law or in
equity as if specific remedies were not herein provided for.

19.5 Attorneys’ Fees. In the event of litigation or other legal proceeding
between Landlord and Tenant relating to the provisions of this Lease or Tenant’s
occupancy of the Premises, the losing party shall, upon demand, reimburse the
prevailing party for its reasonable costs of prosecuting and/or defending such
proceeding (including, without limitation, reasonable attorneys’ fees).

19.6 Waiver.

(a) Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord of any of their respective rights
hereunder. Further, no waiver at any time of any of the provisions hereof by
Landlord or Tenant shall be construed as a waiver of any of the other provisions
hereof, and a waiver at any time of any of the provisions hereof shall not be
construed as a waiver at any subsequent time of the same provisions. The consent
or approval of Landlord or Tenant to or of any action by the other requiring
such consent or approval shall not be construed to waive or render unnecessary
Landlord’s or Tenant’s consent or approval to or of any subsequent similar act
by the other.

(b) No payment by Tenant, or acceptance by Landlord, of a lesser amount than
that due from Tenant to Landlord hereunder shall be treated otherwise than as a
payment on account of the earliest installment of any payment due from Tenant
hereunder. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.

19.7 Landlord’s Default. Landlord shall in no event be in default under this
Lease unless Landlord shall neglect or fail to perform any of its obligations
hereunder and shall fail to remedy the same within thirty (30) days after
written notice to Landlord specifying such neglect or failure, or if such
failure is of such a nature that Landlord cannot reasonably remedy the same
within such thirty (30) day period, Landlord shall fail to commence promptly
(and in any event within such thirty (30) day period) to remedy the same and to
prosecute such remedy to completion with diligence and continuity.

 

50



--------------------------------------------------------------------------------

19.8 Tenant’s Remedies. In the event of Landlord’s default under this Lease, and
failure to cure same within any applicable notice and cure period, Tenant shall
have the remedies available to it at law and in equity, as the same may be
limited or waived by the terms hereof. Tenant acknowledges that its covenant to
pay Basic Rent and Additional Rent hereunder is independent of Landlord’s
obligations hereunder, and that in the event that Tenant shall have a claim
against Landlord, Tenant shall not have the right to deduct the amount allegedly
owed to Tenant from any Basic Rent or Additional Rent due hereunder, it being
understood that Tenant’s sole remedy for recovering upon such claim shall be to
bring an independent legal action against Landlord.

19.9 Landlord’s Liability.

(a) General. Tenant agrees to look solely to Landlord’s interest in the Property
at the time of recovery for recovery of any judgment against Landlord, including
any insurance proceeds, or any uncollected rents, issues or profits therefrom
arising after enforcement is sought agrees that neither Landlord nor any
Successor shall be personally liable for any such judgment, or for the payment
of any monetary obligation to Tenant. The provision contained in the foregoing
sentence is not intended to, and shall not, limit any right that Tenant might
otherwise have to obtain injunctive relief against Landlord or any Successor, or
to take any action not involving the personal liability of Landlord or any
Successor to respond in monetary damages from Landlord’s or any Successor’s
assets other than Landlord’s or any Successor’s equity interest in the Property.
Notwithstanding any provision herein to the contrary, neither Landlord nor
Tenant shall ever be liable to the other for any loss of business or any other
indirect or consequential damages from whatever cause, except as set forth in
Section 16.1.

(b) Transfer of Title. In no event shall the acquisition of Landlord’s interest
in the Property by a purchaser which, simultaneously therewith, leases
Landlord’s entire interest in the Property back to the seller thereof be treated
as an assumption by operation of law or otherwise, of Landlord’s obligations
hereunder, but Tenant shall look solely to such seller-lessee, and its
successors from time to time in title, for performance of Landlord’s obligations
hereunder. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser. For all purposes, such seller-lessee, and its
successors in title, shall be the Landlord hereunder unless and until Landlord’s
position shall have been assumed by such purchaser-lessor. Except as provided in
this subsection (b), upon any transfer of title to the Property by Landlord,
Landlord shall be entirely freed and relieved from the performance and
observance of all covenants, obligations and liability under this Lease.

ARTICLE 20

MISCELLANEOUS PROVISIONS

20.1 Brokerage. Landlord and Tenant each hereby warrants and represents to the
other that it has dealt with no broker in connection with the consummation of
this Lease other than Broker (whose commission shall be paid by Landlord), and,
in the event of any brokerage claims predicated upon prior dealings with
Landlord or Tenant, the party participating in such prior dealings shall defend
the same and indemnify the other party hereto against any such claim.

20.2 Invalidity of Particular Provisions. If any term or provision of this
Lease, or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

 

51



--------------------------------------------------------------------------------

20.3 Provisions Binding, Etc. Except as herein otherwise provided, the terms
hereof shall be binding upon and shall inure to the benefit of the successors
and assigns, respectively, of Landlord and Tenant (except in the case of Tenant,
only such successors and assigns as may be permitted hereunder) and, if Tenant
shall be an individual, upon and to his heirs, executors, administrators,
successors and permitted assigns. Each term and each provision of this Lease to
be performed by Tenant shall be construed to be both a covenant and a condition.
Any reference in this Lease to successors and assigns of Tenant shall not be
construed to constitute a consent by Landlord to such assignment by Tenant.

20.4 Notice. All notices or other communications required hereunder shall be in
writing and shall be deemed duly given if delivered in person (with receipt
therefor), if sent by reputable overnight delivery or courier service (e.g.,
Federal Express) providing for receipted delivery, or if sent by certified or
registered mail, return receipt requested, postage prepaid, to the following
address:

(a) if to Landlord at Landlord’s Address, to the attention of Andrew J. Maher,
with a copy to Michael F. Burke, Esq., Nutter, McClennen & Fish, LLP, World
Trade Center West, 155 Seaport Boulevard, Boston, Massachusetts 02210-2604.

(b) if to Tenant, at Tenant’s Address, to the attention of the Chief Financial
Officer and after the Term Commencement Date, at the Premises, in all events
with a copy to Richard Hoffman, Esq., Goodwin Procter LLP, 100 Northern Avenue,
Boston, MA 02210.

Receipt of notice or other communication shall be conclusively established by
either (i) return of a return receipt indicating that the notice has been
delivered; or (ii) return of the letter containing the notice with an indication
from the courier or postal service that the addressee has refused to accept
delivery of the notice. Either party may change its address for the giving of
notices by notice to the other party given in accordance with this Section 20.4.

20.5 When Lease Becomes Binding; Entire Agreement; Modification. The submission
of this document for examination and negotiation does not constitute an offer to
lease, or a reservation of, or option for, the Premises, and this document shall
become effective and binding only upon the execution and delivery hereof by both
Landlord and Tenant. This Lease is the entire agreement between the parties and
expressly supersedes any negotiations, considerations, representations and
understandings and proposals or other written documents relating hereto. This
Lease may be modified or altered only by written agreement between Landlord and
Tenant, and no act or omission of any Agent of Landlord shall alter, change or
modify any of the provisions hereof.

20.6 Headings and Interpretation of Sections. The article, section and paragraph
headings throughout this Lease are for convenience and reference only, and the
words contained therein shall in no way be held to explain, modify, amplify or
aid in the interpretation, construction or meaning of the provisions of this
Lease. The provisions of this Lease shall be

 

52



--------------------------------------------------------------------------------

construed as a whole, according to their common meaning (except where a precise
legal interpretation is clearly evidenced), and not for or against either party.
Use in this Lease of the words “including,” “such as,” or words of similar
import, when followed by any general term, statement or matter, shall not be
construed to limit such term, statement or matter to the specified item(s),
whether or not language of non-limitation, such as “without limitation” or
“including, but not limited to,” or words of similar import, are used with
reference thereto, but rather shall be deemed to refer to all other terms or
matters that could fall within a reasonably broad scope of such term, statement
or matter.

20.7 Waiver of Jury Trial. Landlord and Tenant hereby each waive trial by jury
in any action, proceeding or counterclaim brought by either against the other,
on or in respect of any matter whatsoever arising out of or in any way connected
with this Lease, the relationship of Landlord and Tenant, or Tenant’s use or
occupancy of the Premises.

20.8 Time Is of the Essence. Time is of the essence of each provision of this
Lease.

20.9 Multiple Counterparts. This Lease may be executed in multiple counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same document.

20.10 Governing Law. This Lease shall be governed by the laws of the state in
which the Property is located.

[SIGNATURES ON FOLLOWING PAGE]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed, under seal, by persons hereunto duly authorized, as of the date first
set forth above.

 

LANDLORD: 200 SMITH NWALP PROPERTY OWNER LLC, a Delaware limited liability
company By:  

/s/ Michael O’Shaughnessy

  Name: Michael O’Shaughnessy   Title: Managing Director

 

TENANT: DECIPHERA PHARMACEUTICALS, INC., a Delaware corporation By:  

/s/ Michael D. Taylor

  Name: Michael D. Taylor   Title: President & CEO

 

54



--------------------------------------------------------------------------------

EXHIBIT A-1

Site Plan of Property

 

LOGO [g590049dsp059.jpg]

 

55



--------------------------------------------------------------------------------

EXHIBIT A-2

Plan of Premises

 

LOGO [g590049dsp060.jpg]

 

56



--------------------------------------------------------------------------------

EXHIBIT B

Operating Expenses

Operating Expenses shall include the following, without limitation:

 

  1. All expenses incurred by Landlord or Landlord’s Agents which shall be
directly related to employment of personnel in connection with the operation,
repair, replacement, maintenance, cleaning, repaving, protection and management
of the Property, including without limitation, amounts incurred for wages,
salaries and other compensation for services, payroll, social security,
unemployment and similar taxes, workmen’s compensation insurance, disability
benefits, pensions, hospitalization, retirement plans and group insurance,
uniforms and working clothes and the cleaning thereof, and expenses imposed on
Landlord or Landlord’s Agents pursuant to any collective bargaining agreement
for the services of employees of Landlord or Landlord’s Agents in connection
with the operation, repair, replacement, maintenance, cleaning, repaving,
management and protection of the Property, including, without limitation, day
and night supervisors, manager, accountants, bookkeepers, janitors, carpenters,
engineers, mechanics, electricians and plumbers and personnel engaged in
supervision of any of the persons mentioned above; provided that, if any such
employee is also employed on other property of Landlord, such compensation shall
be suitably prorated among the Property and such other properties.

 

  2. The cost of services, utilities, materials and supplies furnished or used
in the operation, repair, maintenance, cleaning, repaving, management and
protection of the Property, or any portion thereof and the parking areas, access
roads, utilities, and other facilities servicing or benefiting the Property.

 

  3. The cost of maintenance, repairs and replacements for tools and other
similar equipment used in the repair, maintenance, cleaning, repaving,
management and protection of the Property, provided that, in the case of any
such equipment used jointly on other property of Landlord, such costs shall be
suitably prorated among the Property and such other properties.

 

  4. Where the Property is managed by Landlord or an affiliate of Landlord, an
annual sum equal to the amounts customarily charged by management firms in the
Waltham area for similar properties in an amount not to exceed three percent
(3%) of the potential gross receipts for the Building, whether or not actually
paid, or where managed by other than Landlord or an affiliate thereof, the
amounts paid for management in an amount not to exceed three percent (3%) of the
potential gross receipts for the Building, together with, in either case,
amounts accrued for legal and other professional fees relating to the Property,
but excluding such fees and commissions paid in connection with services
rendered for securing or renewing leases and for matters not related to the
normal administration and operation of the Property.

 

57



--------------------------------------------------------------------------------

  5. Commercially reasonable premiums and deductibles for insurance against
damage or loss to the Property from such hazards as Landlord shall determine in
accordance with a standard for reasonably prudent landlords in the market area
of the Building, including, but not by way of limitation, insurance covering
loss of rent attributable to any such hazards, and public liability insurance.

 

  6. If, during the Term of this Lease, Landlord shall make a capital
expenditure which is reasonably calculated to reduce Operating Expenses or is
required under any governmental laws, regulations or ordinances which were not
applicable to the Building as of the Term Commencement Date, the total cost of
which is not properly includible in Operating Expenses for the Operating Year in
which it was made, there shall nevertheless be included in such Operating
Expenses for the Operating Year in which it was made and in Operating Expenses
for each succeeding Operating Year the annual charge-off of such capital
expenditure. Notwithstanding any provision of this Lease to the contrary,
including without limitation Section 9.1 hereof, Landlord shall not be required
to make any capital expenditures unless the Landlord, in its reasonable
discretion, determines that the same is necessary. Annual charge-off shall be
determined by dividing the original capital expenditure plus an interest factor,
reasonably determined by Landlord, as being the interest rate then being charged
for long-term mortgages by institutional lenders on like properties within the
locality in which the Property is located, by the number of years of useful life
of the capital expenditure; and the useful life shall be determined reasonably
by Landlord in accordance with generally accepted accounting principles and
practices in effect at the time of making such expenditure.

 

  7. Costs for electricity, water and sewer use charges, gas and other utilities
supplied to the Property and not assessed directly to tenants.

 

  8. Betterment assessments, provided the same are apportioned equally over the
longest period permitted by law, and to the extent, if any, not included in
Taxes.

 

  9. Amounts paid to independent contractors for services, materials and
supplies furnished for the operation, repair, maintenance, cleaning and
protection of the Property.

Notwithstanding the above listing of Operating Expenses, the following items are
excluded: (a) costs of tenant alterations; (b) expenditures for capital repairs,
replacements, or improvements, except as otherwise set forth above;
(c) financing and refinancing costs in respect of any mortgage or security
interest placed upon the Property or any portion thereof, including payments of
principal, interest, finance or other charges, and any points and commissions in
connection therewith, or any rental payments on any ground leases (but there
shall be included in Operating Expenses any ground rents which reimburse the
ground landlord for Taxes and Operating Expenses); (d) advertising expenses and
leasing or brokerage commissions; (e) any cost or expenditure for which Landlord
may be reimbursed by insurance proceeds or condemnation award; (f) the cost of
any goods or services furnished to any other tenant in the Building which
Landlord does not make generally available to tenants in the Building; (g) legal

 

58



--------------------------------------------------------------------------------

expenses incurred in connection with negotiating and signing leases; (h) wages,
salaries or fringe benefits paid to any employees above the grade of building
manager; or where employees devote time to properties other than the Property,
the portion properly allocated to such other properties; (i) improvements,
alterations and decorations made for individual tenants in such tenants’ spaces;
(j) costs incurred in connection with the making of repairs or replacements
which are the obligation of another tenant or occupant of the Property;
(k) marketing, promotional, public relations or brokerage fees, commissions or
expenditures; (1) costs (including, without limitation, attorneys’ fees and
disbursements) incurred in connection with any judgment, settlement or
arbitration award resulting from any tort liability of Landlord; (m) costs of
any item which are reimbursed to Landlord by other tenants or third parties or
which are properly chargeable or attributable to a particular tenant or
particular tenants; (n) any utility or other service used or consumed in the
premises leased or leasable to any tenant or occupant, including, without
limitation, gas, electricity, water, and sewer, if Tenant’s use or consumption
of such utility or other services is separately metered or sub-metered at the
premises, or if such tenant is charged a separate amount therefore; (o) costs
incurred in connection with Landlord’s preparation, negotiation, dispute
resolution and/or enforcement of leases or incurred in connection with disputes
with prospective tenants, employees, consultants, management agents, leasing
agents, purchasers or mortgagees (except to the extent any such resolution
benefits all tenants of the Property); (p) costs of any additions to or
expansions of the Property or the Building; (q) costs of repairs, restoration or
replacements occasioned by fire or other casualty or caused by the exercise of
the right of eminent domain, whether or not insurance proceeds or condemnation
award proceeds are recovered or adequate for such purposes (provided, however,
that any commercially reasonable insurance deductible shall be includable in
Operating Expenses); (r) the cost of performing or correcting defects in, or
inadequacies of, the Base Building Work, Initial Tenant Work, or of otherwise
correcting latent defects in the Property; (s) except to the extent that such
costs are Tenant’s responsibility, the cost to make improvements, alterations
and additions to the Property which are required in order to render the same in
compliance with laws, rules, orders regulations and/or directives existing as of
the Term Commencement Date of this Lease; (t) any costs in the nature of fees,
fines or penalties charged to Landlord (including costs, fines, interest,
penalties and costs of litigation incurred as a result of late payment of taxes
and/or utility bills; provided, however, if any such late payment by Landlord is
related to Tenant’s failure to pay Rent when due hereunder, Tenant shall pay
such fees and costs); (u) depreciation; (v) amounts paid to subsidiaries or
affiliates of Landlord for services rendered to the Property to the extent such
amounts exceed a reasonably competitive cost for delivery of such services were
they not provided by such related parties; (w) reserves; (x) except to the
extent that such costs are Tenant’s responsibility, the costs of environmental
monitoring, compliance, testing, and remediation performed in, on or around the
Property; (y) franchise or income taxes imposed on Landlord or any costs
relating to maintaining Landlord’s existence as a corporation, partnership or
other entity; (z) any expenses for repairs or maintenance covered by warranties
and service contracts; (aa) any compensation paid to personnel in retail
concessions operated by Landlord and any subsidies or concessions to third
parties operating retail concessions at the Building or Property; and (bb) any
costs incurred with respect to the retail portions of the Building.

 

59



--------------------------------------------------------------------------------

EXHIBIT C

Rules and Regulations of Building

The following regulations are generally applicable:

 

  1. The Common Facilities shall not be obstructed or encumbered by Tenant
(except as necessary for deliveries) or used for any purpose other than ingress
and egress to and from the Premises.

 

  2. No awnings, curtains, blinds, shades, screens or other projections shall be
attached to or hung in, or used in connection with, any window of the Premises
or any outside wall of the Building which are not of a quality, type, design and
color, and attached in the manner, approved by Landlord.

 

  3. No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor, if the Building is occupied by more
than one tenant, displayed through interior windows into the atrium of the
Building, nor placed in the halls, corridors or vestibules, provided that show
cases or articles may be displayed through interior windows into the atrium of
the Building (if any) with Landlord’s prior written approval, such approval not
to be unreasonably withheld or delayed so long as such display does not
adversely affect the aesthetic integrity of the Building.

 

  4. No tenant shall place a load upon any floor in the Premises that exceeds
the floor load per rentable square foot of area which such floor was designed to
carry and which is allowed by Applicable Law. Landlord reserves the right to
prescribe the weight and position of all business machines and mechanical
equipment, including safes, which shall be placed so as to distribute the
weight. Business machines and mechanical equipment shall be placed and
maintained at Tenant’s expense in settings sufficient, in Landlord’s judgment,
to absorb and prevent vibration, noise and annoyance. Tenant shall not move any
safe, heavy machinery, heavy equipment, freight, bulky matter or fixtures into
or out of the Building without Landlord’s prior consent, which consent may
require Tenant to provide insurance naming Landlord as an insured and in such
amounts as Landlord may deem reasonable. If any such safe, machinery, equipment,
freight, bulky matter or fixtures requires special handling, Tenant agrees to
employ only persons holding a Master Rigger’s License to do such work, and that
all work in connection therewith shall comply with Applicable Law. Any such
moving shall be at the sole risk and hazard of Tenant, and Tenant will
exonerate, indemnify and save Landlord harmless with respect thereto as provided
in Section 13.1.

 

  5. The water and wash closets and other plumbing fixtures shall not be used
for any purposes other than those for which they were designed and constructed,
and no sweepings, rubbish, rags, acids or like substances shall be deposited
therein. All damages resulting from any misuse of the fixtures shall be borne by
the Tenant.

 

60



--------------------------------------------------------------------------------

  6. Tenant shall not use the Premises or any part thereof or permit the
Premises or any part thereof to be used as a public employment bureau or for the
sale of property of any kind at auction, except in connection with Tenant’s
business.

 

  7. Tenant must, upon the termination of its tenancy, return to the Landlord
all locks, cylinders and keys to offices and toilet rooms of the Premises.

 

  8. Landlord reserves the right to exclude from the Building after Normal
Business Hours and at all hours on days other than Business Days all persons
connected with or calling upon the Tenant who are not escorted in the Building
by an employee of Tenant. Tenant shall be responsible for all persons to whom it
allows access and shall be liable to the Landlord for all wrongful acts of such
persons.

 

  9. The requirements of Tenant will be attended to only upon application at the
Building Management Office. Employees of Landlord shall not perform any work or
do anything outside of their regular duties, unless under special instructions
from the office of the Landlord.

 

  10. There shall not be used in any space in the Building, or in the public
halls of the Building, either by Tenant or by jobbers or others, in the delivery
or receipt of merchandise, any hand trucks, except those equipped with rubber
tires and side guards.

 

  11. No bicycles, vehicles or animals of any kind shall be brought into or kept
in or about the Premises. Bicycle storage is located in the garage.

 

  12. No tenant shall make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of this or any neighboring
building or premises or those having business with them whether by use of any
musical instrument, radio, talking machine, unmusical noise, whistling, singing,
or in any other way. No tenant shall throw anything out of the doors, windows or
skylights or down the passageways.

 

  13. The Premises shall not be used for lodging or sleeping or for any immoral
or illegal purpose.

 

  14. No smoking shall be permitted in the Premises or the Building. Smoking
shall only be permitted in smoking areas outside of the Building which have been
designated by the Landlord.

 

  15. Tenant shall cause all freight to be delivered to or removed from the
Building and the Premises in accordance with Landlord’s standard procedures.

 

  16. Tenant shall not cause any offensive odors or loud noise to constitute a
nuisance or a menace to any other tenant or tenants or other persons in the
Building.

 

61



--------------------------------------------------------------------------------

  17. The rules and regulations set forth in Attachment I to this Exhibit, which
is by this reference made a part hereof, are applicable to any Alterations being
undertaken by or for Tenant in the Premises pursuant to ARTICLE 7 of the Lease.

 

  18. With the exception of food to be consumed by Tenant’s employees and
invitees, no food shall be prepared or served on or about the Premises (except
in any kitchen areas or areas designated by Tenant for consumption of food
within the Premises which may be included in the Plans approved by Landlord); no
intoxicating liquors or alcoholic beverages shall be sold, generally distributed
to the public or otherwise be consumed on or about the Premises without
obtaining a license therefor if required by Applicable Law.

 

  19. Tenant shall give notice to Landlord immediately upon determining that
there is a threat to health or safety at the Premises or at the Property.

 

62



--------------------------------------------------------------------------------

ATTACHMENT I TO EXHIBIT C

Rules and Regulations for Tenant Alterations

1. General

a. All Alterations made by Tenant in, to or about the Premises shall be made in
accordance with the requirements of this Exhibit and by contractors or mechanics
reasonably approved by Landlord.

b. Tenant shall, prior to the commencement of any work, submit for Landlord’s
written approval, complete plans for the Alterations, with full details and
specifications for all of the Alterations, in compliance with herewith.

c. Alterations must comply with the Building Code applicable to the Property and
the requirements, rules and regulations and any other governmental agencies
having jurisdiction.

d. No work shall be permitted to commence before Tenant obtains and furnishes to
Landlord copies of all necessary licenses and permits from all governmental
authorities having jurisdiction.

e. All demolition, removals or other categories of work that may inconvenience
other tenants or disturb Building operations, must be scheduled and performed
before or after normal business hours, and Tenant shall provide Landlord’s
Managing Agent with at least 24 hours’ notice prior to proceeding with such
work.

f. All inquiries, submissions, approvals and all other matters shall be
processed through Landlord’s Managing Agent.

g. All work, if performed by a contractor or subcontractor, shall be subject to
reasonable supervision and inspection by Landlord’s representative. Such
supervision and inspection shall be at Tenant’s sole expense and Tenant shall
pay Landlord’s reasonable charges for such supervision and inspection.

2. Prior to Commencement of Work

a. Tenant shall submit to the Building manager a request to perform the work.
The request shall include the following enclosures:

 

  (1) A list of Tenant’s contractors and/or subcontractors for Landlord’s
approval.

 

  (2) A complete sets of plans and specifications properly stamped by a
registered architect or professional engineer.

 

  (3) A properly executed building permit application form.

 

63



--------------------------------------------------------------------------------

  (4) Four executed copies of the Insurance Requirements Agreement in the form
attached to this Exhibit as Attachment II and made a part hereof from Tenant’s
contractor and, if requested by Landlord, from the contractor’s subcontractors.

 

  (5) Contractor’s and subcontractor’s insurance certificates.

b. Landlord will return the following to Tenant:

 

  (1) A letter of approval or disapproval with specific comments as to the
reasons therefor (such approval or comments shall not constitute a waiver of
approval of governmental authorities).

 

  (2) Two fully executed copies of the Insurance Requirements Agreement.

c. Landlord’s approval of the plans, drawings, specifications or other
submissions in respect of any Alterations shall create no liability or
responsibility on the part of Landlord for their completeness, design
sufficiency or compliance with requirements of Applicable Law.

d. Tenant shall obtain a building permit from the Building Department and
necessary permits from other governmental agencies. Tenant shall be responsible
for keeping current all permits. Tenant shall submit copies of all approved
plans and permits to Landlord and shall post the original permit on the Premises
prior to the commencement of any work.

3. Requirements and Procedures

a. All structural and floor loading requirements of Tenant shall be subject to
the prior approval of Landlord’s structural engineer at Tenant’s sole cost and
expense.

b. All mechanical (HVAC, plumbing and sprinkler) and electrical requirements
shall be subject to the approval of Landlord’s mechanical and electrical
engineers and all mechanical and electrical work shall be performed by
contractors who are engaged by Landlord in constructing, operating or
maintaining the Building. When necessary, Landlord will require engineering and
shop drawings, which drawings must be approved by Landlord before work is
started. Drawings are to be prepared by Tenant and all approvals shall be
obtained by Tenant.

c. If shutdown of risers and mains for electrical, life safety system, HVAC,
sprinkler and plumbing work is required, such work shall be supervised by
Landlord’s representative. No work will be performed in Building mechanical
equipment rooms without Landlord’s approval and under Landlord’s supervision.

d. Tenant’s contractor shall:

 

  (1) have a superintendent or foreman on the Premises at all times;

 

64



--------------------------------------------------------------------------------

  (2) police the job at all times, continually keeping the Premises orderly;

 

  (3) maintain cleanliness and protection of all areas, including elevators (if
any) and lobbies.

 

  (4) protect the front and top of all peripheral HVAC units and thoroughly
clean them at the completion of work;

 

  (5) block off supply and return grills, diffusers and ducts to keep dust from
entering into the Building air conditioning system; and

 

  (6) avoid the disturbance of other tenants.

e. If Tenant’s contractor is negligent in any of its responsibilities, Tenant
shall be charged for corrective work.

f. All equipment and installations must be equal to the standards generally in
effect with respect to the remainder of the Building. Any deviation from such
standards will be permitted only if indicated or specified on the plans and
specifications and approved by Landlord.

g. A properly executed air balancing report signed by a professional engineer
shall be submitted to Landlord upon the completion of all HVAC work.

h. Upon completion of the Alterations, Tenant shall submit to Landlord a
permanent certificate of occupancy and final approval by the other governmental
agencies having jurisdiction.

i. Tenant shall submit to Landlord a final “as-built” set of drawings showing
all items of the Alterations in full detail, in both hard copy and electronic
form.

j. Additional and differing provisions in the Lease, if any, will be applicable
and will take precedence.

4. Standards for Plans and Specifications

Whenever Tenant shall be required by the terms of the Lease (including this
Exhibit) to submit plans to Landlord in connection with any Alterations, such
plans shall include at least the following:

a. Floor plan indicating location of partitions and doors (details required of
partition and door types).

b. Location of standard electrical convenience outlets and telephone outlets.

c. Location and details of special electrical outlets; e.g., photocopiers, etc.

 

65



--------------------------------------------------------------------------------

d. Reflected ceiling plan showing layout of standard ceiling and lighting
fixtures. Partitions to be shown lightly with switches located indicating
fixtures to be controlled.

e. Locations and details of special ceiling conditions, lighting fixtures,
speakers, etc.

f. Location and specifications of floor covering, paint or paneling with paint
colors referenced to standard color system.

g. Finish schedule plan indicating wall covering, paint, or paneling with paint
colors referenced to standard color system.

h. Details and specifications of special millwork, glass partitions, rolling
doors and grilles, blackboards, shelves, etc.

i. Hardware schedule indicating door number keyed to plan, size, hardware
required including butts, latchsets or locksets, closures, stops, and any
special items such as thresholds, soundproofing, etc. Keying schedule is
required.

j. Verified dimensions of all built-in equipment (file cabinets, lockers, plan
files, etc.)

k. Location and weights of storage files.

l. Location of any special soundproofing requirements.

m. Location and details of special floor areas exceeding 50 pounds of live load
per square foot.

n. All structural, mechanical, plumbing and electrical drawings, to be prepared
by the base building consulting engineers, necessary to complete the Premises in
accordance with Tenant’s Plans.

o. All drawings to be uniform size (30” x 46”) and shall incorporate the
standard project electrical and plumbing symbols and be at a scale of 1/8” = 1’
or larger.

p. All drawings shall be stamped by an architect (or, where applicable, an
engineer) licensed in the jurisdiction in which the Property is located and
without limiting the foregoing, shall be sufficient in all respects for
submission to applicable authorization in connection with a building permit
application.

 

66



--------------------------------------------------------------------------------

Attachment II to Exhibit C

Contractor’s Insurance Requirements

Building: 200 Smith Street, Waltham, Massachusetts

Landlord: 200 Smith NWALP Property Owner LLC, a Delaware limited liability
company

Tenant: [                            ], a [                            ]

Premises: [                            ]

The undersigned contractor or subcontractor (“Contractor”) has been hired by the
tenant named above (hereinafter called “Tenant”) of the Building named above (or
by Tenant’s contractor) to perform certain work (“Work”) for Tenant in the
Premises identified above. Contractor and Tenant have requested the landlord
named above (“Landlord”) to grant Contractor access to the Building and its
facilities in connection with the performance of the Work, and Landlord agrees
to grant such access to Contractor upon and subject to the following terms and
conditions:

 

  1. Contractor agrees to indemnify and save harmless Landlord and Landlord’s
Agents and their respective affiliates, subsidiaries and partners, and each of
them, from and with respect to any claims, demands, suits, liabilities, losses
and expenses, including reasonable Attorneys’ Fees, arising out of or in
connection with the Work (and/or imposed by law upon any or all of them) because
of personal injuries, bodily injury (including death at any time resulting
therefrom) and loss of or damage to property, including consequential damages,
whether such injuries to person or property are claimed to be due to negligence
of the Contractor, Tenant, Landlord or any other party entitled to be
indemnified as aforesaid except to the extent specifically prohibited by law
(and any such prohibition shall not void this Agreement but shall be applied
only to the minimum extent required by law).

 

  2. Contractor shall provide and maintain at its own expense, until completion
of the Work, the following insurance:

q. Workmen’s Compensation and Employers, Liability Insurance covering each and
every workman employed in, about or upon the Work, as provided for in each and
every statute applicable to Workmen’s Compensation and Employers’ Liability
Insurance.

r. Comprehensive General Liability Insurance including coverages for Protective
and Contractual Liability (to specifically include coverage for the
indemnification clause of this Agreement) for not less than the following
limits:

Personal Injury:

$3,000,000 per person

$10,000,000 per occurrence

 

67



--------------------------------------------------------------------------------

Property Damage:

$3,000,000 per occurrence

$3,000,000 aggregate

s. Comprehensive Automobile Liability Insurance (covering all owned, non-owned
and/or hired motor vehicles to be used in connection with the Work) for not less
than the following limits:

Bodily Injury:

$1,000,000 per person

$1,000,000 per occurrence

Property Damage:

$1,000,000 per occurrence

Contractor shall furnish a certificate from its insurance carrier or carriers to
the Building office before commencing the Work, showing that it has complied
with the above requirements regarding insurance and providing that the insurer
will give Landlord ten (10) days’ prior written notice of the cancellation of
any of the foregoing policies.

 

  5. Contractor shall require all of its subcontractors engaged in the Work to
provide the following insurance:

a. Comprehensive General Liability Insurance including Protective and
Contractual Liability coverages with limits of liability at least equal to the
limits stated in paragraph 2(b).

b. Comprehensive Automobile Liability Insurance (covering all owned, non-owned
and/or hired motor vehicles to be used in connection with the Work) with limits
of liability at least equal to the limits stated in paragraph 2(c).

Upon the request of Landlord, Contractor shall require all of its subcontractors
engaged in the Work to execute an Insurance Requirements agreement in the same
form as this Agreement.

Agreed to and executed this day of                     ,             .

 

Contractor:  

 

By:  

 

By:  

 

By:  

 

 

68



--------------------------------------------------------------------------------

EXHIBIT D

Form of Notice of Lease

Pursuant to Massachusetts General Laws, Chapter 183, Section 4, notice is hereby
given of the following Lease:

 

Landlord:    200 Smith NWALP Property Owner LLC, a Delaware limited liability
company, having a principal place of business at c/o Anchor Line Partners, LLC,
One Post Office Square, 36th Floor, Boston, Massachusetts 02109. Tenant:   
Deciphera Pharmaceuticals, Inc., a Delaware corporation, having its principal
office at 500 Totten Pond Road, Waltham, Massachusetts 02451. Date of Lease:   
May 11, 2018. Description of Leased Premises:    44,256 square feet of space as
depicted on the plan of the Premises attached hereto as Exhibit A-2 in the
Building located at 200 Smith Street, Waltham, Massachusetts as depicted on the
location plan attached hereto as Exhibit A-1. Term of Lease:    Ten (10) years
and seven (7) months, commencing on the Term Commencement Date and expiring at
11:59 p.m. on the Expiration Date. Term Commencement Date:   
                            ,                  Term Expiration Date:   
                            ,                  Extension Option:    Two
(2) options to renew for a term of five (5) years each.

This instrument is executed as notice of the aforesaid Lease and is not
intended, nor shall it be deemed, to vary or govern the interpretation of the
terms and conditions thereof.

 

69



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument this 11th day of May, 2018.

 

LANDLORD: 200 SMITH NWALP PROPERTY OWNER LLC, a Delaware limited liability
company By: ALT 200 MANAGER, LLC, a Delaware limited liability company By:    
Name:  

 

Title:   Authorized Signatory

 

TENANT: DECIPHERA PHARMACEUTICALS, INC., a Delaware limited liability company
By:     Name:  

                                          

Title:  

 

 

70



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

 

County of                                                    , 2018

On this              day of                     , 2018, before me, the
undersigned notary public, personally appeared                             ,
proved to me through satisfactory evidence of identification, which
was                        , to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that (he) (she) signed it
voluntarily for its stated purpose as                              of ALT 200
Manager, LLC, as                         of 200 Smith NWALP Property Owner LLC.

 

 

Notary Public My commission expires:

COMMONWEALTH OF MASSACHUSETTS

 

County of                                                    , 2018

On this              day of                             , 2018, before me, the
undersigned notary public, personally appeared                    , proved to me
through satisfactory evidence of identification, which was
                                , to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that (he) (she) signed it
voluntarily for its stated purpose as                      of DECIPHERA
PHARMACEUTICALS, INC.

 

 

Notary Public My commission expires:

 

71



--------------------------------------------------------------------------------

EXHIBIT A-1

(to Notice of Lease)

PLAN OF PROPERTY

 

72



--------------------------------------------------------------------------------

EXHIBIT A-2

(to Notice of Lease)

PLAN OF PREMISES

 

73



--------------------------------------------------------------------------------

EXHIBIT E

Form of Letter of Credit

_______________, ______

200 Smith NWALP Property Owner LLC

c/o Anchor Line Partners, LLC

One Post Office Square, 36th Floor

Boston, Massachusetts 02109

Re: Letter of Credit No.:                            

Gentlemen:

We hereby establish in your favor our Irrevocable Letter of Credit No.
            , and you are hereby irrevocably authorized to draw on us under this
Letter of Credit an amount up to USD [                    ].

Funds under this Letter of Credit are available to 200 Smith NWALP Property
Owner LLC (the “Beneficiary”) by your sight draft (s) drawn on us, stating on
its face: “Drawn under                         Irrevocable Letter of Credit No.
            ,” accompanied this original Letter of Credit and a certificate (the
“Drawing Certificate”) signed by an officer or other representative of
Beneficiary certifying

“I,                             , an officer of 200 Smith NWALP Property Owner
LLC (the “Beneficiary”) hereby certify to                              (the
“Bank”), with respect to Irrevocable Letter of Credit No.                 
issued by the Bank in favor of Beneficiary, that Beneficiary has the right to
draw USD [                            ] under that certain Lease Agreement dated
                     (the “Lease”) between Beneficiary, as landlord, and
[                    ] as tenant, for the premises comprising a portion of the
building known as and numbered 200 Smith Street, Waltham, Massachusetts.”

Partial and multiple drawings are permitted under this Letter of Credit.

Presentation of drawings hereunder shall be made at our office located at
                        , or at any other office which may be designated by us
in a written notice delivered to you.

This Letter of Credit is transferable in whole, not in part, and may be
successively transferred. Transfer of this Letter of Credit shall be effective
upon presentation to us of this original Letter of Credit, accompanied by our
standard transfer request form appropriately completed. Upon such transfer, all
references to the Beneficiary in the Letter of Credit shall be replaced with the
name of the transferee.

 

74



--------------------------------------------------------------------------------

            ,             

Page 75

This Letter of Credit is effective on the date hereof and shall expire with our
close of business at 5:00 P.M., our time, on                      (the
“Expiration Date”) unless extended as hereinafter provided.

We hereby engage with you that draft(s) drawn under and in compliance with the
terms and conditions of this Letter of Credit will be duly honored. Upon
request, we will promptly review and approve in advance any draw under this
Letter of Credit facsimile copies of the form of the Drawing Certificate
relating to such draw.

This Letter of Credit shall be deemed automatically extended, without amendment,
for additional periods of one (1) year from the Expiration Date hereof or any
future expiration date, unless not less than sixty (60) days prior to any
Expiration Date, we notify you in writing, by registered mail, courier service
or hand delivery, at the above address, that we elect not to extend this Letter
of Credit to any such additional periods. If we so notify you that this Letter
of Credit will not be extended, you may draw the full amount then available on
or before the then current expiration date by means of your sight draft drawn on
us, which draft need not be accompanied by the certificate. In any event, this
Letter of Credit will not be extended beyond                  pursuant to the
first sentence of this paragraph.

This Letter of Credit is subject to Article 5 of the Massachusetts Uniform
Commercial Code and where not inconsistent therewith to the Uniform Customs and
Practices for Documentary Credits (2007 Revision), International Chamber of
Commerce, Paris, France, Publication 590.

 

Very truly yours,                                               Bank By:  
_____________________________________                               , Its
                       Hereunto duly authorized]

 

75



--------------------------------------------------------------------------------

EXHIBIT F

Appraisers’ Determination of Fair Market Rent

The term “Appraisers’ Determination” refers to the following procedures and
requirements:

For the purpose of fixing the Fair Market Rent for an Extension Term or Fair
Market Rent pursuant to Tenant’s Right of First Offer, Landlord and Tenant shall
agree upon an appraiser who shall be a member of the M.A.I. or Counselors of
Real Estate (CRE) (or successor professional organizations) and shall have at
least ten (10) years’ experience appraising rental values of property in the
Waltham market area.

If Landlord and Tenant are not able to agree upon an appraiser by the date which
is ten (10) days after an Impasse, as defined in Section 1.1 (the “Appraiser
Selection Deadline”), each of Landlord and Tenant shall, within ten
(10) additional days, that is, by the date which is twenty (20) days after an
Impasse, select an appraiser with the foregoing qualifications whereupon each of
said appraisers shall, within five (5) days of their selection hereunder, select
a third appraiser with the foregoing qualifications. The first two appraisers
shall simultaneously submit their determination of Fair Market Rent to the third
appraiser who shall select whichever of the two he determines is closest to Fair
Market Rent, and the third appraiser’s selection shall be binding on the
parties. If either party fails to select an appraiser by the Appraiser Selection
Deadline, then the appraiser selected by the other party, if selected by the
Appraiser Selection Deadline, shall be the sole appraiser. Landlord and Tenant
shall share equally the expense of any and all appraisers. The appraiser(s)
shall be obligated to make a determination of Fair Market Rent within thirty
(30) days of the appointment of either the single appraiser (if only one) and
within thirty (30) days of the appointment of the third appraiser (if three are
so appointed).

In determining the Fair Market Rent for the Extension Term or Fair Market Rent
pursuant to Tenant’s Right of First Offer, the appraisers shall consider, among
other things, the then current arm’s length basic rent being charged to tenants
for comparable buildings in the Waltham market area.

The appraisers shall not have the right to modify any provision of this Lease
and shall only determine the Extension Term Fair Market Rent for the Extension
Term or Fair Market Rent pursuant to Tenant’s Right of First Offer in accordance
with Section 2.4, which shall constitute the Basic Rent under this Lease for the
Extension Term or that First Offer Space.

 

76



--------------------------------------------------------------------------------

EXHIBIT G

Landlord/Tenant Work Matrix

 

DESCRIPTION    RESPONSIBILITY    COMMENTS GENERAL        Landlord       
    Tenant            N/A           Building Core & Shell shall be certified by
the USGBC    X              Core and Shell project in LEED submission process
for LEED Certified Core and shell to comply with all building codes and ADA
requirements    X              Yes Removal/encapsulation of any hazardous
materials prior to commencement of tenant construction    X              Full
Haz Mat survey completed. Haz materials were abated. Landlord to provide parking
   X              As part of C/S project SITEWORK                     Perimeter
sidewalks, street curbs, miscellaneous site furnishings and landscaping    X   
          As part of C/S project Outdoor furniture for use by building occupants
   X              Yes Telephone and internet service to main demarcation room
from local exchange carrier    X              See attached plan. Verizon tel /
data and fiber are available Domestic sanitary sewer connection to street    X
               Waste sewer connection    X              Future were provide as
part of C/S project Roof storm drainage    X                Primary and
secondary electrical service    X              See site Plan Gas service    X   
          See site Plan: 4” gas service Domestic water service to Building    X
             See site Plan: 2” service Fire protection water service to Building
   X              See site plan LANDSCAPING                     Complete site
improvements package, including design and installation    X               
Landscape plans to include location, species, and sizes of trees, shrubs,
groundcovers, flowering plants, ornamental flowering trees and coniferous
evergreen trees. All plantings shall be of specimen quality.    X             
Yes... All plantings are of drought tolerant species. Variety of plant types and
species in design.

 

77



--------------------------------------------------------------------------------

DESCRIPTION    RESPONSIBILITY    COMMENTS           Landlord       
    Tenant            N/A           Hardscape plans shall include walkways,
driveways, curbing, exterior lighting, and non-Tenant signage. Design and site
improvements materials shall be of Class A Building quality.    X             
Yes Site landscaping is part of C/S project STRUCTURE                     Is
Tenant allowed to add an interconnecting stair?         X         Yes, with LL
approval and required structural design Is Tenant allowed to increase the
opening size at the 2nd floor fire wall?              X      Is Tenant allowed
to design the elevator lobby area located in its Premises on the 2nd floor     
   X         Finishes by tenant can be incorporated into finish design.
Reinforced concrete slabs with live load capacity of 100 psf (typical areas)   
               Yes... floor load varies from 100-200 PSF. Mezz was designed 80
PSF Reinforced concrete slabs with 150 psf loading capacity in mechanical spaces
                  Yes Structural enhancements for specific Tenant load
requirements         X         Allowed per structural engineer design / review
Typical Floor to floor height framing: as designed                   16’3” and
23’ ceiling heights Column bay spacing: as designed                   20’X20”
grid under Mezz, remainder of building is a 40’x40’ grid Structural framing
dunnage above roof for Base Building equipment    X                Structural
framing dunnage above roof for Tenant equipment subject to Landlord review and
approval         X         Allowed Framed openings for Base Building utility
risers    X              Not really applicable due to building design Framed
openings for Tenant utility risers in addition to Base Building within
pre-allocated Base Building areas subject to Landlord review and approval     
             Again not really applicable. Any base building riser or horizontal
chases can be utilized by the tenant upon LL approval Miscellaneous metals items
and/or concrete pads for Base Building equipment    X              Part of C/S
project Miscellaneous metals items and/or concrete pads for Tenant equipment    
        X         Allowed

 

78



--------------------------------------------------------------------------------

DESCRIPTION    RESPONSIBILITY    COMMENTS           Landlord       
    Tenant            N/A           Floor slab to meet maximum variance of 1/4”
in 10’, no two points on the floor to vary by more than 2”    X             
Area of building will need floor prep. LL will work with tenant on flooring
design and meet floor prep requirements for installation All construction to be
installed to allow 9’0” finished ceiling height without Tenant rework of core
and shell systems or equipment.    X              Yes ROOFING                  
  Single ply TPO roofing system with rigid insulation with 20 year warranty    X
             Entire main warehouse building received a new white TPO roof
assembly as part of C/S project Roofing penetrations for Base Building
equipment/systems    X                Roofing penetrations for Tenant
equipment/systems, installed by Base Building roofing subcontractor         X   
     Yes contractor of Warranty Record would be required to perform roof work
associated with MEP openings Walkway pads to Base Building equipment    X     
          Walkway pads to Tenant equipment         X           Roofing
alterations due to Tenant changes installed by Base Building roofing
subcontractor         X         Yes contractor of Warranty Record / authorized
vendor would be required to perform roof work associated with MEP openings
EXTERIOR                     Building exterior envelope    X                Base
Building entrances    X                Building mounted signage and/or ground
mounted exterior signage for Tenant identification    X    X         Depending
on location this would be a TI / LL expense. Site will have monument site
signage / directory at entrances Overhead sectional doors at exterior tenant
walls: as designed                   Yes... this could be accomplished at the
South Terrace and various other points of entry. LL approval of design Screen
enclosure for Base Building rooftop equipment    X              Not anticipated
as needed / required Screen enclosure for Tenant rooftop equipment (not within
base building screen)         X         Not anticipated as needed / required
COMMON AREAS                     Accessible main entrance. Entrance vestibules
will include accessible full glass narrow stile aluminum framed entrance doors
with integrated security hardware, and recessed walk-off grid floor.        X   
          Yes current C/S design has glass entrances with base building security
hardware. Tenant security systems could be integrated with base building system.

 

79



--------------------------------------------------------------------------------

DESCRIPTION    RESPONSIBILITY    COMMENTS           Landlord       
    Tenant            N/A           Egress corridors on multi-tenant floors    X
               First floor finished lobby                     Core area toilet
rooms. Floors and base shall be porcelain tile. Full height ceramic tile shall
be provided on wet walls. All other wall surfaces shall be painted drywall.
Lavatory counters shall be solid surface with under-mount vitreous china sinks,
and mirror above lavatory counters to the ceiling height. Stainless steel toilet
enclosures shall be floor mounted, steel panel construction with a stainless
steel finish. Toilet room accessories shall be similar or equal to those
manufactured by Bobrick Company, all in accordance with handicapped
accessibility regulations.    X              Yes base build core restrooms will
be of Class A design and meet / exceed noted requirements to be built out with
Amenities Package project. Provide toilet rooms in tenant space to meet code   
X                Provide toilet rooms in tenant space that are additional and
above code requirements or upgrades over and above Landlord required
installations         X           Bicycle storage located in the garage and male
and female shower and locker room facilities as designated in common amenity
area of the Building    X              As part of Amenities Package buildout
Shower rooms shall utilize finishes similar to core area toilet rooms    X     
        Yes Walls in toilet rooms, stairways, and Base Building utility rooms
shall have a final paint finish    X              Yes Painted metal railings in
all stairways    X              Or better Interior signage for all Base Building
rooms (as required by Code)    X              Per required code Janitor’s
closets in core areas        X               

 

80



--------------------------------------------------------------------------------

DESCRIPTION    RESPONSIBILITY    COMMENTS           Landlord       
    Tenant            N/A           Electrical closets in core areas. Electrical
closets can be used for Tenant-provided electrical equipment, subject to
coordination with Base Building equipment, and conformance to all Code
requirements.                   Any core electric closets could be utilized by
tenants per code requirements. Tenant may need to buildout electric closets for
their needs IDF connected to demarcation room         X         See location of
Demarc room on plan Demarcation room    X                Doors, frames, and
hardware at common areas    X                Parking control equipment in garage
   X                ELEVATORS                     (2) double sided passenger
elevators; 4,000 lb. capacity, 150 FPM. Each serves main lobby Level 1 thru
Level 2                   Yes... additional third elevator will provide service
from garage and be stretcher compliant. WINDOW TREATMENT                    
Furnish and install Building Standard window treatment including blocking in
Tenant areas. Building Standard is horizontal mini-blinds, 1” wide blades,
similar or equal to those manufactured by Levelor (color TBD).    X             
Due to large window opens LL would work with tenant on agreeable window
treatments Window sills as applicable in Tenant areas              X      TENANT
AREAS                     Drywall and finishes at inside face of exterior walls
(fire-rated)         X         Yes where areas behind new building skin. Some
areas of CMU will remain and be painted white. Drywall and finishes at inside
face of exterior walls (non fire- rated)         X           Finishes at inside
face at Tenant side of core partitions         X           Additional toilet
rooms within Tenant Premises         X           Tenant Premises HVAC and
Plumbing Rooms         X           Electrical closets within Tenant Premises   
     X         Tenant will have full access to any base building closets /
chases upon LL review/approval Tel/data rooms for interconnection with Tenant
tel/data         X           Tenant kitchen areas         X          
Modifications to core areas to accommodate Tenant requirements        X    X   
     LL will work with TT on mods to core areas if needed to meet tenant needs

 

81



--------------------------------------------------------------------------------

DESCRIPTION    RESPONSIBILITY    COMMENTS           Landlord       
    Tenant            N/A           Partitions, ceilings, flooring, painting,
finishes, doors, frames, hardware, millwork, casework, and build-out         X
          Fixed or movable casework/millwork         X           Shaft
enclosures for Base Building systems’ risers    X                Shaft
enclosures for Tenant risers within allocated space in the main vertical Base
Building shafts, installed in accordance with Base Building schedule    X     
        Tenant will have full access to any base building closets / chases upon
LL review/approval Shaft enclosures for Tenant risers outside of the allocated
space in the main vertical Base Building shafts         X           All interior
signage for Tenant Premises         X           Sound attenuation upgrades for
tenant premises in order to comply with tenants acoustical criteria and design
of tenant areas         X           Remove existing HVAC hot water piping at
Mezzanine Level that is supporting current HVAC unit(s) with in Premises that
are called to be demo’d during TI project.    X                Modify / raise
existing sprinkler main, per current code, at Mezzanine level within Premises.
   X                Modify / raise existing gas main, per current code, at
Mezzanine level within Premises    X                FIRE PROTECTION             
       Fire service entrance including fire department connection, alarm valve,
and back flow protection    X              Building has jockey / main FP set up,
with sprinkler zoned distribution manifold Base Building area distribution
piping and up-turned sprinkler heads    X              Currently exist is C/S
project. Can be modified to meet tenant needs Stair distribution piping and
sprinkler heads    X              Core stairwells are LL responsibility.
Specific TT stairwell would be TT cost Primary distribution and sprinkler heads
adequate to support ordinary hazard (with upturned heads)    X              Yes
All run outs, drop heads, and related equipment within Tenant Premises         
   X         Modifications to meet TT requirements at TT cost

 

82



--------------------------------------------------------------------------------

DESCRIPTION    RESPONSIBILITY    COMMENTS           Landlord       
    Tenant            N/A           Modification of sprinkler piping and head
locations to suit Tenant layout and hazard index         X           Specialized
extinguishing systems         X           Pre-action dry-pipe systems (if
required) within Tenant Premises         X           Fire extinguisher cabinets
within Base Building areas    X                Fire extinguisher cabinets within
Tenant Premises         X           Standpipes, distribution and hose
connections within egress stairs, garage and lobby    X              Base
building LL responsibility Additional hose connections within Tenant Premises,
including distribution piping         X         If required by code / local AHJ
PLUMBING                     Domestic water distribution within Tenant Premises
including reduced pressure backflow preventer         X           Domestic water
service with backflow prevention and Base Building risers    X               
Base Building restroom plumbing fixtures compliant with accessibility
requirements    X                Tenant restroom plumbing fixtures compliant
with accessibility requirements (in addition to those provided by the Base
Building)         X           Wall hydrants within Base Building areas (where
required by Code)    X              In C/S design project Storm drainage system
   X              In C/S project Sanitary waste and vent service for Base
Building areas    X              In C/S project Sanitary waste and vent service
for Tenant Premises         X         Futures have been provided, connections of
TT systems during TI Hot water generation for Base Building restrooms    X     
          Hot water generation for tenant spaces (outside base building
restrooms         X         Typically Point of Use units NATURAL GAS          
          Natural gas service to Building    X                Natural gas
service to Base Building boilers        X               

 

83



--------------------------------------------------------------------------------

DESCRIPTION    RESPONSIBILITY    COMMENTS           Landlord       
    Tenant            N/A           Natural gas service, pressure regulator and
meter for Tenant equipment    X              Connect to base building gas
service Natural gas piping from Tenant meter to Tenant Premises or Tenant
equipment area    X              Part of TT TI project Natural gas pipe
distribution within Tenant Premises    X              Part of TT TI project
Natural gas pressure regulator vent pipe riser from valve location through roof
   X              Part of TT TI project

 

84



--------------------------------------------------------------------------------

DESCRIPTION    RESPONSIBILITY    COMMENTS           Landlord       
    Tenant            N/A          

HEATING, VENTILATION, AIR CONDITIONING

                    Central gas fired boiler plant    X              Existing
gas fired boiler / system could be utilized for TT fit out needs Hot water pipe
risers with taps for tenant systems    X              Yes Hot water pipe
distribution within Tenant Premises         X           Reheat coils within
Tenant Premises         X           Reheat coils within Base Building areas    X
               Building Management System (BMS) for Base Building    X          
     Equipment controls for BMS (compatible with Landlord’s system) within
Tenant Premises infrastructure    X    X         Tenant would control / maintain
their own HVAC equipment / infrastructure. Installed during TI fit out Perimeter
heating zone—equipment, controls, and distribution    X    X         Tenant
would control / maintain their own HVAC equipment / infrastructure. Installed
during TI fit out Vertical supply air duct distribution    X    X          
Supply and return air duct distribution, VAV terminals, equipment connections,
insulation, air terminals, dampers, hangers, etc. within Tenant Premises        
X         RTU SA / RA duct be stubbed into space. TT would be responsible for
HVAC distribution, controls with in Premises Supply air and return duct
distribution, VAV terminals, equipment connections, insulation, air terminals,
dampers, hangers, etc. within Base Building areas    X                Restroom
exhaust for Base Building area restrooms    X                Restroom exhaust
for new restrooms built within Tenant Premises         X           Electric room
ventilation system for Base Building electrical closets    X               
Electric room ventilation system for electrical closets within Tenant Premises
        X           Sound attenuation for Base Building infrastructure to comply
with Zoning Ordinance    X                Sound attenuation for Tenant equipment
to comply with Zoning Ordinance         X           Additional/ dedicated
cooling equipment for Tenant requirements         X          

 

85



--------------------------------------------------------------------------------

DESCRIPTION    RESPONSIBILITY    COMMENTS           Landlord       
    Tenant            N/A           Multiple paired roof mounted DX package air
handlers designed to supply approx. 250sf/T of cooling and 1.35CFM/sf of supply
air to the premises. Air handlers shall be equipped with energy recovery systems
from the return air.                   TI fit out base is DX rooftop units at
350 sqft / ton. Boiler Capacity; (2) 3000 MBH                   Existing gas
fired HW boilers can be used to meet TT needs if applicable High Volume/Low
Volume Fans [Big Ass Fans] in lobby space         X         Can be installed in
TT suite if desired High Volume/Low Volume Fans[Big Ass Fans] in Tenant areas   
     X           ELECTRICAL                     Sound attenuation for Tenant
standby generator to comply with Zoning Ordinance if required         X        
  4,000a-480V main electric utility service to switchgear in main electrical
room                   Double ended switch gear at 480V / 3200A with 2500A bus
tie in main electric room. Diesel life safety generator if needed               
   Emergency generator is being installed as part of the core / shell project.
Designed for basic life system infrastructure and lighting. Can be used to meet
tenants stand-by power needs if available. TT can install own gen set id desired
Sound attenuation for life safety generator to comply with Zoning Ordinance     
   X           Standby power distribution within Tenant Premises         X     
     Lighting and power distribution for Base Building areas    X               
Lighting and power distribution for Tenant Premises         X           Life
safety emergency lighting/signage including bus plugs, panels and circuit
breakers for Base Building area    X                Life safety emergency
lighting/signage for Tenant Premises         X          

 

86



--------------------------------------------------------------------------------

DESCRIPTION    RESPONSIBILITY    COMMENTS           Landlord       
    Tenant            N/A           Tenant panels, transformers, etc. in
addition to Base Building house panels for Base Building area         X        
  Allocation of bus power for Tenant use (w/USF): Office lighting – 2          
        Will work with TT on power requirements Office power – 3 w/USF Office
HVAC—5 w/USF                   Will work with TT on power requirements Automatic
transfer switch for Tenant         X         If tenant installed. Currently as
part of C/S project ATS for tenant use id being installed FIRE ALARM          
          Base Building fire alarm system with devices within Base Building
areas with sufficient capacity to accommodate tenant layout    X             
Base building FACP panel can accommodate tenant tie in. Tenant subpanel / node
with home run to main FACP . Class A fully addressable system in building. Fire
alarm sub panels and devices for Tenant Premises with integration into Base
Building system         X           Alteration to fire alarm system to
facilitate Tenant program         X           TELEPHONE/DATA                    
Underground local exchange carrier service to primary demarcation room          
        Verizon tel/ data and fiber is on site to office building Demarc room
Service from primary demarcation room to secondary demarcation room    X        
       Intermediate distribution frame rooms         X           Tenant tel/data
rooms         X           Pathways from demarcation room directly into Tenant
tele/data rooms         X           Tel/Data cabling from demarcation room to
intermediate distribution frame rooms         X           Tel/Data cabling from
demarcation room and/ or intermediate distribution frame rooms to Tenant
tel/data room         X           Fiber optic service for Tenant use          
        Verizon Fiber on site in to demark room Tel/data infrastructure
including, but not limited to, servers, computers, phone systems, switches,
routers, MUX panels, equipment racks, ladder racks, etc.         X          
Provisioning of circuits and service from service providers    X              LL
to work with TT on meeting needs

 

87



--------------------------------------------------------------------------------

DESCRIPTION    RESPONSIBILITY    COMMENTS           Landlord       
    Tenant            N/A           Audio visual systems and support         X
          Station cabling from Tenant tel/data room to all Tenant locations,
within the suite and exterior to the suite, if needed         X          
SECURITY                     Card access at Building entries    X             
C/S project will provide card access at all entry points Card access into or
within Tenant Premises on separate Tenant installed and managed system         X
        If so desired by TT, can also merge with BB system Video camera coverage
of Common areas and building grounds              X    Currently not in scope
Video camera coverage of Tenant Premises on separate Tenant installed and
managed system         X          

 

88



--------------------------------------------------------------------------------

EXHIBIT H

Cleaning Specifications

 

A. Premises Office Area

Daily: (Monday through Friday, inclusive, holidays excepted).

1. Empty and clean waste receptacles and remove waste material from the Premises
and wash receptacles as necessary.

2. Sweep and dust mop uncarpeted areas using a dust-treated mop.

3. Vacuum rugs and carpeted areas.

4. Hand dust and wipe clean with treated cloth horizontal surfaces including
furniture, office equipment, window sills, door ledges, chair rails, and
convector tops, within reach, but excluding active work areas.

5. Wash clean water fountains, if any.

6. Remove and dust under desk equipment and telephones and replace same.

7. Hand dust grill work within normal reach.

8. Upon completion of cleaning, lights will be turned off and doors locked,
leaving the Premises in an orderly condition.

Weekly:

1. Dust exposed coat racks and the like.

2. Remove finger marks from private entrance doors, light switches and doorways.

Quarterly:

Render high dusting not reached in daily cleaning to include:

1. Dusting pictures, frames, charts, graphs and similar wall hangings.

2. Dusting vertical surfaces, such us walls, partitions, doors and ducts.

3. Dusting of pipes, ducts, and high moldings.

4. Dusting of horizontal blinds.

 

B. Premises Lavatories, if any

Daily: (Monday through Friday, inclusive, holidays excepted.)

 

89



--------------------------------------------------------------------------------

1. Sweep and damp mop floors.

2. Clean mirrors, powder shelves, dispensers and receptacles, bright work,
flushometers, piping and toilet sent hinges.

3. Wash both sides of toilet seats.

4. Wash basins, bowls and urinals.

5. Dust and clean powder room fixtures.

6. Empty and clean paper towel and sanitary disposal receptacles.

7. Remove waste paper and refuse.

8. Refill tissue holders, soap dispensers, towel dispensers, vending sanitary
dispensers; materials to be furnished by Landlord.

9. A sanitizing solution will be used in all lavatory cleaning.

Monthly:

1. Machine scrub lavatory floors.

2. Wash partitions and tile walls in lavatories,

 

C. Main Lobby of the Building Exterior and Corridors

Daily: (Monday through Friday, inclusive, holidays excepted.)

1. Sweep and wash floors.

2. Wash rubber mats.

3. Spot clean any metal work inside lobby of the Building.

4. Spot clean any metal work surrounding Building entrance doors.

Monthly: All resilient tile floors in public areas of Building to be treated
equivalent to spray buffing.

 

D. Building Window Cleaning

The exterior and interior of the windows of exterior walls of the Building will
be washed once annually, subject to weather conditions and requirements of
applicable law.

 

90



--------------------------------------------------------------------------------

E. Common Areas

Landlord shall keep repaired and maintain all common areas of the Property and
any sidewalks, parking areas, curbs and access ways adjoining the Property in a
clean and orderly condition. To the extent feasible given weather conditions,
snow and ice will be removed from exterior sidewalks, parking areas and curbs
and access ways adjoining the Property, as necessary.

 

91



--------------------------------------------------------------------------------

EXHIBIT I

Form of Subordination, Non-Disturbance and Attornment Agreement

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of the 11th day of May, 2018 by and between AB COMMERCIAL REAL ESTATE
DEBT – B S.À R.L., a Luxembourg private company with limited liability, having
an address at 1345 Avenue of the Americas, New York, New York 10105 (“Lender”),
and DECIPHERA PHARMACEUTICALS, INC., a Delaware corporation having an address at
500 Totten Pond Road, Waltham, Massachusetts 02451 (“Tenant”).

R E C I T A L S:

1. Lender is the present owner and holder of a certain mortgage and security
agreement dated [            , 20        ] (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Instrument”)
given by Landlord (defined below) to Lender which encumbers the fee estate of
Landlord in certain premises described in Exhibit A attached hereto (the
“Property”) and which secures the payment of certain indebtedness owed by
Landlord to Lender evidenced by a certain promissory note dated [            ,
20        ] given by Landlord (as amended, amended and restated, supplemented,
extended or otherwise modified from time to time, the “Note”);

2. Tenant is the holder of a leasehold estate in a portion of the Property under
and pursuant to the provisions of a certain lease dated as of May 11, 2018
between 200 Smith NWALP Property Owner LLC, a Delaware limited liability
company, as landlord (“Landlord”), and Tenant, as tenant (the “Lease”); and

3. Tenant has agreed to subordinate the Lease to the Security Instruments and to
the lien thereof, and Lender has agreed to grant nondisturbance to Tenant and
its permitted subtenants and assigns under the Lease on the terms and conditions
hereinafter set forth.

A G R E E M E N T:

For good and valuable consideration, Tenant and Lender agree as follows:

1. Subordination. Tenant agrees that the Lease and all of the terms, covenants
and provisions thereof and all Tenant’s right, title and interest under the
Lease are and shall at all times continue to be subject and subordinate in all
respects to the Security Instruments and to the lien thereof, including, without
limitation, all renewals, increases, modifications, spreaders, consolidations,
replacements and extensions thereof and to all sums secured thereby with the
same force and effect as if the Security Instruments had been executed,
delivered and recorded prior to the execution and delivery of the Lease.

2. Non-Disturbance. Lender agrees that if any action or proceeding is commenced
by Lender for the foreclosure of or otherwise to enforce the Security
Instruments or the sale of the Property, Tenant and any of its permitted
subtenants shall not be named as a party therein unless such joinder shall be
required by law; provided, however, such joinder shall not result in the
termination of the Lease or disturb the Tenant’s or such subtenant’s possession
or use of the premises demised thereunder, and the sale of the Property in any
such action or proceeding and the exercise by Lender of any of its

 

92



--------------------------------------------------------------------------------

other rights under the Note or the Security Instrument, including, but not
limited to, Lender’s seeking the appointment of a receiver or accepting a deed
in lieu of foreclosure or otherwise succeeding to the rights of Landlord under
the Lease, shall be made subject to all rights of Tenant and its permitted
assigns under the Lease, provided that at the time of the commencement of any
such action or proceeding or at the time of any such sale or exercise of any
such other rights, Tenant shall not be in default under any of the terms,
covenants or conditions of the Lease or of this Agreement on Tenant’s part to be
observed or performed after having received notice and the expiration of any
applicable grace period. Nothing set forth in this Agreement is intended to or
shall impair, diminish or affect the rights of Landlord to enforce any
obligation of Tenant under the Lease or to take such action as is available to
Landlord thereunder or under applicable law by reason of any default under the
Lease beyond any applicable periods of notice and grace.

3. Attornment. Lender and Tenant agree that if Lender shall succeed to the
rights of Landlord under the Lease or shall become the owner of the Property by
reason of the foreclosure of the Security Instruments or the acceptance of a
deed or assignment in lieu of foreclosure or otherwise, and the conditions set
forth in Section 2 above have been met at the time Lender becomes such successor
or owner of the Property, the Lease shall not be terminated or affected thereby
but shall continue in full force and effect as a direct lease between Lender and
Tenant upon all of the terms, covenants and conditions set forth in the Lease,
and in that event, Tenant agrees to attorn to Lender and Lender agrees to accept
such attornment; and further provided that the provisions of the Security
Instrument shall govern with respect to the disposition of any casualty
insurance proceeds or condemnation awards and Lender shall not be (a) obligated
to complete any initial construction work required to be done by Landlord
pursuant to the provisions of the Lease or to reimburse Tenant for any
construction work done by Tenant (provided, however, the foregoing shall not
limit Lender’s obligation to complete repair and maintenance obligations as set
forth in the Lease); (b) liable (i) for Landlord’s failure to perform any of its
obligations under the Lease which have accrued prior to the date on which Lender
shall become the owner of the Property, or succeeded to the rights of Landlord
under the Lease, or (ii) for any act or omission of Landlord, whether prior to
or after such foreclosure or sale (provided, however, the foregoing (i) and (ii)
shall not relieve the Lender of the continuing obligations required of the
Landlord under the Lease); (c) required to make any repairs to the Property or
to the premises demised under the Lease required as a result of fire, or other
casualty or by reason of condemnation unless Lender shall be obligated under the
Lease to make such repairs,; (d) required to make any capital improvements to
the Property or to the premises demised under the Lease which Landlord may have
agreed to make, but had not completed; (e) subject to any offsets, defenses,
abatements or counterclaims which shall have accrued to Tenant against Landlord
prior to the date upon which Lender shall become the owner of the Property or
succeeded to the rights of Landlord under the Lease; (f) liable for the return
of rental security deposits, if any, paid by Tenant to Landlord in accordance
with the Lease, except to the extent such sums are actually received by Lender;
(g) bound by any payment of rents, additional rents or other sums which Tenant
may have paid more than one (1) month in advance to any prior Landlord unless
(i) such sums are actually received by Lender or (ii) such prepayment shall have
been expressly approved of by lender; (h) intentionally omitted; (i) bound by
any agreement materially amending, modifying or terminating the Lease made
without Lender’s prior written consent prior to the time Lender succeeded to
Landlord’s interest except as otherwise specifically provided in the Lease; or
(j) bound by any indemnification or obligations contained in the Lease with
respect to asbestos, environmental or hazardous substances provided however that
the liability of Lender with respect to claims made by Tenant (i) other than in
reliance on any asbestos, environmental, or hazardous substances indemnification
or obligations in the Lease, or (ii) in reliance on provision of otherwise
applicable law, including those permitting private rights of action for
contribution, shall not be affected hereby.

 

93



--------------------------------------------------------------------------------

4. Notice to Tenant. Tenant acknowledges that it has notice that Landlord’s
interest under the Lease and the rent and all other sums due thereunder have
been assigned to Lender, pursuant to an assignment of leases and rents, as part
of the security for the obligations secured by the Security Instrument and such
assignment. After notice is given to Tenant and Landlord by Lender that the
Landlord is in default under the Note or the Security Instrument and that the
rentals under the Lease should be paid to Lender pursuant to the terms of the
assignment of leases and rents executed and delivered by Landlord to Lender in
connection therewith or as provided pursuant to the Lockbox Agreement between
Landlord and Lender, Tenant shall thereafter pay to Lender, or as directed by
the Lender, all rents and all other monies due or to become due to Landlord
under the Lease until further notice from Lender, and Landlord hereby expressly
authorizes Tenant to make such payments to Lender and hereby agrees that
Tenant’s compliance with such notice from Lender shall not be deemed a violation
of the Lease.

5. Lender’s Consent. Tenant shall not, without obtaining the prior written
consent of Lender, (a) enter into any agreement materially amending, modifying
or terminating the Lease except as otherwise provided in the Lease; (b) prepay
any of the rents, additional rents or other sums due under the Lease for more
than one (1) month in advance of the due dates thereof; (c) voluntarily
surrender the premises demised under the Lease or terminate the Lease without
cause or shorten the term thereof; or (d) assign the Lease (whether by operation
of law, transfer of interest in Tenant or otherwise), sublet the premises
demised under the Lease or any part thereof other than pursuant to the
provisions of the Lease; and any such amendment, modification, termination,
prepayment, voluntary surrender, assignment or subletting, without Lender’s
prior consent, shall not be binding upon Lender.

6. Representations and Warranties. Tenant hereby represents and warrants to
Lender that as of the date hereof (a) Tenant is the owner and holder of the
Tenant’s interest under the Lease; (b) the Lease has not been modified or
amended; (c) the Lease is in full force and effect; (d) neither Tenant nor, to
the best of Tenant’s knowledge, Landlord is in default under or in breach of any
of the terms, covenants or provisions of the Lease, and Tenant, to the best of
its knowledge, knows of no event which but for the passage of time or the giving
of notice or both would constitute an event of default or breach by Tenant or
Landlord under the Lease; (e) neither Tenant nor, to the best of Tenant’s
knowledge, Landlord has commenced any action or given or received any notice for
the purpose of terminating the Lease; (f) all rents, additional rents and other
sums currently due and payable under the Lease have been paid in full, and no
rents, additional rents or other sums payable under the Lease have been paid for
more than one (1) month in advance of the due dates thereof; (g) there are no
offsets or defenses to the payment of the rents, additional rents or other sums
due and payable under the Lease, except as expressly set forth in the Lease;
(h) Tenant has no option or right of first refusal to purchase the premises
demised under the Lease or any portion thereof; and (i) no action, whether
voluntary or otherwise, is pending against Tenant under the bankruptcy,
insolvency or similar laws of the United States or any state thereof.

7. Lender to Receive Notices. Tenant shall provide Lender with copies of all
written notices of default sent to Landlord pursuant to the Lease simultaneously
with the transmission of such notices to the Landlord. Tenant shall notify
Lender and Landlord of any default by Landlord under the Lease which would
entitle Tenant to cancel the Lease and agrees that, notwithstanding any
provisions of the Lease to the contrary, no notice of cancellation thereof shall
be effective against Lender unless Lender shall have received notice of default
giving rise to such cancellation and shall have failed within the time period
set forth in the Lease for Landlord to remedy such default after receipt of such
notice to cure such default.

8. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person or
by facsimile transmission with receipt acknowledged by the recipient thereof,
(ii) one (1) Business Day (hereinafter defined) after having been deposited for
overnight delivery with any reputable overnight courier service, or (iii) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

94



--------------------------------------------------------------------------------

If to Tenant:

  

Prior to the Term Commencement Date:

500 Totten Pond Road

Waltham, Massachusetts 02451

Attention: Chief Financial Officer

  

Following the Term Commencement Date:

200 Smith Street

Waltham, Massachusetts 02451

Attention: Chief Financial Officer

With a copy to:

  

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Attention: Richard Hoffman, Esq.

If to Lender:

  

AB Commercial Real Estate Debt – B S.à.r.l.

c/o AllianceBernstein

1345 Avenue of the Americas

New York, New York 10105

Attention : Bryan Donohoe and Stephen Malone

Facsimile No.: (646) 432-7449 and (646) 756-0880

With a copy to:

  

Berkadia Commercial Mortgage

118 Welsh Road

Horsham, PA 19044

Attention: Client Relations

Facsimile No.: (215) 328-0349

If to Landlord:

  

200 SMITH NWALP PROPERTY OWNER LLC

c/o Anchor Line Partners, LLC

One Post Office Square, 36th Floor

Boston, Massachusetts 02109

Attention: Andrew J. Maher

Facsimile No.: (617) 426-6871

With a copy to:

  

Nutter, McClennen & Fish LLP

155 Seaport Boulevard

Boston, Massachusetts 02210

Attention: Michael F. Burke, Esq.

Facsimile No.: (617) 310-9000

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 9, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in New York, New York.

 

95



--------------------------------------------------------------------------------

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

9. Joint and Several Liability. If Tenant consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several. This Agreement shall be binding upon and inure to the benefit of Lender
and Tenant, its permitted subtenants and their respective successors and
assigns.

10. Definitions. The term “Lender” as used herein shall include the successors
and assigns of Lender and any nominee or designee of Lender and any person,
party or entity which shall succeed to the rights of Landlord under the Lease or
shall become the owner of the Property by reason of a foreclosure of the
Security Instrument, the acceptance of a deed or assignment in lieu of
foreclosure, pursuant to a plan of reorganization or other transfer in
connection with a bankruptcy or insolvency or otherwise. The term “Landlord” as
used herein shall mean and include the present landlord under the Lease and such
landlord’s predecessors and successors in interest under the Lease but shall not
mean or include Lender. The term “Property” as used herein shall mean the
Property, the improvements now or hereafter located thereon and the estates
therein encumbered by the Security Instrument. The term “Tenant” as used herein
shall mean and include the present tenant under the Lease and its permitted
successors in interest under the Lease.

11. Liability of a Successor Landlord. Anything herein or in the Lease to the
contrary notwithstanding, in the event that a successor of Landlord (“Successor
Landlord”) shall acquire title to the Property, Successor Landlord shall have no
obligation, nor incur any liability, beyond Successor Landlord’s then interest,
if any, in the Property and Tenant shall look exclusively to such interest of
Successor Landlord in the Property for the payment and discharge of any
obligations imposed upon Successor Landlord hereunder or under the Lease and
Successor Landlord is hereby released or relieved of any other liability
hereunder. Tenant agrees that with respect to any money judgment which may be
obtained or secured by Tenant against Successor Landlord, Tenant shall look
solely to the estate or interest owned by Successor Landlord in the Property and
Tenant will not collect or attempt to collect any such judgment (i) from any
officer, director, shareholder, partner, employee, agent or representative of
Successor Landlord or (ii) out of any assets of Successor Landlord other than
Successor Landlord’s estate or interest in the Property.

12. No Oral Modifications. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto.

13. Governing Law. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the state where the Property is located and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the state where the Property is located.

14. Inapplicable Provisions. If any term, covenant or condition of this
Agreement is held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

15. Duplicate Originals: Counterparts. This Agreement may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.

 

96



--------------------------------------------------------------------------------

16. Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

17. Transfer of Loan. Lender may sell, transfer and deliver the Note and assign
the Security Instrument, this Agreement and the other documents executed in
connection therewith to one or more Investors (as defined in the Security
Instrument) in the secondary mortgage market. In connection with such sale,
Lender may retain or assign responsibility for servicing the loan, including the
Note, the Security Instrument, this Agreement and the other documents executed
in connection therewith, or may delegate some or all of such responsibility
and/or obligations to a servicer, on behalf of the Investors. All references to
Lender herein shall refer to and include any such servicer to the extent
applicable.

18. Tenant Estoppel Certificate. At the written request of Lender, Tenant shall
deliver within 20 days after such request, an estoppel certificate addressed to
Lender and otherwise substantially in the form which Tenant is required to
provide pursuant to the terms of the Lease or, if no form is specified in the
Lease, in a form reasonably satisfactory to Tenant and Lender.

19. Further Acts. The attornment provided for in Section 3 above, shall inure to
the benefit of the Lender, shall be self-operative and no further instrument
shall be required to give effect to the attornment; provided, however, Tenant
agrees to execute and deliver to Lender or any Successor Landlord, such other
instrument or instruments as shall be reasonably requested by Lender or any
Successor Landlord in order to confirm said attornment.

20. Sole Discretion of Lender. Whenever pursuant to this Agreement (a) Lender
exercises any right given to it to approve or disapprove, (b) any arrangement or
term is to be satisfactory to Lender, or (c) any other decision or determination
is to be made by Lender, the decision of Lender to approve or disapprove, all
decisions that arrangements or terms are satisfactory or not satisfactory and
all other decisions and determinations made by Lender, shall be in the
reasonable discretion of Lender and shall be final and conclusive, except as may
be otherwise expressly and specifically provided herein.

21. No Merger. Tenant and Lender agree that unless Lender shall otherwise
consent in writing, the estate of Landlord in and to the Property and the
leasehold estate created by the Lease shall not merge, but shall remain separate
and distinct, notwithstanding the union of such estates either in Landlord or
Tenant or any other third party by purchase, assignment or otherwise.

22. Attorney’s Fees. All costs and attorneys’ fees incurred in the enforcement
thereof shall be paid by the non-prevailing party.

[Signatures appear on following page(s)]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER: AB COMMERCIAL REAL ESTATE

DEBT – B S.À R.L.,

a Luxembourg private company with limited liability

By:  

 

  Name:   Title: TENANT:

DECIPHERA PHARMACEUTICALS, INC.,

a Delaware limited liability company

By:  

 

  Name:   Title:

 

98



--------------------------------------------------------------------------------

The undersigned accepts and agrees to the provisions of Sections 3 and 4 hereof:

 

LANDLORD:

200 SMITH NWALP PROPERTY OWNER LLC,

a Delaware limited liability company

By: ALT 200 MANAGER, LLC,

a Delaware limited liability company

By:  

     

Name:  

 

Title: Authorized Signatory

 

99



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

 

County of                                          , 2018

On this              day of                     , 2018, before me, the
undersigned notary public, personally appeared                     , proved to
me through satisfactory evidence of identification, which was
                    , to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that (he) (she) signed it voluntarily
for its stated purpose as                     of AB COMMERCIAL REAL ESTATE DEBT
– B S.À R.L.

 

 

Notary Public

My commission expires:

COMMONWEALTH OF MASSACHUSETTS

 

County of                                          , 2018

On this              day of                     , 2018, before me, the
undersigned notary public, personally appeared            , proved to me through
satisfactory evidence of identification, which was                     , to be
the person whose name is signed on the preceding or attached document, and
acknowledged to me that (he) (she) signed it voluntarily for its stated purpose
as              of DECIPHERA PHARMACEUTICALS, INC.

 

 

Notary Public

My commission expires:

COMMONWEALTH OF MASSACHUSETTS

 

County of    , 2018

On this              day of                     , 2018, before me, the
undersigned notary public, personally appeared                     , proved to
me through satisfactory evidence of identification, which was
                    , to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that (he) (she) signed it voluntarily
for its stated purpose as                      of ALT 200 Manager, LLC, as
                     of 200 Smith NWALP Property Owner LLC.

 

 

Notary Public

My commission expires:

 

100



--------------------------------------------------------------------------------

Exhibit A

(to Subordination, Non-Disturbance and Attornment Agreement)

Legal Description

 

101